
	
		II
		Calendar No. 482
		111th CONGRESS
		2d Session
		S. 3644
		[Report No.
		  111–230]
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 23, 2010
			Mrs. Murray, from the
			 Committee on
			 Appropriations reported, under authority of the order of the
			 Senate of January 6, 2009, the following original bill; which was read twice
			 and placed on the calendar
		
		A BILL
		Making appropriations for the Departments
		  of Transportation, and Housing and Urban Development, and related agencies for
		  the fiscal year ending September 30, 2011, and for other
		  purposes.
	
	
		
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the
			 Departments of Transportation, and Housing and Urban Development, and related
			 agencies for the fiscal year ending September 30, 2011, and for other purposes,
			 namely:
		IDepartment of transportation
			Office of the
		  secretary
			Salaries and expensesFor necessary expenses of the Office of the
		  Secretary, $113,961,000, of which not to exceed
		  $2,667,000 shall be available for the immediate
		  Office of the Secretary; not to exceed
		  $1,000,000 shall be available for the Immediate
		  Office of the Deputy Secretary; not to exceed
		  $20,211,000 shall be available for the Office of
		  the General Counsel; not to exceed $16,568,000
		  shall be available for the Office of the Under Secretary of Transportation for
		  Policy; not to exceed $11,216,000 shall be
		  available for the Office of the Assistant Secretary for Budget and Programs;
		  not to exceed $2,200,000 shall be available for
		  the Office of the Assistant Secretary for Governmental Affairs; not to exceed
		  $25,695,000 shall be available for the Office of
		  the Assistant Secretary for Administration; not to exceed
		  $1,800,000 shall be available for the Office of
		  Public Affairs; not to exceed $1,683,000 shall
		  be available for the Office of the Executive Secretariat; not to exceed
		  $1,513,000 shall be available for the Office of
		  Small and Disadvantaged Business Utilization; not to exceed
		  $10,999,000 for the Office of Intelligence,
		  Security, and Emergency Response; and not to exceed
		  $18,409,000 shall be available for the Office of
		  the Chief Information Officer: 
		  Provided, That the Secretary of
		  Transportation is authorized to transfer funds appropriated for any office of
		  the Office of the Secretary to any other office of the Office of the Secretary:
		  
		  Provided further, That
		  no appropriation for any office shall be increased or decreased by more than 5
		  percent by all such transfers: 
		  Provided further, That
		  notice of any change in funding greater than 5 percent shall be submitted for
		  approval to the House and Senate Committees on Appropriations: 
		  Provided further, That
		  not to exceed $60,000 shall be for allocation
		  within the Department for official reception and representation expenses as the
		  Secretary may determine: 
		  Provided further, That
		  notwithstanding any other provision of law, excluding fees authorized in Public
		  Law 107–71, there may be credited to this appropriation up to
		  $2,500,000 in funds received in user fees: 
		  Provided further, That
		  none of the funds provided in this Act shall be available for the position of
		  Assistant Secretary for Public Affairs.
			Transportation Investment
		  GrantsFor capital investments
		  in surface transportation infrastructure,
		  $800,000,000, to remain available through
		  September 30, 2012: 
		  Provided, That the Secretary of
		  Transportation shall distribute funds provided under this heading as
		  discretionary grants to be awarded to a State, local government, transit
		  agency, or a collaboration among such entities on a competitive basis for
		  projects that will have a significant impact on the Nation, a metropolitan
		  area, or a region: 
		  Provided further, That
		  projects eligible for funding provided under this heading shall include, but
		  not be limited to, highway or bridge projects eligible under title 23, United
		  States Code; public transportation projects eligible under chapter 53 of title
		  49, United States Code; passenger and freight rail transportation projects; and
		  port infrastructure investments: 
		  Provided further, That
		  in distributing funds provided under this heading, the Secretary shall take
		  such measures so as to ensure an equitable geographic distribution of funds, an
		  appropriate balance in addressing the needs of urban and rural areas, and the
		  investment in a variety of transportation modes: 
		  Provided further, That
		  a grant funded under this heading shall be not less than
		  $10,000,000 and not greater than
		  $200,000,000: 
		  Provided further, That
		  not more than 25 percent of the funds made available under this heading may be
		  awarded to projects in a single State: 
		  Provided further, That
		  the Federal share of the costs for which an expenditure is made under this
		  heading shall be, at the option of the recipient, up to 80 percent: 
		  Provided further, That
		  the Secretary shall give priority to projects that require a contribution of
		  Federal funds in order to complete an overall financing package: 
		  Provided further, That
		  not less than $140,000,000 of the funds provided
		  under this heading shall be for projects located in rural areas: 
		  Provided further, That
		  for projects located in rural areas, the minimum grant size shall be
		  $1,000,000 and the Secretary may increase the
		  Federal share of costs above 80 percent: 
		  Provided further, That
		  of the amount made available under this heading, the Secretary may use an
		  amount not to exceed $150,000,000 for the
		  purpose of paying the subsidy and administrative costs of projects eligible for
		  Federal credit assistance under chapter 6 of title 23, United States Code, if
		  the Secretary finds that such use of the funds would advance the purposes of
		  this paragraph: 
		  Provided further, That
		  projects conducted using funds provided under this heading must comply with the
		  requirements of subchapter IV of chapter 31 of title 40, United States Code: 
		  Provided further, That
		  the Secretary shall publish criteria on which to base the competition for any
		  grants awarded under this heading no sooner than 60 days after enactment of
		  this Act, require applications for funding provided under this heading to be
		  submitted no sooner than 120 days after the publication of such criteria, and
		  announce all projects selected to be funded from funds provided under this
		  heading no sooner than September 15, 2010: 
		  Provided further, That
		  the Secretary may retain up to $25,000,000 of
		  the funds provided under this heading, and may transfer portions of those funds
		  to the Administrators of the Federal Highway Administration, the Federal
		  Transit Administration, the Federal Railroad Administration and the Federal
		  Maritime Administration, to fund the award and oversight of grants made under
		  this heading.
			Financial management capitalFor necessary expenses for upgrading and
		  enhancing the Department of Transportation's financial systems and
		  re-engineering business processes, $21,000,000,
		  to remain available through September 30, 2014.
			Cyber Security InitiativesFor necessary one-time expenses for cyber
		  security initiatives, including improvement of network perimeter controls and
		  identity management, testing and assessment of information technology against
		  business, security, and other requirements, implementation of Federal cyber
		  security initiatives and information infrastructure enhancements,
		  implementation of enhanced security controls on network devices, and
		  enhancement of cyber security workforce training tools,
		  $30,000,000, to remain available through
		  September 30, 2014.
			Office of civil rightsFor necessary expenses of the Office of
		  Civil Rights,
		  $9,767,000.
			Transportation planning, research, and
		  developmentFor necessary
		  expenses for conducting transportation planning, research, systems development,
		  development activities, and making grants, to remain available until expended,
		  $9,819,000.
			Working capital fundFor necessary expenses for operating costs
		  and capital outlays of the Working Capital Fund, not to exceed
		  $147,596,000, shall be paid from appropriations
		  made available to the Department of Transportation: 
		  Provided, That such services shall
		  be provided on a competitive basis to entities within the Department of
		  Transportation: 
		  Provided further, That
		  the above limitation on operating expenses shall not apply to non-DOT entities:
		  
		  Provided further, That
		  no funds appropriated in this Act to an agency of the Department shall be
		  transferred to the Working Capital Fund without the approval of the agency
		  modal administrator: 
		  Provided further, That
		  no assessments may be levied against any program, budget activity, subactivity
		  or project funded by this Act unless notice of such assessments and the basis
		  therefor are presented to the House and Senate Committees on Appropriations and
		  are approved by such Committees.
			Minority business resource center
		  programFor the cost of
		  guaranteed loans, $329,000, as authorized by 49
		  U.S.C. 332: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That
		  these funds are available to subsidize total loan principal, any part of which
		  is to be guaranteed, not to exceed $18,367,000.
		  In addition, for administrative expenses to carry out the guaranteed loan
		  program, $584,000.
			Minority business outreachFor necessary expenses of Minority Business
		  Resource Center outreach activities, $3,395,000,
		  to remain available until September 30, 2012: 
		  Provided, That notwithstanding 49
		  U.S.C. 332, these funds may be used for business opportunities related to any
		  mode of transportation.
			Payments to air
		  carriers
			(airport and airway trust
		  fund)
			(including transfer of funds)In addition to funds made available from any
		  other source to carry out the essential air service program under 49 U.S.C.
		  41731 through 41742, $146,000,000, to be derived
		  from the Airport and Airway Trust Fund, to remain available until expended: 
		  Provided, That, in determining
		  between or among carriers competing to provide service to a community, the
		  Secretary may consider the relative subsidy requirements of the carriers: 
		  Provided further,
		  That, if the funds under this heading are insufficient to meet the costs of the
		  essential air service program in the current fiscal year, the Secretary shall
		  transfer such sums as may be necessary to carry out the essential air service
		  program from any available amounts appropriated to or directly administered by
		  the Office of the Secretary for such fiscal year.
			Administrative provisions—office of the
		  secretary of transportation
			101.None of the funds made available in this
			 Act to the Department of Transportation may be obligated for the Office of the
			 Secretary of Transportation to approve assessments or reimbursable agreements
			 pertaining to funds appropriated to the modal administrations in this Act,
			 except for activities underway on the date of enactment of this Act, unless
			 such assessments or agreements have completed the normal reprogramming process
			 for Congressional notification.
			102.None of the funds made available under this
			 Act may be obligated or expended to establish or implement a program under
			 which essential air service communities are required to assume subsidy costs
			 commonly referred to as the EAS local participation program.
			103.The Secretary or his designee may engage in
			 activities with States and State legislators to consider proposals related to
			 the reduction of motorcycle fatalities.
				Federal aviation
		  administration
				Operations
				(airport and airway trust
		  fund)
				(including transfer of funds)For necessary expenses of the Federal
		  Aviation Administration, not otherwise provided for, including operations and
		  research activities related to commercial space transportation, administrative
		  expenses for research and development, establishment of air navigation
		  facilities, the operation (including leasing) and maintenance of aircraft,
		  subsidizing the cost of aeronautical charts and maps sold to the public, lease
		  or purchase of passenger motor vehicles for replacement only, in addition to
		  amounts made available by Public Law 108–176,
		  $9,818,000,000, of which
		  $4,000,000,000 shall be derived from the Airport
		  and Airway Trust Fund, of which not to exceed
		  $7,660,628,000 shall be available for air
		  traffic organization activities; not to exceed
		  $1,308,986,000 shall be available for aviation
		  safety activities; not to exceed $15,747,000
		  shall be available for commercial space transportation activities; not to
		  exceed $114,784,000 shall be available for
		  financial services activities; not to exceed
		  $103,297,000 shall be available for human
		  resources program activities; not to exceed
		  $366,354,000 shall be available for region and
		  center operations and regional coordination activities; not to exceed
		  $212,255,000 shall be available for staff
		  offices; and not to exceed $55,949,000 shall be
		  available for information services: 
		  Provided, That the Secretary
		  utilize not less than $15,000,000 of the funds
		  provided for aviation safety activities to pay for staff increases in the
		  Office of Aviation Flight Standards and the Office of Aircraft Certification: 
		  Provided further, That
		  none of the funds provided for increases to the staffs of the aviation flight
		  standards and aircraft certification offices shall be used for other purposes: 
		  Provided further, That
		  not to exceed 2 percent of any budget activity, except for aviation safety
		  budget activity, may be transferred to any budget activity under this heading: 
		  Provided further, That
		  no transfer may increase or decrease any appropriation by more than 2 percent: 
		  Provided further, That
		  any transfer in excess of 2 percent shall be treated as a reprogramming of
		  funds under section 405 of this Act and shall not be available for obligation
		  or expenditure except in compliance with the procedures set forth in that
		  section: 
		  Provided further, That
		  the Administrator shall develop an objective, data-driven test to be used in
		  the placement of air traffic controllers after the successful completion of
		  their training at the Federal Aviation Administration Academy: 
		  Provided further, That
		  the Administrator shall submit for approval to the House and Senate Committees
		  on Appropriations a plan for developing a test under the previous proviso, and
		  that such plan shall include a schedule of milestones, an estimated cost to
		  complete, and interim reports to the House and Senate Committee on
		  Appropriations: 
		  Provided further, That
		  not later than March 31 of each fiscal year hereafter, the Administrator of the
		  Federal Aviation Administration shall transmit to Congress an annual update to
		  the report submitted to Congress in December 2004 pursuant to section 221 of
		  Public Law 108–176: 
		  Provided further, That
		  the amount herein appropriated shall be reduced by
		  $100,000 for each day after March 31 that such
		  report has not been submitted to the Congress: 
		  Provided further, That
		  not later than March 31 of each fiscal year hereafter, the Administrator shall
		  transmit to Congress a companion report that describes a comprehensive strategy
		  for staffing, hiring, and training flight standards and aircraft certification
		  staff in a format similar to the one utilized for the controller staffing plan,
		  including stated attrition estimates and numerical hiring goals by fiscal year,
		  and a benchmark for assessing the amount of time aviation inspectors spend
		  directly observing industry field operations: 
		  Provided further, That
		  the amount herein appropriated shall be reduced by
		  $100,000 per day for each day after March 31
		  that such report has not been submitted to Congress: 
		  Provided further, That
		  funds may be used to enter into a grant agreement with a nonprofit
		  standard-setting organization to assist in the development of aviation safety
		  standards: 
		  Provided further, That
		  none of the funds in this Act shall be available for new applicants for the
		  second career training program: 
		  Provided further, That
		  none of the funds in this Act shall be available for the Federal Aviation
		  Administration to finalize or implement any regulation that would promulgate
		  new aviation user fees not specifically authorized by law after the date of the
		  enactment of this Act: 
		  Provided further, That
		  there may be credited to this appropriation as offsetting collections funds
		  received from States, counties, municipalities, foreign authorities, other
		  public authorities, and private sources for expenses incurred in the provision
		  of agency services, including receipts for the maintenance and operation of air
		  navigation facilities, and for issuance, renewal or modification of
		  certificates, including airman, aircraft, and repair station certificates, or
		  for tests related thereto, or for processing major repair or alteration forms: 
		  Provided further, That
		  of the funds appropriated under this heading, not less than
		  $9,500,000 shall be for the contract tower
		  cost-sharing program: 
		  Provided further, That
		  none of the funds in this Act for aeronautical charting and cartography are
		  available for activities conducted by, or coordinated through, the Working
		  Capital Fund.
				Facilities and
		  equipment
				(airport and airway trust
		  fund)For necessary expenses,
		  not otherwise provided for, for acquisition, establishment, technical support
		  services, improvement by contract or purchase, and hire of national airspace
		  systems and experimental facilities and equipment, as authorized under part A
		  of subtitle VII of title 49, United States Code, including initial acquisition
		  of necessary sites by lease or grant; engineering and service testing,
		  including construction of test facilities and acquisition of necessary sites by
		  lease or grant; construction and furnishing of quarters and related
		  accommodations for officers and employees of the Federal Aviation
		  Administration stationed at remote localities where such accommodations are not
		  available; and the purchase, lease, or transfer of aircraft from funds
		  available under this heading, including aircraft for aviation regulation and
		  certification; to be derived from the Airport and Airway Trust Fund,
		  $2,970,000,000, of which
		  $2,483,000,000 shall remain available until
		  September 30, 2013, and of which $487,000,000
		  shall remain available until September 30, 2011: 
		  Provided, That there may be
		  credited to this appropriation funds received from States, counties,
		  municipalities, other public authorities, and private sources, for expenses
		  incurred in the establishment, improvement, and modernization of
		  national airspace
		  systems: 
		  Provided further, That
		  upon initial submission to the Congress of the fiscal year 2012 President's
		  budget, the Secretary of Transportation shall transmit to the Congress a
		  comprehensive capital investment plan for the Federal Aviation Administration
		  which includes funding for each budget line item for fiscal years 2012 through
		  2016, with total funding for each year of the plan constrained to the funding
		  targets for those years as estimated and approved by the Office of Management
		  and Budget.
				Research, engineering, and
		  development
				(airport and airway trust
		  fund)For necessary expenses,
		  not otherwise provided for, for research, engineering, and development, as
		  authorized under part A of subtitle VII of title 49, United States Code,
		  including construction of experimental facilities and acquisition of necessary
		  sites by lease or grant, $198,750,000, to be
		  derived from the Airport and Airway Trust Fund and to remain available until
		  September 30, 2013: 
		  Provided, That there may be
		  credited to this appropriation as offsetting collections, funds received from
		  States, counties, municipalities, other public authorities, and private
		  sources, which shall be available for expenses incurred for research,
		  engineering, and development.
				Grants-in-aid for
		  airports
				(liquidation of contract
		  authorization)
				(limitation on
		  obligations)
				(airport and airway trust
		  fund)
				(including transfer of funds)For liquidation of obligations incurred for
		  grants-in-aid for airport planning and development, and noise compatibility
		  planning and programs as authorized under subchapter I of chapter 471 and
		  subchapter I of chapter 475 of title 49, United States Code, and under other
		  law authorizing such obligations; for procurement, installation, and
		  commissioning of runway incursion prevention devices and systems at airports of
		  such title; for grants authorized under section 41743 of title 49, United
		  States Code; and for inspection activities and administration of airport safety
		  programs, including those related to airport operating certificates under
		  section 44706 of title 49, United States Code,
		  $3,550,000,000 to be derived from the Airport
		  and Airway Trust Fund and to remain available until expended: 
		  Provided, That none of the funds
		  under this heading shall be available for the planning or execution of programs
		  the obligations for which are in excess of
		  $3,515,000,000 in fiscal year 2011,
		  notwithstanding section 47117(g) of title 49, United States Code: 
		  Provided further, That
		  none of the funds under this heading shall be available for the replacement of
		  baggage conveyor systems, reconfiguration of terminal baggage areas, or other
		  airport improvements that are necessary to install bulk explosive detection
		  systems: 
		  Provided further, That
		  notwithstanding any other provision of law, of funds limited under this
		  heading, not more than $99,708,000 shall be
		  obligated for administration, not less than
		  $15,000,000 shall be available for the airport
		  cooperative research program, not less than
		  $27,217,000 shall be for Airport Technology
		  Research and $6,000,000, to remain available
		  until expended, shall be available and transferred to Office of the
		  Secretary, Salaries and Expenses to carry out the Small Community Air
		  Service Development Program.
				Administrative provisions—federal aviation
		  administration
				110.None of the funds in this Act may be used
			 to compensate in excess of 600 technical staff-years under the federally funded
			 research and development center contract between the Federal Aviation
			 Administration and the Center for Advanced Aviation Systems Development during
			 fiscal year 2011.
			111.None of the funds in this Act shall be used
			 to pursue or adopt guidelines or regulations requiring airport sponsors to
			 provide to the Federal Aviation Administration without cost building
			 construction, maintenance, utilities and expenses, or space in airport
			 sponsor-owned buildings for services relating to air traffic control, air
			 navigation, or weather reporting: 
			 Provided, That the prohibition of
			 funds in this section does not apply to negotiations between the agency and
			 airport sponsors to achieve agreement on below-market rates for
			 these items or to grant assurances that require airport sponsors to provide
			 land without cost to the FAA for air traffic control facilities.
			112.The Administrator of the Federal Aviation
			 Administration may reimburse amounts made available to satisfy 49 U.S.C.
			 41742(a)(1) from fees credited under 49 U.S.C. 45303: 
			 Provided, That during fiscal year
			 2010, 49 U.S.C. 41742(b) shall not apply, and any amount remaining in such
			 account at the close of that fiscal year may be made available to satisfy
			 section 41742(a)(1) for the subsequent fiscal year.
			113.Amounts collected under section 40113(e) of
			 title 49, United States Code, shall be credited to the appropriation current at
			 the time of collection, to be merged with and available for the same purposes
			 of such appropriation.
			114.None of the funds limited by this Act for
			 grants under the Airport Improvement Program shall be made available to the
			 sponsor of a commercial service airport if such sponsor fails to agree to a
			 request from the Secretary of Transportation for cost-free space in a
			 nonrevenue producing, public use area of the airport terminal or other airport
			 facilities for the purpose of carrying out a public service air passenger
			 rights and consumer outreach campaign.
			115.None of the funds in this Act shall be
			 available for paying premium pay under subsection 5546(a) of title 5, United
			 States Code, to any Federal Aviation Administration employee unless such
			 employee actually performed work during the time corresponding to such premium
			 pay.
			116.None of the funds in this Act may be
			 obligated or expended for an employee of the Federal Aviation Administration to
			 purchase a store gift card or gift certificate through use of a
			 Government-issued credit card.
			117.The Secretary shall apportion to the
			 sponsor of an airport that received scheduled or unscheduled air service from a
			 large certified air carrier (as defined in part 241 of title 14 Code of Federal
			 Regulations, or such other regulations as may be issued by the Secretary under
			 the authority of section 41709) an amount equal to the minimum apportionment
			 specified in 49 U.S.C. 47114(c), if the Secretary determines that airport had
			 more than 10,000 passenger boardings in the preceding calendar year, based on
			 data submitted to the Secretary under part 241 of title 14, Code of Federal
			 Regulations.
			118.None of the funds in this Act may be
			 obligated or expended for retention bonuses for an employee of the Federal
			 Aviation Administration without the prior written approval of the Deputy
			 Assistant Secretary for Administration of the Department of
			 Transportation.
			119.Subparagraph (D) of section 47124(b)(3) of
			 title 49, United States Code, is amended by striking benefit.
			 and inserting benefit, with the maximum allowable local cost share
			 capped at 20 percent..
				Federal highway
		  administration
				Limitation on administrative
		  expenses
				(including transfer of funds)Not to exceed
		  $417,843,000, together with advances and
		  reimbursements received by the Federal Highway Administration, shall be paid in
		  accordance with law from appropriations made available by this Act to the
		  Federal Highway Administration for necessary expenses for administration and
		  operation. In addition, not to exceed $3,300,000
		  shall be paid from appropriations made available by this Act and transferred to
		  the Appalachian Regional Commission in accordance with section 104 of title 23,
		  United States Code.
				Federal-aid
		  highways
				(limitation on
		  obligations)
				(highway trust fund)None of the funds in this Act shall be
		  available for the implementation or execution of programs, the obligations for
		  which are in excess of $41,776,000,000 for
		  Federal-aid highways and highway safety construction programs for fiscal year
		  2011: 
		  Provided, That within the
		  $41,776,000,000 obligation limitation on
		  Federal-aid highways and highway safety construction programs, not more than
		  $429,800,000 shall be available for the
		  implementation or execution of programs for transportation research (chapter 5
		  of title 23, United States Code; sections 111, 5505, and 5506 of title 49,
		  United States Code; and title 5 of Public Law 109–59) for fiscal year 2011: 
		  Provided further, That
		  this limitation on transportation research programs shall not apply to any
		  authority previously made available for obligation: 
		  Provided further, That
		  the Secretary may, as authorized by section 605(b) of title 23, United States
		  Code, collect and spend fees to cover the costs of services of expert firms,
		  including counsel, in the field of municipal and project finance to assist in
		  the underwriting and servicing of Federal credit instruments and all or a
		  portion of the costs to the Federal Government of servicing such credit
		  instruments: 
		  Provided further, That
		  such fees are available until expended to pay for such costs: 
		  Provided further, That
		  such amounts are in addition to administrative expenses that are also available
		  for such purpose, and are not subject to any obligation limitation or the
		  limitation on administrative expenses under section 608 of title 23, United
		  States Code.
				(Liquidation of contract
		  authorization)
				For carrying out the provisions of title 23,
		  United States Code, that are attributable to Federal-aid highways, not
		  otherwise provided, including reimbursement for sums expended pursuant to the
		  provisions of 23 U.S.C. 308, $42,515,000,000 or
		  so much thereof as may be available in and derived from the Highway Trust Fund
		  (other than the Mass Transit Account), to remain available until
		  expended.
				(rescission of unobligated
		  balances)
				(highway trust fund)Of the unobligated balances of funds made
		  available for obligation under 23 U.S.C. 320, section 147 of Public Law 95–599,
		  section 9(c) of Public Law 97–134, section 149 of Public Law 100–17, and
		  sections 1006, 1069, 1103, 1104, 1105, 1106, 1107, 1108, 6005, 6015, and 6023
		  of Public Law 102–240, $263,130,663 are hereby
		  cancelled.
				Planning Capacity GrantsFor activities eligible under sections 134
		  and 135 of title 23, United States Code, and sections 5303 and 5304 of title 49
		  of such Code, $200,000,000, to remain available
		  through September 30, 2012: 
		  Provided, That the Secretary of
		  Transportation shall distribute funds provided under this heading as
		  discretionary grants to be awarded to a metropolitan planning organization, or
		  to a State, local, tribal government, or agency thereof, on a competitive basis
		  for activities that will improve surface transportation planning: 
		  Provided further, That
		  not less than $50,000,000 of the funds provided
		  under this heading shall be for grants that improve planning for rural areas: 
		  Provided further, That
		  up to $12,000,000 of the funds provided under
		  this heading may be for grants that improve public involvement in surface
		  transportation planning: 
		  Provided further, That
		  a grant funded under this heading shall be not greater than
		  $5,000,000: 
		  Provided further, That
		  the Federal share of the costs for which an expenditure is made under this
		  heading shall be 80 percent: 
		  Provided further, That
		  the Secretary may retain up to 1 percent of the funds provided under this
		  section to fund the award and oversight of grants made under this heading: 
		  Provided further, That
		  of the funds retained under the previous proviso, 50 percent shall be
		  transferred to the Federal Highway Administration and 50 percent shall be
		  transferred to the Federal Transit
		  Administration.
				Administrative provisions—federal highway
		  administration
				120.(a)For fiscal year 2010, the Secretary of
			 Transportation shall—
					(1)not distribute from the obligation
			 limitation for Federal-aid highways amounts authorized for administrative
			 expenses and programs by section 104(a) of title 23, United States Code;
			 programs funded from the administrative takedown authorized by section
			 104(a)(1) of title 23, United States Code (as in effect on the date before the
			 date of enactment of the Safe, Accountable, Flexible, Efficient Transportation
			 Equity Act: A Legacy for Users); the highway use tax evasion program; and the
			 Bureau of Transportation Statistics;
					(2)not distribute from the obligation
			 limitation for Federal-aid highways amounts authorized for administrative
			 expenses and programs by section 104(a) of title 23, United States Code;
			 programs funded from the administrative takedown authorized by section
			 104(a)(1) of title 23, United States Code (as in effect on the date before the
			 date of enactment of the Safe, Accountable, Flexible, Efficient Transportation
			 Equity Act: A Legacy for Users); the highway use tax evasion program; and the
			 Bureau of Transportation Statistics;
					(3)determine the ratio that—
						(A)the obligation limitation for Federal-aid
			 highways, less the aggregate of amounts not distributed under paragraphs (1)
			 and (2), bears to
						(B)the total of the sums authorized to be
			 appropriated for Federal-aid highways and highway safety construction programs
			 (other than sums authorized to be appropriated for provisions of law described
			 in paragraphs (1) through (9) of subsection (b) and sums authorized to be
			 appropriated for section 105 of title 23, United States Code, equal to the
			 amount referred to in subsection (b)(10) for such fiscal year), less the
			 aggregate of the amounts not distributed under paragraphs (1) and (2) of this
			 subsection;
						(4)(A)distribute the obligation limitation for
			 Federal-aid highways, less the aggregate amounts not distributed under
			 paragraphs (1) and (2), for sections 1301, 1302, and 1934 of the Safe,
			 Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users;
			 sections 117 (but individually for each project numbered 1 through 3676 listed
			 in the table contained in section 1702 of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users) and section 144(g) of
			 title 23, United States Code; and section 14501 of title 40, United States
			 Code, so that the amount of obligation authority available for each of such
			 sections is equal to the amount determined by multiplying the ratio determined
			 under paragraph (3) by the sums authorized to be appropriated for that section
			 for the fiscal year; and
						(B)distribute
			 $2,000,000,000 for section 105 of title 23,
			 United States Code;
						(5)distribute the obligation limitation
			 provided for Federal-aid highways, less the aggregate amounts not distributed
			 under paragraphs (1) and (2) and amounts distributed under paragraph (4), for
			 each of the programs that are allocated by the Secretary under the Safe,
			 Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users
			 and title 23, United States Code (other than to programs to which paragraphs
			 (1) and (4) apply), by multiplying the ratio determined under paragraph (3) by
			 the amounts authorized to be appropriated for each such program for such fiscal
			 year; and
					(6)distribute the obligation limitation
			 provided for Federal-aid highways, less the aggregate amounts not distributed
			 under paragraphs (1) and (2) and amounts distributed under paragraphs (4) and
			 (5), for Federal-aid highways and highway safety construction programs (other
			 than the amounts apportioned for the equity bonus program, but only to the
			 extent that the amounts apportioned for the equity bonus program for the fiscal
			 year are greater than $2,639,000,000, and the
			 Appalachian development highway system program) that are apportioned by the
			 Secretary under the Safe, Accountable, Flexible, Efficient Transportation
			 Equity Act: A Legacy for Users and title 23, United States Code, in the ratio
			 that—
						(A)amounts authorized to be appropriated for
			 such programs that are apportioned to each State for such fiscal year, bear
			 to
						(B)the total of the amounts authorized to be
			 appropriated for such programs that are apportioned to all States for such
			 fiscal year.
						(b)Exceptions From Obligation
			 LimitationThe obligation
			 limitation for Federal-aid highways shall not apply to obligations: (1) under
			 section 125 of title 23, United States Code; (2) under section 147 of the
			 Surface Transportation Assistance Act of 1978; (3) under section 9 of the
			 Federal-Aid Highway Act of 1981; (4) under subsections (b) and (j) of section
			 131 of the Surface Transportation Assistance Act of 1982; (5) under subsections
			 (b) and (c) of section 149 of the Surface Transportation and Uniform Relocation
			 Assistance Act of 1987; (6) under sections 1103 through 1108 of the Intermodal
			 Surface Transportation Efficiency Act of 1991; (7) under section 157 of title
			 23, United States Code, as in effect on the day before the date of the
			 enactment of the Transportation Equity Act for the 21st Century; (8) under
			 section 105 of title 23, United States Code, as in effect for fiscal years 1998
			 through 2004, but only in an amount equal to
			 $639,000,000 for each of those fiscal years; (9)
			 for Federal-aid highway programs for which obligation authority was made
			 available under the Transportation Equity Act for the 21st Century or
			 subsequent public laws for multiple years or to remain available until used,
			 but only to the extent that the obligation authority has not lapsed or been
			 used; (10) under section 105 of title 23, United States Code, but only in an
			 amount equal to $639,000,000 for each of fiscal
			 years 2005 through 2010; and (11) under section 1603 of the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users, to the
			 extent that funds obligated in accordance with that section were not subject to
			 a limitation on obligations at the time at which the funds were initially made
			 available for obligation.
				(c)Redistribution of Unused Obligation
			 AuthorityNotwithstanding
			 subsection (a), the Secretary shall, after August 1 of such fiscal year, revise
			 a distribution of the obligation limitation made available under subsection (a)
			 if the amount distributed cannot be obligated during that fiscal year and
			 redistribute sufficient amounts to those States able to obligate amounts in
			 addition to those previously distributed during that fiscal year, giving
			 priority to those States having large unobligated balances of funds apportioned
			 under sections 104 and 144 of title 23, United States Code.
				(d)Applicability of Obligation Limitations to
			 Transportation Research ProgramsThe obligation limitation shall apply to
			 transportation research programs carried out under chapter 5 of title 23,
			 United States Code, and title V (research title) of the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users, except that
			 obligation authority made available for such programs under such limitation
			 shall remain available for a period of 3 fiscal years and shall be in addition
			 to the amount of any limitation imposed on obligations for Federal-aid highway
			 and highway safety construction programs for future fiscal years.
				(e)Redistribution of Certain Authorized
			 Funds
					(1)In generalNot later than 30 days after the date of
			 the distribution of obligation limitation under subsection (a), the Secretary
			 shall distribute to the States any funds that
						(A)are authorized to be appropriated for such
			 fiscal year for Federal-aid highways programs; and
						(B)the Secretary determines will not be
			 allocated to the States, and will not be available for obligation, in such
			 fiscal year due to the imposition of any obligation limitation for such fiscal
			 year.
						(2)RatioFunds shall be distributed under paragraph
			 (1) in the same ratio as the distribution of obligation authority under
			 subsection (a)(6).
					(3)AvailabilityFunds distributed under paragraph (1) shall
			 be available for any purposes described in section 133(b) of title 23, United
			 States Code.
					(f)Special Limitation
			 CharacteristicsObligation
			 limitation distributed for a fiscal year under subsection (a)(4) for the
			 provision specified in subsection (a)(4) shall—
					(1)remain available until used for obligation
			 of funds for that provision; and
					(2)be in addition to the amount of any
			 limitation imposed on obligations for Federal-aid highway and highway safety
			 construction programs for future fiscal years.
					(g)High-priority Project Flexibility
					(1)In generalSubject to paragraph (2), obligation
			 authority distributed for such fiscal year under subsection (a)(4) for each
			 project numbered 1 through 3676 listed in the table contained in section 1702
			 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A
			 Legacy for Users may be obligated for any other project in such section in the
			 same State.
					(2)RestorationObligation authority used as described in
			 paragraph (1) shall be restored to the original purpose on the date on which
			 obligation authority is distributed under this section for the next fiscal year
			 following obligation under paragraph (1).
					(h)Limitation on Statutory
			 ConstructionNothing in this
			 section shall be construed to limit the distribution of obligation authority
			 under subsection (a)(4)(A) for each of the individual projects numbered greater
			 than 3676 listed in the table contained in section 1702 of the Safe,
			 Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for
			 Users.
				121.Notwithstanding 31 U.S.C. 3302, funds
			 received by the Bureau of Transportation Statistics from the sale of data
			 products, for necessary expenses incurred pursuant to 49 U.S.C. 111 may be
			 credited to the Federal-aid highways account for the purpose of reimbursing the
			 Bureau for such expenses: 
			 Provided, That such funds shall
			 be subject to the obligation limitation for Federal-aid highways and highway
			 safety construction.
			122.Not less than 15 days prior to waiving,
			 under his statutory authority, any Buy America requirement for Federal-aid
			 highway projects, the Secretary of Transportation shall make an informal public
			 notice and comment opportunity on the intent to issue such waiver and the
			 reasons therefor: 
			 Provided, That the Secretary
			 shall provide an annual report to the Appropriations Committees of the Congress
			 on any waivers granted under the Buy America requirements.
			123.(a)In generalExcept as provided in subsection (b), none
			 of the funds made available, limited, or otherwise affected by this Act shall
			 be used to approve or otherwise authorize the imposition of any toll on any
			 segment of highway located on the Federal-aid system in the State of Texas
			 that—
					(1)as of the date of enactment of this Act, is
			 not tolled;
					(2)is constructed with Federal assistance
			 provided under title 23, United States Code; and
					(3)is in actual operation as of the date of
			 enactment of this Act.
					(b)Exceptions
					(1)Number of toll lanesSubsection (a) shall not apply to any
			 segment of highway on the Federal-aid system described in that subsection that,
			 as of the date on which a toll is imposed on the segment, will have the same
			 number of nontoll lanes as were in existence prior to that date.
					(2)High-occupancy vehicle lanesA high-occupancy vehicle lane that is
			 converted to a toll lane shall not be subject to this section, and shall not be
			 considered to be a nontoll lane for purposes of determining whether a highway
			 will have fewer nontoll lanes than prior to the date of imposition of the toll,
			 if—
						(A)high-occupancy vehicles occupied by the
			 number of passengers specified by the entity operating the toll lane may use
			 the toll lane without paying a toll, unless otherwise specified by the
			 appropriate county, town, municipal or other local government entity, or public
			 toll road or transit authority; or
						(B)each high-occupancy vehicle lane that was
			 converted to a toll lane was constructed as a temporary lane to be replaced by
			 a toll lane under a plan approved by the appropriate county, town, municipal or
			 other local government entity, or public toll road or transit authority.
						124.There is hereby appropriated to the
			 Secretary of Transportation for the necessary expenses of certain highway and
			 surface transportation projects, $175,269,000,
			 to remain available until expended: 
			 Provided, That the amount
			 provided by this section shall be made available for the programs, projects,
			 and activities identified under this section in the Committee report
			 accompanying this Act: 
			 Provided further,
			 That funds provided by this section, at the request of a State, shall be
			 transferred by the Secretary of Transportation to another Federal agency: 
			 Provided further,
			 That none of the funds set aside by this section shall be subject to any
			 limitation on obligations for Federal-aid highways and highway safety
			 construction programs set forth in this Act or any other Act.
				Federal motor carrier safety
		  administration
				Motor carrier safety operations and
		  programs
				(liquidation of contract
		  authorization)
				(limitation on
		  obligations)
				(highway trust
		  fund)
				For payment of obligations incurred in the
		  implementation, execution and administration of motor carrier safety operations
		  and programs pursuant to section 31104(i) of title 49, United States Code, and
		  sections 4127 and 4134 of Public Law 109–59,
		  $239,828,000, to be derived from the Highway
		  Trust Fund (other than the Mass Transit Account), together with advances and
		  reimbursements received by the Federal Motor Carrier Safety Administration, the
		  sum of which shall remain available until expended: 
		  Provided, That none of the funds
		  derived from the Highway Trust Fund in this Act shall be available for the
		  implementation, execution or administration of programs, the obligations for
		  which are in excess of $239,828,000, for
		  Motor Carrier Safety Operations and Programs of which
		  $8,586,000, to remain available for obligation
		  until September 30, 2012, is for the research and technology program and
		  $1,000,000 shall be available for commercial
		  motor vehicle operator's grants to carry out section 4134 of Public Law 109–59:
		  
		  Provided further, That
		  an additional $20,050,000 shall be appropriated
		  from the General Fund for the execution and administration of motor carrier
		  safety operations and programs: 
		  Provided further, That
		  notwithstanding any other provision of law, none of the funds under this
		  heading for outreach and education shall be available for transfer: 
		  Provided further, That
		  the Federal Motor Carrier Safety Administration shall transmit to Congress a
		  report on March 30, 2011, and September 30, 2011, on the agency's ability to
		  meet its requirement to conduct compliance reviews on high-risk
		  carriers.
				Motor carrier safety
		  grants
				(liquidation of contract
		  authorization)
				(limitation on
		  obligations)
				(highway trust
		  fund)
				(including rescission)For payment of obligations incurred in
		  carrying out sections 31102, 31104(a), 31106, 31107, 31109, 31309, 31313 of
		  title 49, United States Code, and sections 4126 and 4128 of Public Law 109–59,
		  $310,070,000, to be derived from the Highway
		  Trust Fund (other than the Mass Transit Account) and to remain available until
		  expended: 
		  Provided, That none of the funds in
		  this Act shall be available for the implementation or execution of programs,
		  the obligations for which are in excess of
		  $310,070,000, for “Motor Carrier Safety Grants”;
		  of which $212,070,000 shall be available for the
		  motor carrier safety assistance program to carry out sections 31102 and
		  31104(a) of title 49, United States Code;
		  $25,000,000 shall be available for the
		  commercial driver's license improvements program to carry out section 31313 of
		  title 49, United States Code; $32,000,000 shall
		  be available for the border enforcement grants program to carry out section
		  31107 of title 49, United States Code;
		  $5,000,000 shall be available for the
		  performance and registration information system management program to carry out
		  sections 31106(b) and 31109 of title 49, United States Code;
		  $25,000,000 shall be available for the
		  commercial vehicle information systems and networks deployment program to carry
		  out section 4126 of Public Law 109–59;
		  $3,000,000 shall be available for the safety
		  data improvement program to carry out section 4128 of Public Law 109–59; and
		  $8,000,000 shall be available for the commercial
		  driver's license information system modernization program to carry out section
		  31309(e) of title 49, United States Code: 
		  Provided further, That
		  of the funds made available for the motor carrier safety assistance program,
		  $35,000,000 shall be available for audits of new
		  entrant motor carriers: 
		  Provided further, That
		  of the amount made available under this heading for the commercial driver’s
		  license information system modernization program,
		  $3,000,000 may be made available for audits of
		  new entrant motor carriers to carry out section 4107(b) of Public Law 110–59,
		  and 31104(a) of title 49, United States Code, and
		  $5,000,000 shall be made available for the
		  commercial driver’s license improvements program to carry out section 31313 of
		  title 49, United States Code: 
		  Provided further, That
		  $18,900,000 in unobligated balances are
		  permanently rescinded.
				Motor Carrier
		  Safety
				(highway trust
		  fund)
				(rescission)Of the amounts made available under this
		  heading in prior appropriations Acts, $7,300,000
		  in unobligated balances are permanently
		  rescinded.
				National Motor Carrier Safety
		  Program
				(highway trust
		  fund)
				(rescission)Of the amounts made available under this
		  heading in prior appropriations Acts,
		  $15,000,000 in unobligated balances are
		  permanently rescinded.
				ADMINISTRATIVE PROVISION—FEDERAL MOTOR
		  CARRIER SAFETY ADMINISTRATION
				135.Funds appropriated or limited in this Act
			 shall be subject to the terms and conditions stipulated in section 350 of
			 Public Law 107–87 and section 6901 of Public Law 110–28, including that the
			 Secretary submit a report to the House and Senate Appropriations Committees
			 annually on the safety and security of transportation into the United States by
			 Mexico-domiciled motor carriers.
				National highway traffic safety
		  administration
				Operations and researchFor expenses necessary to discharge the
		  functions of the Secretary, with respect to traffic and highway safety under
		  subtitle C of title X of Public Law 109–59 and chapter 301 and part C of
		  subtitle VI of title 49, United States Code,
		  $172,773,000, of which
		  $30,445,000 shall remain available through
		  September 30, 2012, and $25,000,000 shall remain
		  available through September 30, 2014.
				Operations and
		  research
				(liquidation of contract
		  authorization)
				(limitation on
		  obligations)
				(highway trust fund)For payment of obligations incurred in
		  carrying out the provisions of 23 U.S.C. 403,
		  $117,376,000 to be derived from the Highway
		  Trust Fund (other than the Mass Transit Account) and to remain available until
		  expended: 
		  Provided, That none of the funds in
		  this Act shall be available for the planning or execution of programs the total
		  obligations for which, in fiscal year 2011, are in excess of
		  $117,376,000 for programs authorized under 23
		  U.S.C. 403: 
		  Provided further, That
		  within the $117,376,000 obligation limitation
		  for operations and research, $29,737,000 shall
		  remain available until September 30, 2012 and shall be in addition to the
		  amount of any limitation imposed on obligations for future
		  years.
				National driver
		  register
				(liquidation of contract
		  authorization)
				(limitation on
		  obligations)
				(highway trust fund)For payment of obligations incurred in
		  carrying out chapter 303 of title 49, United States Code,
		  $4,170,000, to be derived from the Highway Trust
		  Fund (other than the Mass Transit Account) and to remain available until
		  expended: 
		  Provided, That none of the funds in
		  this Act shall be available for the implementation or execution of programs the
		  total obligations for which, in fiscal year 2011, are in excess of
		  $4,170,000 for the National Driver Register
		  authorized under such chapter.
				National Driver Register
		  ModernizationFor an
		  additional amount for the National Driver Registeras authorized
		  by chapter 303 of title 49, United States Code,
		  $2,530,000, to remain available through
		  September 30, 2012: 
		  Provided, That the funding made
		  available under this heading shall be used to
		  continue the modernization of the
		  National Driver Register.
				Highway traffic safety
		  grants
				(liquidation of contract
		  authorization)
				(limitation on
		  obligations)
				(highway trust fund)For payment of obligations incurred in
		  carrying out the provisions of 23 U.S.C. 402, 405, 406, 408, and 410 and
		  sections 2001(a)(11), 2009, 2010, and 2011 of Public Law 109–59, to remain
		  available until expended, $606,197,000 to be
		  derived from the Highway Trust Fund (other than the Mass Transit Account): 
		  Provided, That none of the funds in
		  this Act shall be available for the planning or execution of programs the total
		  obligations for which, in fiscal year 2011, are in excess of
		  $606,197,000 for programs authorized under 23
		  U.S.C. 402, 405, 406, 408, and 410 and sections 2001(a)(11), 2009, 2010, and
		  2011 of Public Law 109–59, of which $235,000,000
		  shall be for Highway Safety Programs under 23 U.S.C. 402;
		  $25,000,000 shall be for Occupant
		  Protection Incentive Grants under 23 U.S.C. 405;
		  $110,000,000 shall be for Safety Belt
		  Performance Grants under 23 U.S.C. 406, and such obligation limitation
		  shall remain available until September 30, 2012 in accordance with subsection
		  (f) of such section 406 and shall be in addition to the amount of any
		  limitation imposed on obligations for such grants for future fiscal years, of
		  which up to $50,000,000 may be made available by
		  the Secretary as grants to States that enact and enforce laws to prevent
		  distracted driving; $34,500,000 shall be for
		  State Traffic Safety Information System Improvements under 23
		  U.S.C. 408; $139,000,000 shall be for
		  Alcohol-Impaired Driving Countermeasures Incentive Grant Program
		  under 23 U.S.C. 410; $19,697,000 shall be for
		  Administrative Expenses under section 2001(a)(11) of Public Law
		  109–59; $29,000,000 shall be for High
		  Visibility Enforcement Program under section 2009 of Public Law 109–59;
		  $7,000,000 shall be for Motorcyclist
		  Safety under section 2010 of Public Law 109–59; and
		  $7,000,000 shall be for Child Safety and
		  Child Booster Seat Safety Incentive Grants under section 2011 of Public
		  Law 109–59: 
		  Provided further, That
		  of the funds made available for grants to States that enact and enforce laws to
		  prevent distracted driving, up to $5,000,000 may
		  be available for the development, production, and use of broadcast and print
		  media advertising for distracted driving prevention: 
		  Provided further, That
		  none of these funds shall be used for construction, rehabilitation, or
		  remodeling costs, or for office furnishings and fixtures for State, local or
		  private buildings or structures: 
		  Provided further, That
		  not to exceed $500,000 of the funds made
		  available for section 410 Alcohol-Impaired Driving Countermeasures
		  Grants shall be available for technical assistance to the States: 
		  Provided further, That
		  not to exceed $750,000 of the funds made
		  available for the High Visibility Enforcement Program shall be
		  available for the evaluation required under section 2009(f) of Public Law
		  109–59.
				Administrative provisions—national highway
		  traffic safety administration
				(including
		  rescissions)
				140.Notwithstanding any other provision of law
			 or limitation on the use of funds made available under section 403 of title 23,
			 United States Code, an additional $130,000 shall
			 be made available to the National Highway Traffic Safety Administration, out of
			 the amount limited for section 402 of title 23, United States Code, to pay for
			 travel and related expenses for State management reviews and to pay for core
			 competency development training and related expenses for highway safety
			 staff.
			141.The limitations on obligations for the
			 programs of the National Highway Traffic Safety Administration set in this Act
			 shall not apply to obligations for which obligation authority was made
			 available in previous public laws for multiple years but only to the extent
			 that the obligation authority has not lapsed or been used.
			142.Of the amounts made available under the
			 heading Operations and Research (Liquidation of Contract Authorization)
			 (Limitation on Obligations) (Highway Trust Fund) in prior
			 appropriations Acts, $1,829,000 in unobligated
			 balances are permanently rescinded.
			143.Of the amounts made available under the
			 heading National Driver Register (Liquidation of Contract Authorization)
			 (Limitation on Obligations) (Highway Trust Fund) in prior
			 appropriations Acts, $78,000 in unobligated
			 balances are permanently rescinded.
			144.Of the amounts made available under the
			 heading Highway Traffic Safety Grants (Liquidation of Contract
			 Authorization) (Limitation on Obligations) (Highway Trust Fund) in
			 prior appropriations Acts, $79,843,000 in
			 unobligated balances are permanently rescinded.
				Federal railroad
		  administration
				Safety and operationsFor necessary expenses of the Federal
		  Railroad Administration, not otherwise provided for,
		  $205,098,000, of which
		  $8,380,000 shall remain available through
		  September 30, 2012, and $34,093,000 shall remain
		  available until expended.
				Railroad research and
		  developmentFor necessary
		  expenses for railroad research and development,
		  $40,000,000, to remain available until
		  expended.
				Railroad rehabilitation and improvement
		  financing programThe
		  Secretary of Transportation is authorized to issue to the Secretary of the
		  Treasury notes or other obligations pursuant to section 512 of the Railroad
		  Revitalization and Regulatory Reform Act of 1976 (Public Law 94–210), as
		  amended, in such amounts and at such times as may be necessary to pay any
		  amounts required pursuant to the guarantee of the principal amount of
		  obligations under sections 511 through 513 of such Act, such authority to exist
		  as long as any such guaranteed obligation is outstanding: 
		  Provided, That pursuant to section
		  502 of such Act, as amended, no new direct loans or loan guarantee commitments
		  shall be made using Federal funds for the credit risk premium during fiscal
		  year 2011.
				Railroad Safety Technology
		  ProgramFor necessary expenses
		  of carrying out section 20158 of title 49, United States Code,
		  $150,000,000, to remain available until
		  expended: 
		  Provided, That to be eligible for
		  assistance under this heading, an entity need not have developed plans required
		  under subsection 20156(e)(2) of title 49, United States Code, and section 20157
		  of such title.
				Capital assistance for high speed rail
		  corridors and intercity passenger rail serviceTo enable the Secretary of Transportation to
		  make grants for high-speed rail projects as authorized under section 26106 of
		  title 49, United States Code, capital investment grants to support intercity
		  passenger rail service as authorized under section 24406 of title 49, United
		  States Code, and congestion grants as authorized under section 24105 of title
		  49, United States Code, and to enter into cooperative agreements for these
		  purposes as authorized, $1,000,000,000, to
		  remain available until expended: 
		  Provided, That
		  up to$50,000,000
		  of funds provided under this paragraph are available to the Administrator of
		  the Federal Railroad Administration to fund the award and oversight by the
		  Administrator of grants and cooperative agreements for intercity and high-speed
		  rail: 
		  Provided further, That
		  up to $30,000,000 of the funds provided under
		  this paragraph are available to the Administrator for the purposes of
		  conducting research and demonstrating technologies supporting the development
		  of high-speed rail in the United States, including the demonstration of
		  next-generation rolling stock fleet technology and the implementation of the
		  Rail Cooperative Research Program authorized by section 24910 of title 49,
		  United States Code: 
		  Provided further, That
		  the national rail plan shall include a map depicting all high-speed rail
		  service envisioned in the plan and the estimated cost to complete that service:
		  
		  Provided further, That
		  up to$50,000,000
		  of the funds provided under this paragraph may be used for planning activities
		  that lead directly to the development of a passenger rail corridor investment
		  plan consistent with the requirements established by the Administrator or a
		  State rail plan consistent with chapter 227 of title 49, United States Code: 
		  Provided further, That
		  the Secretary may retain a portion of the funds made available for planning
		  activities under the previous proviso to facilitate the preparation of a
		  service development plan and related environmental impact statement for
		  high-speed corridors located in multiple States: 
		  Provided further, That
		  not less than 85 percent of the funds provided under this heading shall be for
		  cooperative agreements that lead to the development of entire segments or
		  phases of intercity or high-speed rail corridors: 
		  Provided further, That
		  at least 30 days prior to issuing a letter of intent or cooperative agreement
		  pursuant to section 24402(f) of title 49, United States Code, for a major
		  corridor development program, the Secretary shall provide to the House and
		  Senate Committees on Appropriations written notification consisting of a
		  business and public investment case for the proposed corridor program which
		  shall include: a comprehensive analysis of the monetary and nonmonetary costs
		  and benefits of the corridor development program; an assessment of ridership,
		  passenger travel time reductions, congestion relief benefits, environmental
		  benefits, economic benefits, and other public benefits; operating financial
		  forecasts for the program; a full capital cost estimation for the entire
		  project, including the amount, source and security of non-Federal funds to
		  complete the project; a summary of the grants management plan and an evaluation
		  of the grantee's ability to sustain the project: 
		  Provided further, That
		  the Federal share payable of the costs for which a grant or cooperative
		  agreements is made under this heading shall be determined in accordance with
		  the provisions of Public Law 110–432, except that the local share of
		  expenditures shall be no less than 10 percent: 
		  Provided further, That
		  in addition to the provisions of title 49, United States Code, that apply to
		  each of the individual programs funded under this heading, subsections
		  24402(a)(2), 24402(f), 24402(i), and 24403(a) and (c) of title 49, United
		  States Code, shall also apply to the provision of funds provided under this
		  heading: 
		  Provided further, That
		  recipients of grants under this paragraph shall conduct all procurement
		  transactions using such grant funds in a manner that provides full and open
		  competition, as determined by the Secretary, in compliance with existing labor
		  agreements.
				Operating subsidy grants to the national
		  railroad passenger corporationTo enable the Secretary of Transportation to
		  make quarterly grants to the National Railroad Passenger Corporation for the
		  operation of intercity passenger rail, as authorized by section 101 of the
		  Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law
		  110–432), $563,000,000, to remain available
		  until expended: 
		  Provided, That the amounts
		  available under this paragraph shall be available for the Secretary to approve
		  funding to cover operating losses for the Corporation only after receiving and
		  reviewing a grant request for each specific train route: 
		  Provided further, That
		  each such grant request shall be accompanied by a detailed financial analysis,
		  revenue projection, and capital expenditure projection justifying the Federal
		  support to the Secretary’s satisfaction: 
		  Provided further, That
		  not later than 60 days after enactment of this Act, the Corporation shall
		  transmit to the Secretary and the House and Senate Committees on Appropriations
		  a plan to achieve savings through operating efficiencies including, but not
		  limited to, modifications to food and beverage service and first class service:
		  
		  Provided further, That
		  the Amtrak Inspector General shall provide semiannual reports to the House and
		  Senate Committees on Appropriations on the estimated savings accrued as a
		  result of all operational reforms instituted by the Corporation and estimations
		  of possible future savings: 
		  Provided further, That
		  not later than 60 days after enactment of this Act, the Corporation shall
		  transmit, in electronic format, to the Secretary, the House and Senate
		  Committees on Appropriations, the House Committee on Transportation and
		  Infrastructure and the Senate Committee on Commerce, Science, and
		  Transportation the annual budget and business plan and the 5-Year Financial
		  Plan for fiscal year 2011 required under section 204 of the Passenger Rail
		  Investment and Improvement Act of 2008: 
		  Provided further, That
		  the budget, business plan, and the 5-Year Financial Plan shall also include a
		  separate accounting of ridership, revenues, and capital and operating expenses
		  for the Northeast Corridor; commuter service; long-distance Amtrak service;
		  State-supported service; each intercity train route, including Autotrain; and
		  commercial activities including contract operations: 
		  Provided further, That
		  the budget, business plan and the 5-Year Financial Plan shall include a
		  description of work to be funded, along with cost estimates and an estimated
		  timetable for completion of the projects covered by these plans: 
		  Provided further, That
		  the budget, business plan and the 5-Year Financial Plan shall include annual
		  information on the maintenance, refurbishment, replacement, and expansion for
		  all Amtrak rolling stock consistent with the comprehensive fleet plan: 
		  Provided further, That
		  the Corporation shall provide semiannual reports in electronic format regarding
		  the pending business plan, which shall describe the work completed to date, any
		  changes to the business plan, and the reasons for such changes, and shall
		  identify all sole-source contract awards which shall be accompanied by a
		  justification as to why said contract was awarded on a sole-source basis: 
		  Provided further, That
		  the Corporation’s budget, business plan, 5-Year Financial Plan, semiannual
		  reports, and all subsequent supplemental plans shall be displayed on the
		  Corporation’s Web site within a reasonable timeframe following their submission
		  to the appropriate entities: 
		  Provided further, That
		  none of the funds under this heading may be obligated or expended until the
		  Corporation agrees to continue abiding by the provisions of paragraphs 1, 2, 5,
		  9, and 11 of the summary of conditions for the direct loan agreement of June
		  28, 2002, in the same manner as in effect on the date of enactment of this Act:
		  
		  Provided further, That
		  concurrent with the President’s budget request for fiscal year 2012, the
		  Corporation shall submit to the House and Senate Committees on Appropriations a
		  budget request for fiscal year 2012 in similar format and substance to those
		  submitted by executive agencies of the Federal
		  Government.
				Capital and debt service grants to the
		  national railroad passenger corporationTo enable the Secretary of Transportation to
		  make grants to the National Railroad Passenger Corporation for capital
		  investments as authorized by section 101(c) and 219(b) of the Passenger Rail
		  Investment and Improvement Act of 2008 (division B of Public Law 110–432),
		  $1,400,000,000, to remain available until
		  expended, of which not to exceed $305,000,000
		  shall be for debt service obligations as authorized by section 102 of such Act:
		  
		  Provided, That after an initial
		  distribution of up to $200,000,000, which shall
		  be used by the Corporation as a working capital account, all remaining funds
		  shall be provided to the Corporation only on a reimbursable basis: 
		  Provided further, That
		  the Secretary may retain up to one-half of 1 percent of the funds provided
		  under this heading to fund the costs of project management oversight of capital
		  projects funded by grants provided under this heading, as authorized by
		  subsection 101(d) of division B of Public Law 110–432: 
		  Provided further, That
		  the Secretary shall approve funding for capital expenditures, including advance
		  purchase orders of materials, for the Corporation only after receiving and
		  reviewing a grant request for each specific capital project justifying the
		  Federal support to the Secretary's satisfaction: 
		  Provided further, That
		  none of the funds under this heading may be used to subsidize operating losses
		  of the Corporation: 
		  Provided further, That
		  none of the funds under this heading may be used for capital projects not
		  approved by the Secretary of Transportation or on the Corporation's fiscal year
		  2011 business plan.
				Administrative provisions—federal railroad
		  administration
				151.The Secretary may purchase promotional
			 items of nominal value for use in public outreach activities to accomplish the
			 purposes of 49 U.S.C. 20134: 
			 Provided, That the Secretary
			 shall prescribe guidelines for the administration of such purchases and
			 use.
			152.Hereafter, notwithstanding any other
			 provision of law, funds provided in this Act for the National Railroad
			 Passenger Corporation shall immediately cease to be available to said
			 Corporation in the event that the Corporation contracts to have services
			 provided at or from any location outside the United States. For purposes of
			 this section, the word services shall mean any service that was,
			 as of July 1, 2006, performed by a full-time or part-time Amtrak employee whose
			 base of employment is located within the United States.
			153.The Secretary of Transportation may receive
			 and expend cash, or receive and utilize spare parts and similar items, from
			 non-United States Government sources to repair damages to or replace United
			 States Government owned automated track inspection cars and equipment as a
			 result of third party liability for such damages, and any amounts collected
			 under this section shall be credited directly to the Safety and Operations
			 account of the Federal Railroad Administration, and shall remain available
			 until expended for the repair, operation and maintenance of automated track
			 inspection cars and equipment in connection with the automated track inspection
			 program.
			154.The Administrator of the Federal Railroad
			 Administration shall submit a report on May 31, 2011, to the House and Senate
			 Committees on Appropriations detailing the Administrator's efforts at improving
			 the on-time performance of Amtrak intercity rail service operating on
			 non-Amtrak owned property. Such reports shall compare the most recent actual
			 on-time performance data to pre-established on-time performance goals that the
			 Administrator shall set for each rail service, identified by route. Such
			 reports shall also include whatever other information and data regarding the
			 on-time performance of Amtrak trains the Administrator deems to be
			 appropriate.
				Federal transit
		  administration
				Administrative
		  expenses
				For necessary administrative expenses of the
		  Federal Transit Administration's programs authorized by chapter 53 of title 49,
		  United States Code, $106,981,000: 
		  Provided, That for an additional
		  amount to carry out public transportation fixed guideway safety oversight
		  activities, $5,000,000, if legislation
		  authorizing such activities is enacted into law prior to September 30, 2011: 
		  Provided further, That
		  of the funds available under this heading, not to exceed
		  $2,000,000 shall be available for travel: 
		  Provided further, That
		  none of the funds provided or limited in this Act may be used to create a
		  permanent office of transit security under this heading: 
		  Provided further, That
		  upon submission to the Congress of the fiscal year 2012 President's budget, the
		  Secretary of Transportation shall transmit to Congress the annual report on new
		  starts, including proposed allocations of funds for fiscal year
		  2012.
				Formula and Bus
		  Grants
				(liquidation of contract
		  authority)
				(limitation on
		  obligations)
				(highway trust
		  fund)
				For payment of obligations incurred in
		  carrying out the provisions of 49 U.S.C. 5305, 5307, 5308, 5309, 5310, 5311,
		  5316, 5317, 5320, 5335, 5339, and 5340 and section 3038 of Public Law 105–178,
		  as amended, $9,200,000,000 to be derived from
		  the Mass Transit Account of the Highway Trust Fund and to remain available
		  until expended: 
		  Provided, That funds available for
		  the implementation or execution of programs authorized under 49 U.S.C. 5305,
		  5307, 5308, 5309, 5310, 5311, 5316, 5317, 5320, 5335, 5339, and 5340 and
		  section 3038 of Public Law 105–178, as amended, shall not exceed total
		  obligations of $8,360,565,000 in fiscal year
		  2011.
				Research and university research
		  centersFor necessary expenses to carry out 49
		  U.S.C. 5306,
		  5312–5315, 5322,
		  and 5506, $69,750,000, to remain available until
		  expended: 
		  Provided, That
		  $10,000,000 is available to carry out the
		  transit cooperative research program under section 5313 of title 49, United
		  States Code, $4,300,000 is available for the
		  National Transit Institute under section 5315 of title 49, United States Code,
		  and $7,000,000 is available for university
		  transportation centers program under section 5506 of title 49, United States
		  Code: 
		  Provided further, That
		  $48,450,000 is available to carry out national
		  research programs under sections 5312, 5313, 5314, and 5322 of title 49, United
		  States Code: 
		  Provided further, That
		  of the funds available to carry out section 5312 of title 49, United States
		  Code, $5,000,000 shall be available to the
		  Secretary to develop standards for asset management plans, provide technical
		  assistance to recipients engaged in the development or implementation of an
		  asset management plan, improve data collection through the National Transit
		  Database, and conduct a pilot program designed to identify the best practices
		  of asset management.
				Capital investment
		  grants
				(including transfer of funds)For necessary expenses to carry out section
		  5309 of title 49, United States Code,
		  $2,000,000,000, to remain available until
		  expended, of which no less than $200,000,000 is
		  for section 5309(e) of such title.
				Grants for Energy Efficiency and Greenhouse
		  Gas ReductionsFor grants to
		  public transit agencies for capital investments that will reduce the energy
		  consumption or greenhouse gas emissions of their public transportation systems,
		  $100,000,000, to remain available through
		  September 30, 2013: 
		  Provided, That priority shall be
		  given to projects that use innovative and potentially replicable approaches to
		  reducing energy consumption or greenhouse gas emissions: 
		  Provided further, That
		  the Secretary shall publish criteria on which to base the competition for any
		  grants awarded under this heading no sooner than 90 days after the enactment of
		  this Act, require applications for funding provided under this heading to be
		  submitted no sooner than 120 days after the publication of such criteria, and
		  announce all projects selected to be funded from funds provided under this
		  heading no sooner than September 15, 2011.
				 WASHINGTON METROPOLITAN AREA TRANSIT
		  AUTHORITYFor grants to the
		  Washington Metropolitan Area Transit Authority as authorized under section 601
		  of division B of Public Law 110–432,
		  $150,000,000, to remain available until
		  expended: 
		  Provided, That the Secretary shall
		  approve grants for capital and preventive maintenance expenditures for the
		  Washington Metropolitan Area Transit Authority only after receiving and
		  reviewing a request for each specific project: 
		  Provided further, That
		  prior to approving such grants, the Secretary shall determine that the
		  Washington Metropolitan Area Transit Authority has placed the highest priority
		  on those investments that will improve the safety of the
		  system.
				Administrative provisions—federal transit
		  administration
				160.The limitations on obligations for the
			 programs of the Federal Transit Administration shall not apply to any authority
			 under 49 U.S.C. 5338, previously made available for obligation, or to any other
			 authority previously made available for obligation.
			161.Notwithstanding any other provision of law,
			 funds appropriated or limited by this Act under Federal Transit
			 Administration, Capital Investment Grants and for bus and bus
			 facilities under Federal Transit Administration, Formula and Bus
			 Grants for projects specified in this Act or identified in reports
			 accompanying this Act not obligated by September 30, 2013, and other
			 recoveries, shall be directed to projects eligible to use the funds for the
			 purposes for which they were originally provided.
			162.Notwithstanding any other provision of law,
			 any funds appropriated before October 1, 2010, under any section of chapter 53
			 of title 49, United States Code, that remain available for expenditure, may be
			 transferred to and administered under the most recent appropriation heading for
			 any such section.
			163.Notwithstanding any other provision of law,
			 unobligated funds made available for new fixed guideway system projects under
			 the heading Federal Transit Administration, Capital investment
			 grants in any appropriations Act prior to this Act may be used during
			 this fiscal year to satisfy expenses incurred for such projects.
			164.In addition to the amounts made available
			 under section 5327(c)(1) of title 49, United States Code, the Secretary may
			 use, for program management activities described in section 5327(c)(2), 1
			 percent of the amount made available to carry out section 5316 of title 49,
			 United States Code: 
			 Provided, That funds made
			 available for program management oversight shall be used to oversee the
			 compliance of a recipient or subrecipient of Federal transit assistance
			 consistent with activities identified under section 5327(c)(2) and for purposes
			 of enforcement.
			165.(a)Notwithstanding any other provision of law,
			 unobligated funds or recoveries under section 5309 of title 49, United States
			 Code, that are available to the Secretary of Transportation for reallocation
			 shall be directed to projects eligible to use the funds for the purposes for
			 which they were originally provided.
				166.Funds made available for Alaska or Hawaii
			 ferry boats or ferry terminal facilities pursuant to 49 U.S.C. 5309(m)(6)(B)
			 may be used to construct new vessels and facilities, or to improve existing
			 vessels and facilities, including both the passenger and vehicle-related
			 elements of such vessels and facilities, and for repair facilities: 
			 Provided, That not more than
			 $4,000,000 of the funds made available pursuant
			 to 49 U.S.C. 5309(m)(6)(B) may be used by the City and County of Honolulu to
			 operate a passenger ferry boat service demonstration project to test the
			 viability of different intra-island ferry boat routes and technologies.
			167.Notwithstanding any other provision of law,
			 for fiscal year 2011, the total estimated amount of future obligations of the
			 Government and contingent commitments to incur obligations covered by all
			 outstanding full funding grant agreements entered into on or before September
			 30, 2009, and all outstanding letters of intent and early systems work
			 agreements under subsection 5309(g) of title 49, United States Code, for major
			 new fixed guideway capital projects may be not more than the sum of the amount
			 authorized under subsections 5338(a)(3)(iv) and 5338(c) of such title for such
			 projects and an amount equivalent to the last 3 fiscal years of funding
			 allocated under subsections 5309(m)(1)(A) and (m)(2)(A)(ii) of such title, for
			 such projects, less an amount the Secretary reasonably estimates is necessary
			 for grants under subsection 5309(b)(1) of such title for those of such projects
			 that are not covered by a letter or agreement: 
			 Provided, That the Secretary may
			 enter into full funding grant agreements under subsection 5309(g)(2) of such
			 title for major new fixed guideway capital projects that contain contingent
			 commitments to incur obligations in such amounts as the Secretary determines
			 are appropriate.
			168.None of the funds provided or limited under
			 this Act may be used to enforce regulations related to charter bus service
			 under part 604 of title 49, Code of Federal Regulations, for any transit agency
			 who during fiscal year 2008 was both initially granted a 60-day period to come
			 into compliance with part 604, and then was subsequently granted an exception
			 from said part.
			169.Notwithstanding any other provision of law,
			 when evaluating the local share of the project authorized to be carried out
			 under section 3043(c)(86) of Public Law 109–59 (119 Stat. 1644) the Secretary
			 shall give consideration to all non-New Starts funds expended for engineering,
			 final design and construction of the Farrington Highway Guideway, Stations,
			 Maintenance Storage Facility and related elements advanced with 100 percent
			 non-New Starts funds.
				Saint lawrence seaway development
		  corporationThe Saint Lawrence
		  Seaway Development Corporation is hereby authorized to make such expenditures,
		  within the limits of funds and borrowing authority available to the
		  Corporation, and in accord with law, and to make such contracts and commitments
		  without regard to fiscal year limitations as provided by section 104 of the
		  Government Corporation Control Act, as amended, as may be necessary in carrying
		  out the programs set forth in the Corporation's budget for the current fiscal
		  year.
				Operations and
		  maintenance
				(harbor maintenance trust
		  fund)For necessary expenses
		  for operations, maintenance, and capital asset renewal of those portions of the
		  St. Lawrence Seaway owned,
		  operated, and maintained by the Saint Lawrence Seaway Development Corporation,
		  $32,324,000, to be derived from the Harbor
		  Maintenance Trust Fund, pursuant to Public Law
		  99–662.
				Maritime
		  administration
				Maritime security programFor necessary expenses to maintain and
		  preserve a U.S.-flag merchant fleet to serve the national security needs of the
		  United States, $174,000,000, to remain available
		  until expended.
				Operations and trainingFor necessary expenses of operations and
		  training activities authorized by law,
		  $172,754,000, of which
		  $11,007,000 shall remain available until
		  expended for maintenance and repair of training ships at State Maritime
		  Academies, and of which $30,900,000 shall remain
		  available until expended for capital improvements at the United States Merchant
		  Marine Academy, and of which $6,000,000
		  shall be available until expended for the Secretary's reimbursement of
		  overcharged midshipmen fees and such action shall be final and
		  conclusive: 
		  Provided,That amounts apportioned for the
		  United States Merchant Marine Academy shall be available only upon allotments
		  made personally by the Secretary of Transportation or the Assistant Secretary
		  for Budget and Programs: 
		  Provided further, That
		  the Superintendent, Deputy Superintendent and the Director of the Office of
		  Resource Management of the United States Merchant Marine Academy may not be
		  allotment holders for the United States Merchant Marine Academy, and the
		  Administrator of Maritime Administration shall hold all allotments made by the
		  Secretary of Transportation or the Assistant Secretary for Budget and Programs
		  under the previous proviso: 
		  Provided further, That
		  50 percent of the funding made available for the United States Merchant Marine
		  Academy under this heading shall be available only after the Secretary, in
		  consultation with the Superintendent and the Maritime Administrator, completes
		  a plan detailing by program or activity how such funding will be expended at
		  the Academy, and this plan is submitted to the House and Senate Committees on
		  Appropriations.
				Ship disposalFor necessary expenses related to the
		  disposal of obsolete vessels in the National Defense Reserve Fleet of the
		  Maritime Administration, $10,000,000, to remain
		  available until expended.
				Assistance to small shipyardsTo make grants to qualified shipyards as
		  authorized under section 3508 of Public Law 110–417 or section 54101 of title
		  46, United States Code, $25,000,000, to remain
		  available until expended: 
		  Provided, That to be considered for
		  assistance, a qualified shipyard shall submit an application for assistance no
		  later than 60 days after enactment of this Act: 
		  Provided further, That
		  from applications submitted under the previous proviso, the Secretary of
		  Transportation shall make grants no later than 120 days after enactment of this
		  Act in such amounts as the Secretary determines: 
		  Provided further, That
		  not to exceed 2 percent of the funds appropriated under this heading shall be
		  available for necessary costs of grant
		  administration.
				Maritime guaranteed loan (title xi) program
		  account
				(including transfer of funds)For the cost of guaranteed loans, as
		  authorized, $9,000,000, of which
		  $5,000,000 shall remain available until
		  expended: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974, as amended: 
		  Provided further, That
		  not to exceed $4,000,000 shall be available for
		  administrative expenses to carry out the guaranteed loan program, which shall
		  be transferred to and merged with the appropriation for Operations and
		  Training, Maritime Administration.
				Administrative provisions—maritime
		  administration
				175.Notwithstanding any other provision of this
			 Act, the Maritime Administration is authorized to furnish utilities and
			 services and make necessary repairs in connection with any lease, contract, or
			 occupancy involving Government property under control of the Maritime
			 Administration, and payments received therefor shall be credited to the
			 appropriation charged with the cost thereof: 
			 Provided, That rental payments
			 under any such lease, contract, or occupancy for items other than such
			 utilities, services, or repairs shall be covered into the Treasury as
			 miscellaneous receipts.
				Pipeline and hazardous materials safety
		  administration
				 Operational
		  expenses
				(pipeline safety
		  fund)
				(including transfer of funds)For necessary operational expenses of the
		  Pipeline and Hazardous Materials Safety Administration,
		  $22,383,000, of which
		  $639,000 shall be derived from the Pipeline
		  Safety Fund: 
		  Provided, That
		  $1,000,000 shall be transferred to
		  Pipeline Safety in order to fund Pipeline Safety
		  Information Grants to Communities as authorized under section 60130 of
		  title 49, United States Code.
				Hazardous materials safetyFor expenses necessary to discharge the
		  hazardous materials safety functions of the Pipeline and Hazardous Materials
		  Safety Administration, $50,434,000, of which
		  $6,497,000 shall remain available until
		  September 30, 2013: 
		  Provided, That up to
		  $800,000 in fees collected under 49 U.S.C.
		  5108(g) shall be deposited in the general fund of the Treasury as offsetting
		  receipts: 
		  Provided further, That
		  there may be credited to this appropriation, to be available until expended,
		  funds received from States, counties, municipalities, other public authorities,
		  and private sources for expenses incurred for training, for reports publication
		  and dissemination, and for travel expenses incurred in performance of hazardous
		  materials exemptions and approvals functions: 
		  Provided further, That
		  in fiscal year 2012, the Administrator of the Pipeline and Hazardous Materials
		  Safety Administration shall propose to collect a reasonable fee for expenses
		  incurred for processing applications for, and ensuring compliance with the
		  terms of, special permits and approvals issued under 49 U.S.C.
		  5117.
				Pipeline
		  safety
				(pipeline safety
		  fund)
				(oil spill liability trust
		  fund)For expenses necessary
		  to conduct the functions of the pipeline safety program, for grants-in-aid to
		  carry out a pipeline safety program, as authorized by 49 U.S.C. 60107, and to
		  discharge the pipeline program responsibilities of the Oil Pollution Act of
		  1990, $111,111,000, of which
		  $18,905,000 shall be derived from the Oil Spill
		  Liability Trust Fund and shall remain available until September 30, 2013; and
		  of which $92,206,000 shall be derived from the
		  Pipeline Safety Fund, of which $51,206,000 shall
		  remain available until September 30, 2013.
				Emergency preparedness
		  grants
				(emergency preparedness fund)For necessary expenses to carry out 49
		  U.S.C. 5128(b), $188,000, to be derived from the
		  Emergency Preparedness Fund, to remain available until September 30, 2012: 
		  Provided, That not more than
		  $28,318,000 shall be made available for
		  obligation in fiscal year 2011 from amounts made available by 49 U.S.C. 5116(I)
		  and 5128(b)–(c): 
		  Provided further, That
		  none of the funds made available by 49 U.S.C. 5116(i), 5128(b), or 5128(c)
		  shall be made available for obligation by individuals other than the Secretary
		  of Transportation, or his designee.
				Research and innovative technology
		  administration
				Research and developmentFor necessary expenses of the Research and
		  Innovative Technology Administration,
		  $16,900,000, of which
		  $10,000,000 shall remain available until
		  September 30, 2013: 
		  Provided, That there may be
		  credited to this appropriation, to be available until expended, funds received
		  from States, counties, municipalities, other public authorities, and private
		  sources for expenses incurred for training.
				Office of inspector
		  general
				Salaries and expensesFor necessary expenses of the Office of
		  Inspector General to carry out the provisions of the Inspector General Act of
		  1978, as amended, $86,406,000: 
		  Provided, That the Inspector
		  General shall have all necessary authority, in carrying out the duties
		  specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to
		  investigate allegations of fraud, including false statements to the government
		  (18 U.S.C. 1001), by any person or entity that is subject to regulation by the
		  Department: 
		  Provided further, That
		  the funds made available under this heading
		  may be used to investigate,
		  pursuant to section 41712 of title 49, United States Code: (1) unfair or
		  deceptive practices and unfair methods of competition by domestic and foreign
		  air carriers and ticket agents; and (2) the compliance of domestic and foreign
		  air carriers with respect to item (1) of this
		  proviso.
				Surface transportation
		  board
				Salaries and expensesFor necessary expenses of the Surface
		  Transportation Board, including services authorized by 5 U.S.C. 3109,
		  $29,934,000: 
		  Provided, That notwithstanding any
		  other provision of law, not to exceed $1,250,000
		  from fees established by the Chairman of the Surface Transportation Board shall
		  be credited to this appropriation as offsetting collections and used for
		  necessary and authorized expenses under this heading: 
		  Provided further, That
		  the sum herein appropriated from the general fund shall be reduced on a
		  dollar-for-dollar basis as such offsetting collections are received during
		  fiscal year 2011, to result in a final appropriation from the general fund
		  estimated at no more than
		  $28,684,000.
				General provisions—Department of
		  transportation
				180.During the current fiscal year applicable
			 appropriations to the Department of Transportation shall be available for
			 maintenance and operation of aircraft; hire of passenger motor vehicles and
			 aircraft; purchase of liability insurance for motor vehicles operating in
			 foreign countries on official department business; and uniforms or allowances
			 therefor, as authorized by law (5 U.S.C. 5901–5902).
			181.Appropriations contained in this Act for
			 the Department of Transportation shall be available for services as authorized
			 by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate
			 equivalent to the rate for an Executive Level IV.
			182.None of the funds in this Act shall be
			 available for salaries and expenses of more than 110 political and Presidential
			 appointees in the Department of Transportation: 
			 Provided, That none of the
			 personnel covered by this provision may be assigned on temporary detail outside
			 the Department of Transportation.
			183.None of the funds in this Act shall be used
			 to implement section 404 of title 23, United States Code.
			184.(a)No recipient of funds made available in
			 this Act shall disseminate personal information (as defined in 18 U.S.C.
			 2725(3)) obtained by a State department of motor vehicles in connection with a
			 motor vehicle record as defined in 18 U.S.C. 2725(1), except as provided in 18
			 U.S.C. 2721 for a use permitted under 18 U.S.C. 2721.
				(b)Notwithstanding subsection (a), the
			 Secretary shall not withhold funds provided in this Act for any grantee if a
			 State is in noncompliance with this provision.
				185.Funds received by the Federal Highway
			 Administration, Federal Transit Administration, and Federal Railroad
			 Administration from States, counties, municipalities, other public authorities,
			 and private sources for expenses incurred for training may be credited
			 respectively to the Federal Highway Administration's Federal-Aid
			 Highways account, the Federal Transit Administration's Research
			 and University Research Centers account, and to the Federal Railroad
			 Administration's Safety and Operations account, except for State
			 rail safety inspectors participating in training pursuant to 49 U.S.C.
			 20105.
			186.Funds provided or limited in this Act under
			 the appropriate accounts within the Federal Highway Administration, the Federal
			 Railroad Administration and the Federal Transit Administration shall be for the
			 eligible programs, projects and activities in the corresponding amounts
			 identified in the committee report accompanying this Act for Ferry Boats
			 and Ferry Terminal Facilities, Federal Lands,
			 Interstate Maintenance Discretionary, Transportation,
			 Community and System Preservation Program, Delta Region
			 Transportation Development Program, Rail Line Relocation and
			 Improvement Program, Rail-highway crossing hazard
			 eliminations, Capital Investment Grants,
			 Alternatives analysis', and Bus and bus
			 facilities.
			187.Notwithstanding any other provisions of
			 law, rule or regulation, the Secretary of Transportation is authorized to allow
			 the issuer of any preferred stock heretofore sold to the Department to redeem
			 or repurchase such stock upon the payment to the Department of an amount
			 determined by the Secretary.
			188.None of the funds in this Act to the
			 Department of Transportation may be used to make a grant unless the Secretary
			 of Transportation notifies the House and Senate Committees on Appropriations
			 not less than 3 full business days before any project competitively selected to
			 receive a discretionary grant award, any discretionary grant award, letter of
			 intent, or full funding grant agreement totaling
			 $1,000,000 or more is announced by the
			 department or its modal administrations from: (1) any discretionary grant
			 program of the Federal Highway Administration including the emergency relief
			 program; (2) the airport improvement program of the Federal Aviation
			 Administration; (3) any grant from the Federal Railroad Administration; or (4)
			 any program of the Federal Transit Administration other than the formula grants
			 and fixed guideway modernization programs: 
			 Provided, That the Secretary
			 gives concurrent notification to the House and Senate Committees on
			 Appropriations for any quick release of funds from the emergency
			 relief program: 
			 Provided further,
			 That no notification shall involve funds that are not available for obligation.
			 In addition, none of the funds in this Act to the Department of Transportation
			 may be used to make a grant award unless the Secretary of Transportation
			 notifies the House and Senate Committees on Appropriations not less than 3 full
			 business days before any announcement of a project competitively selected to
			 receive a discretionary grant award from a program with an annual budget equal
			 to or exceeding $50,000,000.
			189.Rebates, refunds, incentive payments, minor
			 fees and other funds received by the Department of Transportation from travel
			 management centers, charge card programs, the subleasing of building space, and
			 miscellaneous sources are to be credited to appropriations of the Department of
			 Transportation and allocated to elements of the Department of Transportation
			 using fair and equitable criteria and such funds shall be available until
			 expended.
			190.Amounts made available in this or any other
			 Act that the Secretary determines represent improper payments by the Department
			 of Transportation to a third-party contractor under a financial assistance
			 award, which are recovered pursuant to law, shall be available—
				(1)to reimburse the actual expenses incurred
			 by the Department of Transportation in recovering improper payments; and
				(2)to pay contractors for services provided in
			 recovering improper payments or contractor support in the implementation of the
			 Improper Payments Information Act of 2002: 
			 Provided, That amounts in excess
			 of that required for paragraphs (1) and (2)—
					(A)shall be credited to and merged with the
			 appropriation from which the improper payments were made, and shall be
			 available for the purposes and period for which such appropriations are
			 available; or
					(B)if no such appropriation remains available,
			 shall be deposited in the Treasury as miscellaneous receipts: 
			 Provided further,
			 That prior to the transfer of any such recovery to an appropriations account,
			 the Secretary shall notify to the House and Senate Committees on Appropriations
			 of the amount and reasons for such transfer: 
			 Provided further,
			 That for purposes of this section, the term improper payments,
			 has the same meaning as that provided in section 2(d)(2) of Public Law
			 107–300.
					191.Notwithstanding any other provision of law,
			 if any funds provided in or limited by this Act are subject to a reprogramming
			 action that requires notice to be provided to the House and Senate Committees
			 on Appropriations, said reprogramming action shall be approved or denied solely
			 by the Committees on Appropriations: 
			 Provided, That the Secretary may
			 provide notice to other congressional committees of the action of the
			 Committees on Appropriations on such reprogramming but not sooner than 30 days
			 following the date on which the reprogramming action has been approved or
			 denied by the House and Senate Committees on Appropriations.
			192.None of the funds appropriated or otherwise
			 made available under this Act may be used by the Surface Transportation Board
			 of the Department of Transportation to charge or collect any filing fee for
			 rate or practice complaints filed with the Board in an amount in excess of the
			 amount authorized for district court civil suit filing fees under section 1914
			 of title 28, United States Code.
			193.Notwithstanding section 3324 of title 31,
			 United States Code, in addition to authority provided by section 327 of title
			 49, United States Code, the Department's Working Capital Fund is hereby
			 authorized to provide payments in advance to vendors that are necessary to
			 carry out the Federal transit pass transportation fringe benefit program under
			 Executive Order 13150 and section 3049 of Public Law 109–59: 
			 Provided, That the Department
			 shall include adequate safeguards in the contract with the vendors to ensure
			 timely and high-quality performance under the contract.
			194.(a)In the explanatory statement contained in
			 House Report 106–940 accompanying Public Law 106–346 (114 Stat. 1356A), in the
			 table of projects under the heading Capital Investments Grants,
			 the item relating to Lowell, Massachusetts-Nashua, New Hampshire
			 Commuter Rail Project is deemed to be amended by inserting and
			 Manchester after Nashua.
				(b)Notwithstanding any other provision of law,
			 funds made available under the Federal Transit Administration Capital
			 Investment Grants Account in fiscal year 2008 (Public Law 110–161) for METRA
			 Connects Southeast Service, Illinois, METRA Star Line, Illinois, METRA Union
			 Pacific Northwest Line, Illinois, METRA Union Pacific West Line, Illinois and
			 funds made available in fiscal year 2009 (Public Law 111–8) for METRA,
			 Illinois, shall be made available until September 30, 2012.
				(c)Of the
			 $1,000,000 appropriated under the heading
			 General Provisions in Public Law 108–7 for Juneau Heliport,
			 Alaska, the unobligated balance shall be available for improvements to bridges
			 owned by the City and Borough of Juneau, Alaska.
				(d)Notwithstanding any other provision of law,
			 funds made available in Public Law 111–8 for Phase 3 Rail Rehabilitation
			 in Redwood Falls, MN shall be available for obligation and expenditure
			 for Minnesota Valley Regional Rail Authority, MN.
				(e)Funds made available for the City of Las
			 Vegas, NV Bonneville Clark Couplet through Department of
			 Transportation Appropriations Acts for fiscal year 2009 (Public Law 111–8) and
			 fiscal year 2010 (Public Law 111–17) that remain unobligated or unexpended
			 shall be made available to the Decatur Boulevard/Charleston Boulevard
			 Intersection Improvements in Las Vegas, Nevada.
				(f)In the explanatory statement referenced in
			 section 186 of division K of Public Law 110–161, the item relating to
			 Walton Boulevard Bridge widening, MI is deemed to be amended by
			 striking Walton Boulevard Bridge widening, MI and inserting
			 Avon Road Bridge and Livernois Road Bridge Reconstruction,
			 MI.
				(g)Notwithstanding any other provision of law,
			 the amounts made available for the Interstate 579 Cap–Urban Green Space and
			 Park Plaza, Pittsburgh, Pennsylvania, by the explanatory statement accompanying
			 the Consolidated Appropriations Act, 2010 (Public Law 111–117; 123 Stat. 3034),
			 shall be used for projects for street, traffic flow, pedestrian, and
			 streetscape improvements in Pittsburgh, Pennsylvania.
				(h)The explanatory statement referenced in
			 section 186 of title I of division A of Public Law 111–117 for
			 Alternative analysis under Federal Transit
			 Administration—Formula and Bus Grants is deemed to be amended by
			 striking Hudson-Bergen MOS–2 Northern NJ and inserting
			 Hudson-Bergen Light Rail Extension Route 440, Jersey City,
			 NJ.
				(i)In the explanatory statement referenced in
			 section 186 of title I of division I of Public Law 111–8, the item relating to
			 Starkweather Creek Parkway Bike Path, WI in the table of
			 projects under the heading Transportation, Community, and System
			 Preservation Program is deemed to be amended by striking
			 Starkweather Creek Parkway Bike Path, WI and inserting
			 Military Ridge Trail/Cannonball Path multi-purpose bike and pedestrian
			 bridge, WI.
				(j)Public Law 111–8 is amended by striking
			 Construct On/Off Ramps Connecting I–20 to Cotton Flat Road and
			 inserting Make Improvements to the I–20/250 Loop Interchange
			 Project.
				(k)The Secretary of Transportation shall not
			 reallocate capital investment funds made available for the I–69 HOV/BRT,
			 Mississippi, project and section 5309 bus funds made available to the LOU
			 Public Transit System, Oxford, MS, in Public Law 110–161 and the accompanying
			 explanatory statement.
				(l)Amounts provided for Provo Orem Bus Rapid
			 Transit, in Public Law 110–161 shall not be reallocated and shall be made
			 available for Provo Orem Bus Rapid Transit and intermodal terminals.
				(m)Funding provided for Pierce Transit
			 Peninsula Park & Ride, WA under Bus and Bus Facilities in Public
			 Law 110–161 shall be made available for Pierce Transit Vehicle
			 Replacement.
				(n)The explanatory statement accompanying the
			 Fiscal Year 2003 Consolidated Appropriations Act shall be deemed to be amended
			 by striking Ways to Work—EPIC Yakima and inserting Ways
			 to Work, Metropolitan Family Service, SW Washington.
				(o)The explanatory statement accompanying the
			 Fiscal Year 2004 Consolidated Appropriations Act shall be deemed to be amended
			 by striking Ellensburg Interchange I–90, Milepost 108.31,
			 Washington and inserting I–90 Ellensburg vicinity—US 97 and
			 local roadway improvements.
				(p)The explanatory statement accompanying the
			 Fiscal Year 2004 Consolidated Appropriations Act shall be deemed to be amended
			 by striking SR 31, All Weather Roadway Construction and Widening, Pend
			 Oreille County, Washington and inserting SR 31 Corridor
			 Improvements and local transportation projects (Pend Oreille
			 County).
				(q)Notwithstanding any other provision of law,
			 the funding made available for the Schuylkill Valley Metro project through the
			 Department of Transportation Appropriations Acts for Federal Fiscal Year 2007,
			 2008 and 2009 shall remain available for that project during Federal fiscal
			 years 2010 and 2011.
				(r)Notwithstanding any other provision of law,
			 the $10,976,000 appropriated for the CORRIDORone
			 Regional Rail Project in Pennsylvania under the Capital Investment Grants
			 account in division K of the Consolidated Appropriations Act, 2008 (Public Law
			 110–161) shall be available for obligation until September 30, 2012.
				(s)Notwithstanding any other provision of law,
			 of the $2,500,000 appropriated for the
			 Alle-Kiski Connector Bridge in Department of Transportation Appropriations Act,
			 2005, Public Law 108–447, $2,100,000 shall be
			 available for right of way, design, and construction activities for the Hulton
			 Bridge in Oakmont, Pennsylvania and $400,000
			 shall be available for a feasibility study for construction of the Alle-Kiski
			 Connector Bridge.
				(t)Notwithstanding any other provision of law,
			 the funding made available for the Franklin Street Station Restoration (BARTA)
			 through the Department of Transportation Appropriations Act of Federal Fiscal
			 Year 2008 shall remain available for that project during Federal fiscal year
			 2011.
				(u)Funds provided for I–85 NB Viaduct
			 at SR 400 NB—Exit Lane, GA in Public Law 111–8 shall be made available
			 for I–285/Ashford Dunwoody Interchange Reconstruction.
				195.(a)Section 3044(a) of Public Law 109–59 is
			 amended—
					(1)By striking the project description in item
			 422 and inserting, Anchorage People Mover transit needs, Anchorage,
			 AK.
					(2)By striking the project description in item
			 160 and inserting, Nebraska Statewide Vehicles, Facilities and Related
			 Equipment.
					(3)By striking the project description in item
			 586 and inserting, Nebraska Department of Roads—Statewide Vehicles,
			 Facilities and Related Equipment.
					(b)All amounts made available in item 422 of
			 section 3044(a) of Public Law 109–59 which have not been obligated by September
			 30, 2010 shall remain available for obligation until September 30, 2012.
				(c)Section 3046(a)(22) of Public Law 109–59 is
			 amended—
					(1)In the paragraph heading, by striking
			 “fuel cell-powered
			 bus” and inserting “hydrogen-powered transit”; and
					(2)By striking Fuel Cell-Powered
			 Bus and inserting Hydrogen-Powered Transit.
					(d)Notwithstanding any other provision of law,
			 the Secretary of Transportation shall not reallocate any funding made available
			 for item 22 of section 3046 of Public Law 109–59.
				(e)In section 1702 of Public Law 109–59,
			 Project Authorizations, under item No. 400, strike the existing text under
			 Project Description and insert in lieu thereof Road, sidewalk, and
			 drainage construction and improvements, City of Unalaska.
				(f)The table contained in section 1702 of the
			 Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for
			 Users (119 Stat 1256) is amended in item 1399 by striking the project
			 description and inserting I–40 Frontage Road Reconstruction in the City
			 of Gallup.
				(g)The table contained in section 1702 of the
			 Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for
			 Users (119 Stat. 1256) is amended in item 54 by striking the project
			 description and inserting Study of a direct link to 1–80 and Iowa
			 Highway 92, in proximity to Pella.
				(h)The table contained in section 1934(c) of
			 the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy
			 for Users (119 Stat. 1485) is amended in item 105 by striking the project
			 description and inserting Study of a direct link to 1–80 and Iowa
			 Highway 92, in proximity to Pella.
				(i)Amounts made available for the Cuming
			 Street Transportation Improvement Project in items 4497 and 4506 of section
			 1702 of the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A
			 Legacy for Users (Public Law 109–59) and in item 276 of section 1934(c) of such
			 Act may be expended for—
					(1)lighting, landscaping, and pedestrian
			 enhancements on Cuming Street from 16th Street to 30th Street and on Burt
			 Street from 31st Street to Florence Boulevard, including burial of certain over
			 head utilities;
					(2)pedestrian safety improvements on 24th
			 Street from Cuming Street to Davenport Street, including the incorporation of
			 traffic circles at Cass Street and Davenport Street and adjacent lighting,
			 landscaping, and safety enhancements; and
					(3)the reconfiguration of the Dodge
			 Street/Douglas Street transition curve in conjunction with 30th Street.
					(j)Section 1702 of the SAFETEA–LU: A Legacy
			 for Users (Public Law 109–59, 119 Stat. 114, 1278; Public Law 110–244, 122
			 Stat. 1571, 1579) is amended by striking the project description in item 576
			 and inserting Design, right-of-way acquisition and construction of
			 Nebraska Highway 35 between Norfolk and South Sioux City and for design,
			 right-of-way acquisition and construction of an interchange east of Dakota
			 Avenue on I–129.
				(k)Section 1702 of the SAFETEA–LU: A Legacy
			 for Users (Public Law 109–59, 199 Stat. 1144, 1429; Public Law 110–224, 122
			 Stat. 1571, 1595) is amended by striking the project description in item 4507
			 and inserting Design, right-of-way acquisition and construction of
			 Nebraska Highway 35 between Norfolk and south Sioux City and for design,
			 right-of-way acquisition and construction of an interchange east of Dakota
			 Avenue on I–129.
				(l)In Public Law 109–59, the table contained
			 in section 1702 of the Safe, Accountable, Flexible, Efficient Transportation
			 Equity Act: A Legacy for Users (119 Stat. 1256) is amended in item number 2406
			 (119 Stat. 1350) by striking in Fort Worth in the project
			 description and inserting , or construct SH 199 (Henderson St.) through
			 the Trinity Uptown Project between the West Fork and Clear Fork of the Trinity
			 River, in Fort Worth.
				(m)(1)The project description in item 3730 under
			 section 1702 of the Safe, Accountable, Flexible, Efficient Transportation
			 Equity Act: A Legacy for Users (Public Law 109–59, 119 Stat. 1400) is amended
			 by adding at the end the following: (to include the Montgomery Outer
			 Loop).
					(n)The project description in item 16 under
			 section 1934(c) of the Safe, Accountable, Flexible, Efficient Transportation
			 Equity Act: A Legacy for Users (Public Law 109–59, 119 Stat. 1486) is amended
			 by adding at the end the following: (to include the Montgomery Outer
			 Loop).
				(o)The SAFETEA–LU (Public Law 109–59) is
			 amended—
					(1)in section 1702—
						(A)by striking project number 4892 (119 Stat.
			 1443); and
						(B)in project number 4924 (119 Stat. 444), by
			 striking the project amount and inserting
			 $6,149,733.82; and
						(2)in section 1934—
						(A)by striking project number 374 (119 Stat.
			 1505); and
						(B)in project number 382 (119 Stat. 1505), by
			 striking the project amount and inserting
			 $20,446,640.
						(p)Item 3557 of section 1702 of Public Law
			 109–59 is amended by striking Improve Mill Plain Blvd between SE 172nd
			 and SE 192nd in Vancouver and inserting Extend 18th Street
			 between 87th Avenue and NE 192nd Avenue in Vancouver.
				(q)Item 744 of section 1702 of Public Law
			 109–59 is amended by striking Widen I–5 through Lewis County and
			 inserting I–5 Frontage Road and I–5 Interchange Improvements in Lewis
			 County.
				(r)Item 2827 of section 1702 of Public Law
			 109–59 is amended by striking Construct SR 9 Pedestrian Overpass in
			 Arlington and inserting State Route 9/Crown Ridge Blvd.
			 Improvements.
				(s)Item 249 of section 1702 of Public Law
			 109–59 is amended by striking Complete preliminary engineering and
			 environmental analysis for SR14 through Camas and Washougal and
			 inserting Complete preliminary engineering, environmental and
			 construction for SR 14 through Camas and Washougal.
				196.The Secretary shall continue an independent
			 and comprehensive study and analysis to supplement that authorized under
			 section 108, division C, of Public Law 111–8: 
			 Provided, That additional funding
			 will help to engage stakeholders and Federal partners by creating a
			 multi-agency task force funded to formulate DOT’s coordination with the
			 Departments of Energy, Commerce and Agriculture to ensure a comprehensive
			 understanding of the full value of river flow support to users in the
			 Mississippi and Missouri Rivers: 
			 Provided further,
			 That subjects of analysis shall include energy (including hydropower and
			 generation cooling), and water transport (including water-compelled rates,
			 projected total transportation congestion considerations, transportation energy
			 efficiency, air quality and carbon emissions) and water users (including the
			 number and distribution of people, households, municipalities, and business
			 throughout the Missouri and Mississippi River basins who use river water for
			 multiple purposes): 
			 Provided further,
			 That in addition to understanding current value, the Department is directed to
			 work with appropriate Federal partners to develop recommendations on how to
			 minimize impediments to growth and maximize water value of benefits related to
			 energy production and efficiency, congestion relief, trade and transport
			 efficiency, and air quality: 
			 Provided further,
			 That the Department of Transportation shall provide its analysis and
			 recommendations to the U.S. Army Corps of Engineers, the White House, and the
			 Congress no later than January 2012: 
			 Provided further,
			 That $2,000,000 is available until expended for
			 such purposes.
				This title may be cited as the
		  Department of Transportation Appropriations
		  Act, 2011.
				IIDepartment of housing and urban
			 development
			Management and
		  administration
			Executive directionFor necessary salaries and expenses for
		  Executive Direction, $30,265,000, of which not
		  to exceed $7,674,000 shall be available for the
		  immediate Office of the Secretary and Deputy Secretary; not to exceed
		  $1,706,000 shall be available for the Office of
		  Hearings and Appeals; not to exceed $719,000
		  shall be available for the Office of Small and Disadvantaged Business
		  Utilization; not to exceed $999,000 shall be
		  available for the immediate Office of the Chief Financial Officer; not to
		  exceed $1,503,000 shall be available for the
		  immediate Office of the General Counsel; not to exceed
		  $2,709,000 shall be available to the Office of
		  the Assistant Secretary for Congressional and Intergovernmental Relations; not
		  to exceed $4,861,000 shall be available for the
		  Office of the Assistant Secretary for Public Affairs; not to exceed
		  $2,163,000 shall be available to the Office of
		  the Assistant Secretary for Public and Indian Housing; not to exceed
		  $1,755,000 shall be available to the Office of
		  the Assistant Secretary for Community Planning and Development; not to exceed
		  $3,565,000 shall be available to the Office of
		  the Assistant Secretary for Housing, Federal Housing Commissioner; not to
		  exceed $1,117,000 shall be available to the
		  Office of the Assistant Secretary for Policy Development and Research; and not
		  to exceed $945,000 shall be available to the
		  Office of the Assistant Secretary for Fair Housing and Equal
		  Opportunity; and
		  not to exceed $549,000 shall be available to the
		  Office of the Chief Operating Officer: 
		  Provided, That the Secretary of the
		  Department of Housing and Urban Development is authorized to transfer funds
		  appropriated for any office funded under this heading to any other office
		  funded under this heading following the written notification to the House and
		  Senate Committees on Appropriations: 
		  Provided further, That
		  the Secretary shall provide the Committees on Appropriations quarterly written
		  notification regarding the status of pending congressional reports: 
		  Provided further, That
		  the Secretary shall provide all signed reports required by Congress
		  electronically: 
		  Provided further, That
		  not to exceed $25,000 of the amount made
		  available under this paragraph for the immediate Office of the Secretary shall
		  be available for official reception and representation expenses as the
		  Secretary may determine.
			Administration, operations and
		  managementFor necessary
		  salaries and expenses for administration, operations and management for the
		  Department of Housing and Urban Development,
		  $528,845,635, of which not to exceed
		  $65,120,000 shall be available for the personnel
		  compensation and benefits of the Office of
		  the Chief Human
		  Capital Officer;
		  not to exceed $9,122,000 shall be available for
		  the personnel compensation and benefits of the Office of Departmental
		  Operations and Coordination; not to exceed
		  $49,090,000 shall be available for the personnel
		  compensation and benefits of the Office of Field Policy and Management; not to
		  exceed $15,931,635 shall be available for the
		  personnel compensation and benefits of the Office of the Chief Procurement
		  Officer; not to exceed $33,831,000 shall be
		  available for the personnel compensation and benefits of the remaining staff in
		  the Office of the Chief Financial Officer; not to exceed
		  $86,482,000 shall be available for the personnel
		  compensation and benefits of the remaining staff in the Office of the General
		  Counsel; not to exceed $3,296,000 shall be
		  available for the personnel compensation and benefits of the Office of
		  Departmental Equal Employment Opportunity; not to exceed
		  $1,316,000 shall be available for the personnel
		  compensation and benefits for the Center for Faith-Based and Community
		  Initiatives; not to exceed $2,887,000 shall be
		  available for the personnel compensation and benefits for the Office of
		  Sustainability; not to exceed $4,445,000 shall
		  be available for the personnel compensation and benefits for the Office of
		  Strategic Planning and Management; not to exceed
		  $4,875,000 shall be available for the personnel
		  compensation and benefits for the Office of the Chief Disaster and Emergency
		  Management Officer; and not to exceed
		  $252,450,000 shall be available for nonpersonnel
		  expenses of the Department of Housing and Urban Development: 
		  Provided, That, funds provided
		  under this heading may be used for necessary administrative and
		  nonadministrative expenses of the Department of Housing and Urban Development,
		  not otherwise provided for, including purchase of uniforms, or allowances
		  therefor, as authorized by 5 U.S.C. 5901–5902; hire of passenger motor
		  vehicles; services as authorized by 5 U.S.C. 3109: 
		  Provided further, That
		  notwithstanding any other provision of law, funds appropriated under this
		  heading may be used for advertising and promotional activities that support the
		  housing mission area.
			Personnel compensation and
		  benefits
			Public and indian housingFor necessary personnel compensation and
		  benefits expenses of the Office of Public and Indian Housing,
		  $195,508,000.
			Community planning and
		  developmentFor necessary
		  personnel compensation and benefits expenses of the Office of Community
		  Planning and Development mission area,
		  $105,281,000.
			HousingFor necessary personnel compensation and
		  benefits expenses of the Office of Housing,
		  $395,917,000.
			Office of the government national mortgage
		  associationFor necessary
		  personnel compensation and benefits expenses of the Office of the Government
		  National Mortgage Association, $16,000,000, to
		  be derived from the GNMA guarantees of mortgage backed securities guaranteed
		  loan receipt account.
			Policy development and
		  researchFor necessary
		  personnel compensation and benefits expenses of the Office of Policy
		  Development and Research,
		  $22,556,421.
			Fair housing and equal
		  opportunityFor necessary
		  personnel compensation and benefits expenses of the Office of Fair Housing and
		  Equal Opportunity,
		  $70,363,435.
			Office of healthy homes and lead hazard
		  controlFor necessary
		  personnel compensation and benefits expenses of the Office of Healthy Homes and
		  Lead Hazard Control,
		  $7,151,000.
			Public and Indian
		  housing
			Tenant-based rental
		  assistance
			(including transfer of funds)For activities and assistance for the
		  provision of tenant-based rental assistance authorized under the United States
		  Housing Act of 1937, as amended (42 U.S.C. 1437 et seq.) (the
		  Act herein), not otherwise provided for,
		  $15,495,663,183, to remain available until
		  expended, shall be available on October 1, 2010 (in addition to the
		  $4,000,000,000 previously appropriated under
		  this heading that will become available on October 1, 2010), and
		  $4,000,000,000, to remain available until
		  expended, shall be available on October 1, 2011: 
		  Provided, That of the amounts made
		  available under this heading are provided as
		  follows:
				(1)$17,165,000,000
			 shall be available for renewals of expiring section 8 tenant-based annual
			 contributions contracts (including renewals of enhanced vouchers under any
			 provision of law authorizing such assistance under section 8(t) of the Act) and
			 including renewal of other special purpose vouchers initially funded in fiscal
			 years 2009 and
			 2010 (such as
			 Family Unification, Veterans Affairs Supportive Housing Vouchers and
			 Non-elderly Disabled Vouchers): 
			 Provided, That notwithstanding
			 any other provision of law, from amounts provided under this paragraph and any
			 carryover, the Secretary for the calendar year
			 2011 funding cycle shall provide
			 renewal funding for each public housing agency based on
			 validated voucher management system (VMS)
			 leasing and cost data for calendar year 2010 and by applying the most recent
			 Annual Adjustment Factor as established by the Secretary, and by making any
			 necessary adjustments for the costs associated with
			 the first-time
			 renewal of
			 vouchers under this paragraph including tenant protection,
			 and HOPE VI vouchers: 
			 Provided further,
			 That none of the funds provided under this paragraph may be used to fund a
			 total number of unit months under lease which exceeds a public housing agency's
			 authorized level of units under contract, except for public housing agencies
			 participating in the Moving to Work demonstration, which are instead governed
			 by the terms and conditions of their MTW agreements: 
			 Provided further,
			 That the Secretary shall, to the extent necessary to stay within the amount
			 specified under this paragraph, pro rate each public housing agency's
			 allocation otherwise established pursuant to this paragraph: 
			 Provided further,
			 That except as provided in the following provisos, the entire amount
			 specified under this paragraph shall be obligated to the public housing
			 agencies based on the allocation and pro rata method described above, and the
			 Secretary shall notify public housing agencies of their annual budget not later
			 than 60 days after enactment of this Act: 
			 Provided further,
			 That the Secretary may extend the 60-day notification period with the prior
			 written approval of the House and Senate Committees on Appropriations: 
			 Provided further,
			 That public housing agencies participating in the Moving to Work demonstration
			 shall be funded pursuant to their Moving to Work agreements and shall be
			 subject to the same pro rata adjustments under the previous provisos: 
			 Provided further,
			 That up to $150,000,000 shall be available only:
			 (1) to adjust the allocations for public housing agencies, after application
			 for an adjustment by a public housing agency that experienced a significant
			 increase, as determined by the Secretary, in renewal costs of tenant-based
			 rental assistance resulting from unforeseen circumstances or from portability
			 under section 8(r) of the Act; (2) for vouchers that were not in use during the
			 12-month period in order to be available to meet a commitment pursuant to
			 section 8(o)(13) of the Act; (3) for any increase in the costs associated with
			 deposits to family self-sufficiency program escrow accounts; (4) for one-time
			 adjustments of renewal funding for public housing agencies in receivership with
			 approved fungibility plans for calendar year 2009 as authorized in section
			 11003 of the Consolidated Security, Disaster Assistance, and Continuing
			 Appropriations Act, 2009 (Public Law 110–329); or (5) to adjust allocations for
			 public housing agencies to prevent termination of assistance to families
			 receiving assistance under the disaster voucher program, as authorized by
			 Public Law 109–148 under the heading Tenant-Based Rental
			 Assistance: 
			 Provided further,
			 That the Secretary shall allocate amounts under the previous proviso based on
			 need as determined by the Secretary: 
			 Provided further,
			 That of the amounts made available under this paragraph, up to
			 $100,000,000 may be transferred to and merged
			 with the appropriation for Transformation Initiative;
				(2)$125,000,000
			 shall be for section 8 rental assistance for relocation and replacement of
			 housing units that are demolished or disposed of pursuant to the Omnibus
			 Consolidated Rescissions and Appropriations Act of 1996 (Public Law 104–134),
			 conversion of section 23 projects to assistance under section 8, the family
			 unification program under section 8(x) of the Act, relocation of witnesses in
			 connection with efforts to combat crime in public and assisted housing pursuant
			 to a request from a law enforcement or prosecution agency, enhanced vouchers
			 under any provision of law authorizing such assistance under section 8(t) of
			 the Act, HOPE VI vouchers, mandatory and voluntary conversions, and tenant
			 protection assistance including replacement and relocation assistance or for
			 project based assistance to prevent the displacement of unassisted elderly
			 tenants currently residing in section 202 properties financed between 1959 and
			 1974 that are refinanced pursuant to Public Law 106–569, as amended, or under
			 the authority as provided under this Act: 
			 Provided, That the Secretary may
			 provide replacement vouchers for all units that were occupied only within the
			 previous 24 months that cease to be available as assisted housing, subject only
			 to the availability of funds;
				(3)$1,851,000,000
			 shall be for administrative and other expenses of public housing agencies in
			 administering the section 8 tenant-based rental assistance program, of which up
			 to $50,000,000 shall be available to the
			 Secretary to allocate to public housing agencies that need additional funds to
			 administer their section 8 programs, including fees associated with section 8
			 tenant protection rental assistance, the administration of disaster related
			 vouchers, Veterans Affairs Supportive Housing vouchers, and other incremental
			 vouchers: 
			 Provided, That no less than
			 $1,741,000,000 of the amount provided in this
			 paragraph shall be allocated to public housing agencies for the calendar year
			 2011 funding cycle based on section 8(q) of the Act (and related Appropriation
			 Act provisions) as in effect immediately before the enactment of the Quality
			 Housing and Work Responsibility Act of 1998 (Public Law 105–276): 
			 Provided further,
			 That if the amounts made available under this paragraph are insufficient to pay
			 the amounts determined under the previous proviso, the Secretary may decrease
			 the amounts allocated to agencies by a uniform percentage applicable to all
			 agencies receiving funding under this paragraph or may, to the extent necessary
			 to provide full payment of amounts determined under the previous proviso,
			 utilize unobligated balances, including recaptures and carryovers, remaining
			 from funds appropriated to the Department of Housing and Urban Development
			 under this heading, for fiscal year 2010 and prior fiscal years,
			 notwithstanding the purposes for which such amounts were appropriated: 
			 Provided further,
			 That amounts provided under this paragraph shall be only for activities related
			 to the provision of tenant-based rental assistance authorized under section 8,
			 including related development activities: 
			 Provided further,
			 That of the total amount provided under this paragraph,
			 $60,000,000 shall be available for family
			 self-sufficiency coordinators under section 23 of the Act;
				(4)$15,000,000
			 for incremental voucher assistance through the Family Unification Program: 
			 Provided, That the assistance
			 made available under this paragraph shall continue to remain available for
			 family unification upon turnover: 
			 Provided further,
			 That the Secretary of Housing and Urban Development shall make such funding
			 available, notwithstanding section 204 (competition provision) of this title,
			 to entities with demonstrated experience and resources for supportive
			 services;
				(5)$113,663,183
			 for renewal of tenant-based assistance contracts under section 811 of the
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013) entered into
			 prior to fiscal year 2007;
				(6)$75,000,000
			 for incremental rental voucher assistance for use through a supported housing
			 program administered in conjunction with the Department of Veterans Affairs as
			 authorized under section 8(o)(19) of the United States Housing Act of 1937: 
			 Provided, That the Secretary of
			 Housing and Urban Development shall make such funding available,
			 notwithstanding section 204 (competition provision) of this title, to public
			 housing agencies that partner with eligible VA Medical Centers or other
			 entities as designated by the Secretary of the Department of Veterans Affairs,
			 based on geographical need for such assistance as identified by the Secretary
			 of the Department of Veterans Affairs, public housing agency administrative
			 performance, and other factors as specified by the Secretary of Housing and
			 Urban Development in consultation with the Secretary of the Department of
			 Veterans Affairs: 
			 Provided further,
			 That the Secretary of Housing and Urban Development may waive, or specify
			 alternative requirements for (in consultation with the Secretary of the
			 Department of Veterans Affairs), any provision of any statute or regulation
			 that the Secretary of Housing and Urban Development administers in connection
			 with the use of funds made available under this paragraph (except for
			 requirements related to fair housing, nondiscrimination, labor standards, and
			 the environment), upon a finding by the Secretary that any such waivers or
			 alternative requirements are necessary for the effective delivery and
			 administration of such voucher assistance: 
			 Provided further,
			 That assistance made available under this paragraph shall continue to remain
			 available for homeless veterans upon turn-over;
				(7)up to
			 $66,000,000 for incremental tenant-based
			 assistance for eligible families assisted under the Disaster Housing Assistance
			 Program for Hurricanes Ike and
			 Gustav:Provided, That these vouchers will
			 not be re-issued when families leave the program;
				(8)$85,000,000
			 for incremental voucher assistance under section 8(o) of the United States
			 Housing Act of 1937, including related administrative expenses, for two
			 competitive demonstration programs to address the needs of families and
			 individuals who are homeless or at risk of homelessness, as defined by the
			 Secretary of Housing and Urban Development, to be administered by the
			 Department of Housing and Urban Development in conjunction with the Department
			 of Health and Human Services and the Department of Education: 
			 Provided, That one demonstration
			 program shall make funding available to public housing agencies that: (1)
			 partner with eligible State or local entities responsible for distributing
			 Temporary Assistance for Needy Families (TANF) and other health and human
			 services as designated by the Secretary of the Department of Health and Human
			 Services, and (2) partner with school homelessness liaisons funded through the
			 Department of Education's Education for Homeless Children and Youths program: 
			 Provided further,
			 That the other demonstration program shall make funding available to public
			 housing agencies that partner with eligible state Medicaid agencies and State
			 behavioral health entities as designated by the Secretary of the Department of
			 Health and Human Services to provide housing in conjunction with Medicaid case
			 management, substance abuse treatment, and mental health services: 
			 Provided further,
			 That the Secretary of Housing and Urban Development shall make the funding
			 specified in this subsection available through such allocation procedures as
			 the Secretary determines to be appropriate, notwithstanding section 213 of the
			 Housing and Community Development Act of 1974 (42 U.S.C. 1439) and section 204
			 (competition provision) of this title, to entities with demonstrated experience
			 and that meet such other requirements as determined by the Secretary: 
			 Provided further,
			 That the Secretary of Housing and Urban Development may waive, or specify
			 alternative requirements for any provision of any statute or regulation that
			 the Secretary of Housing and Urban Development administers in connection with
			 the use of funds made available under this paragraph (except for requirements
			 related to fair housing, nondiscrimination, labor standards, and the
			 environment), upon a finding by the Secretary that any such waivers or
			 alternative requirements are necessary for the effective delivery and
			 administration of such voucher assistance: 
			 Provided further,
			 That the Secretary shall publish in the Federal Register any waiver of any
			 statute or regulation that the Secretary administers pursuant to this
			 subsection no later than 10 days before the effective date of such waiver: 
			 Provided further,
			 That assistance made available under this subsection shall continue to remain
			 available for these purposes upon turn-over.
				Housing certificate
		  fund
			(rescission)Unobligated balances, including recaptures
		  and carryover, remaining from funds appropriated to the Department of Housing
		  and Urban Development under this heading, the heading Annual
		  Contributions for Assisted Housing and the heading Project-Based
		  Rental Assistance, for fiscal year 2011 and prior years may be used for
		  renewal of or amendments to section 8 project-based contracts and for
		  performance-based contract administrators, notwithstanding the purposes for
		  which such funds were appropriated: 
		  Provided, That any obligated
		  balances of contract authority from fiscal year 1974 and prior that have been
		  terminated shall be cancelled: 
		  Provided further, That
		  amounts heretofore recaptured, or recaptured during the current fiscal year,
		  from project-based section 8 contracts from source years fiscal year 1975
		  through fiscal year 1987 are hereby rescinded, and an amount of additional new
		  budget authority, equivalent to the amount rescinded is hereby appropriated, to
		  remain available until expended, for the purposes set forth under this heading,
		  in addition to amounts otherwise available.
			Public housing capital
		  fund
			For the Public Housing Capital Fund Program
		  to carry out capital and management activities for public housing agencies, as
		  authorized under section 9 of the United States Housing Act of 1937 (42 U.S.C.
		  1437g) (the Act) $2,510,000,000,
		  to remain available until September 30, 2014: 
		  Provided, That notwithstanding any
		  other provision of law or regulation, during fiscal year 2011 the Secretary of
		  Housing and Urban Development may not delegate to any Department official other
		  than the Deputy Secretary and the Assistant Secretary for Public and Indian
		  Housing any authority under paragraph (2) of section 9(j) regarding the
		  extension of the time periods under such section: 
		  Provided further, That
		  for purposes of such section 9(j), the term obligate means, with
		  respect to amounts, that the amounts are subject to a binding agreement that
		  will result in outlays, immediately or in the future: 
		  Provided further, That
		  up to $15,345,000 shall be to support the
		  ongoing Public Housing Financial and Physical Assessment activities of the Real
		  Estate Assessment Center (REAC): 
		  Provided further, That
		  of the total amount provided under this heading, not to exceed
		  $30,000,000 shall be available for the Secretary
		  to make grants, notwithstanding section 204 of this Act, to public housing
		  agencies for emergency capital needs including safety and security measures
		  necessary to address crime and drug-related activity as well as needs resulting
		  from unforeseen or unpreventable emergencies and natural disasters excluding
		  Presidentially declared emergencies and natural disasters under the Robert T.
		  Stafford Disaster Relief and Emergency Act (42 U.S.C. 5121 et seq.) occurring
		  in fiscal year 2011: 
		  Provided further, That
		  of the amounts made available under the previous proviso, not less than
		  $10,000,000 shall be for safety and security
		  measures: 
		  Provided further, That
		  of the amounts provided under this heading up to
		  $40,000,000 may be for grants to be
		  competitively awarded to public housing agencies for the construction,
		  rehabilitation or purchase of facilities to be used to provide early education,
		  adult education, job training or other appropriate services to public housing
		  residents: 
		  Provided further, That
		  the Department of Housing and Urban Development shall publish a notice of
		  funding availability within 90 days of the enactment of this Act: 
		  Provided further, That
		  grantees shall demonstrate an ability to leverage other Federal, State, local
		  or private resources for the construction, rehabilitation or acquisition of
		  such facilities, and that selected grantees shall demonstrate a capacity to pay
		  the long-term costs of operating such facilities: 
		  Provided further, That
		  of the total amount provided under this heading,
		  $50,000,000 shall be for supportive services,
		  service coordinators and congregate services as authorized by section 34 of the
		  Act (42 U.S.C. 1437z–6) and the Native American Housing Assistance and
		  Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.): 
		  Provided further, That
		  of the total amount provided under this heading up to
		  $8,820,000 is to support the costs of
		  administrative and judicial receiverships: 
		  Provided further, That
		  from the funds made available under this heading, the Secretary shall provide
		  bonus awards in fiscal year 2011 to public housing agencies that are designated
		  high performers.
			Public housing operating
		  fund
			(including transfer of funds)For 2011 payments to public housing agencies
		  for the operation and management of public housing, as authorized by section
		  9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)),
		  $4,829,000,000: 
		  Provided, That, in fiscal year 2009
		  and all fiscal years hereafter, no amounts under this heading in any
		  appropriations Act may be used for payments to public housing agencies for the
		  costs of operation and management of public housing for any year prior to the
		  current year of such Act.
			Choice neighborhoodsFor competitive grants under the Choice
		  Neighborhoods Initiative (subject to section 24 of the United States Housing
		  Act of 1937 (42 U.S.C. 1437v) unless otherwise specified under this heading for
		  transformation, rehabilitation and replacement housing needs of both public and
		  HUD-assisted housing and to transform neighborhoods of poverty into
		  functioning, sustainable mixed income neighborhoods with appropriate services,
		  schools, public assets, transportation and access to jobs,
		  $250,000,000, to remain available until
		  September 30, 2014: 
		  Provided, That grant funds may be
		  used for resident and community services, community development and affordable
		  housing needs in the community, and for conversion of vacant or foreclosed
		  properties to affordable housing: 
		  Provided further, That
		  grantees shall undertake comprehensive local planning with input from residents
		  and the community, and that grantees shall provide a match in State, local,
		  other Federal or private funds: 
		  Provided further, That
		  grantees may include local governments, public housing authorities, and
		  nonprofits: 
		  Provided further, That
		  for-profit developers may apply jointly with a public entity: 
		  Provided further, That
		  of the amount provided not less than
		  $135,000,000 shall be awarded to public housing
		  authorities: 
		  Provided further, That
		  such grantees shall create partnerships with other local organizations
		  including assisted housing owners, service agencies and resident organizations:
		  
		  Provided further, That
		  the Secretary shall consult with the Secretaries of Education, Labor,
		  Transportation, Health and Human Services, Agriculture, and Commerce and the
		  Administrator of the Environmental Protection Agency to coordinate and leverage
		  other appropriate Federal resources: 
		  Provided further, That
		  no more than 10 percent of funds made available under this heading may be
		  provided for planning grants to assist communities in developing comprehensive
		  strategies for implementing this program in conjunction with community notice
		  and input: 
		  Provided further, That
		  the Secretary shall develop and publish guidelines for the use of such
		  competitive funds, including but not limited to eligible activities, program
		  requirements, and performance metrics: 
		  Provided further, That
		  all balances of amounts made available for the Choice Neighborhood Initiative
		  under the heading Revitalization of Severely Distressed Public Housing (HOPE
		  VI) in the Department of Housing and Urban Development Appropriations Act, 2010
		  shall be transferred to and merged with amounts made available under this
		  heading.
			Native american housing block
		  grantsFor the Native American
		  Housing Block Grants program, as authorized under title I of the Native
		  American Housing Assistance and Self-Determination Act of 1996 (NAHASDA) (25
		  U.S.C. 4111 et seq.), $700,000,000, to remain
		  available until expended: 
		  Provided, That, notwithstanding the
		  Native American Housing Assistance and Self-Determination Act of 1996, to
		  determine the amount of the allocation under title I of such Act for each
		  Indian tribe, the Secretary shall apply the formula under section 302 of such
		  Act with the need component based on single-race census data and with the need
		  component based on multi-race census data, and the amount of the allocation for
		  each Indian tribe shall be the greater of the two resulting allocation amounts:
		  
		  Provided further, That
		  of the amounts made available under this heading,
		  $3,500,000 shall be contracted for assistance
		  for a national organization representing Native American housing interests for
		  providing training and technical assistance to Indian housing authorities and
		  tribally designated housing entities as authorized under NAHASDA; and
		  $4,250,000 shall be to support the inspection of
		  Indian housing units, contract expertise, training, and technical assistance in
		  the training, oversight, and management of such Indian housing and tenant-based
		  assistance, including up to $300,000 for related
		  travel: 
		  Provided further, That
		  of the amount provided under this heading,
		  $2,000,000 shall be made available for the cost
		  of guaranteed notes and other obligations, as authorized by title VI of
		  NAHASDA: 
		  Provided further, That
		  such costs, including the costs of modifying such notes and other obligations,
		  shall be as defined in section 502 of the Congressional Budget Act of 1974, as
		  amended: 
		  Provided further, That
		  these funds are available to subsidize the total principal amount of any notes
		  and other obligations, any part of which is to be guaranteed, not to exceed
		  $20,000,000.
			Native hawaiian housing block
		  grantFor the Native Hawaiian
		  Housing Block Grant program, as authorized under title VIII of the Native
		  American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111
		  et seq.), $13,000,000, to remain available until
		  expended: 
		  Provided, That of this amount,
		  $300,000 shall be for training and technical
		  assistance activities, including up to $100,000
		  for related travel by Hawaii-based HUD employees.
			Indian housing loan guarantee fund program
		  accountFor the cost of
		  guaranteed loans, as authorized by section 184 of the Housing and Community
		  Development Act of 1992 (12 U.S.C. 1715z),
		  $9,000,000, to remain available until expended: 
		  Provided, That such costs,
		  including the costs of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That
		  these funds are available to subsidize total loan principal, any part of which
		  is to be guaranteed, up to $994,000,000: 
		  Provided further, That
		  up to $750,000 shall be for administrative
		  contract expenses including management processes and systems to carry out the
		  loan guarantee program.
			Native hawaiian housing loan guarantee fund
		  program accountFor the cost
		  of guaranteed loans, as authorized by section 184A of the Housing and Community
		  Development Act of 1992 (12 U.S.C. 1715z),
		  $1,044,000, to remain available until expended: 
		  Provided, That such costs,
		  including the costs of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That
		  these funds are available to subsidize total loan principal, any part of which
		  is to be guaranteed, not to exceed
		  $41,504,255.
			Community planning and
		  development
			Housing opportunities for persons with
		  aids
			For carrying out the Housing Opportunities
		  for Persons with AIDS program, as authorized by the AIDS Housing Opportunity
		  Act (42 U.S.C. 12901 et seq.), $340,000,000, to
		  remain available until September 30, 2012, except that amounts allocated
		  pursuant to section 854(c)(3) of such Act shall remain available until
		  September 30, 2013: 
		  Provided, That the Secretary shall
		  renew all expiring contracts for permanent supportive housing that were funded
		  under section 854(c)(3) of such Act that meet all program requirements before
		  awarding funds for new contracts and activities authorized under this
		  section.
			Community development
		  fund
			For assistance to units of State and local
		  government, and to other entities, for economic and community development
		  activities, and for other purposes,
		  $4,450,000,000, to remain available until
		  September 30, 2013, unless otherwise specified: 
		  Provided, That of the total amount
		  provided, $3,990,000,000 is for carrying out the
		  community development block grant program under title I of the Housing and
		  Community Development Act of 1974, as amended (the Act herein)
		  (42 U.S.C. 5301 et seq.): 
		  Provided further, That
		  unless explicitly provided for under this heading (except for planning grants
		  provided in the second paragraph and amounts made available under the third
		  paragraph), not to exceed 20 percent of any grant made with funds appropriated
		  under this heading shall be expended for planning and management development
		  and administration: 
		  Provided further, That
		  $65,000,000 shall be for grants to Indian tribes
		  notwithstanding section 106(a)(1) of such Act, of which, notwithstanding any
		  other provision of law (including section 204 of this Act), up to
		  $3,960,000 may be used for emergencies that
		  constitute imminent threats to health and safety.Of the amount made available under this
		  heading, $173,000,000 shall be available for
		  grants for the Economic Development Initiative (EDI) to finance a variety of
		  targeted economic investments in accordance with the terms and conditions
		  specified in the explanatory statement accompanying this Act: 
		  Provided, That none of the funds
		  provided under this paragraph may be used for program operations: 
		  Provided further,
		  That, for fiscal years 2009, 2010 and 2011, no unobligated funds for EDI grants
		  may be used for any purpose except acquisition, planning, design, purchase of
		  equipment, revitalization, redevelopment or construction.Of the amount made available under this
		  heading, $22,000,000 shall be available for
		  neighborhood initiatives that are utilized to improve the conditions of
		  distressed and blighted areas and neighborhoods, to stimulate investment,
		  economic diversification, and community revitalization in areas with population
		  outmigration or a stagnating or declining economic base, or to determine
		  whether housing benefits can be integrated more effectively with welfare reform
		  initiatives: 
		  Provided, That amounts made
		  available under this paragraph shall be provided in accordance with the terms
		  and conditions specified in the explanatory statement accompanying this
		  Act.The referenced explanatory
		  statement for item 113 under the heading Community Development
		  Fund in title III of division A of Public Law 109–115 is deemed to be
		  amended by striking a pedestrian bridge and inserting
		  pedestrian and disabled access
		  improvements.
			The referenced statement of the managers
		  under this heading in title II of division A of Public Law 111–117 is deemed to
		  be amended by striking World Trade Center of St. Louis, MO for the
		  construction of a commercialization center and inserting World
		  Trade Center of St. Louis, MO for equipment and the construction of a
		  commercialization center.
			The referenced explanatory statement under
		  this heading in division I of Public Law 111–8 is deemed to be amended with
		  respect to Providence Community Action, RI by striking
		  for purchase of a building to provide transitional housing for homeless
		  families’ and inserting for purchase and renovation of a
		  building to provide transitional housing for homeless
		  families.
			The referenced explanatory
		  statement under this heading in title II of division I of Public Law 111–8 (123
		  Stat. 524), is deemed to be amended with respect to Jefferson County,
		  CO by striking for the purchase of a 15-unit apartment complex
		  located in Golden, CO to provide housing for homeless
		  veterans and inserting for the
		  construction, purchase, or renovation of a facility to provide housing for
		  homeless veterans.
			The referenced explanatory
		  statement under this hearing in title II of division A of Public Law 111–117
		  (123 Stat. 3034), is deemed to be amended with respect to the item relating to
		  Jefferson County, CO by striking For the housing
		  authority to establish a new program of housing and supportive services for
		  homeless veteransand inserting for the
		  construction, purchase, or renovation of a facility to provide housing for
		  homeless veterans.Of the amounts made available under this
		  heading, $150,000,000 shall be made available
		  for a Sustainable Communities Initiative to improve regional planning efforts
		  that integrate housing and transportation decisions, and increase the capacity
		  to improve land use and zoning: 
		  Provided, That
		  $100,000,000 shall be for Regional Integrated
		  Planning Grants to support the linking of transportation and land use planning:
		  
		  Provided further, That
		  not less than $25,000,000 of the funding made
		  available for Regional Integrated Planning Grants shall be awarded to
		  metropolitan areas of less than 500,000: 
		  Provided further, That
		  $40,000,000 shall be for Community Challenge
		  Planning Grants to foster reform and reduce barriers to achieve affordable,
		  economically vital, and sustainable communities: 
		  Provided further, That
		  the Secretary will consult with the Secretary of Transportation in evaluating
		  grant proposals: 
		  Provided further, That
		  up to $10,000,000 shall be for a joint
		  Department of Housing and Urban Development and Department of Transportation
		  research effort that shall include a rigorous evaluation of the Regional
		  Integrated Planning Grants and Community Challenge Planning Grants programs, as
		  well as to provide funding for a clearinghouse and capacity-building efforts: 
		  Provided further, That
		  of the amounts made available under this heading,
		  $25,000,000 shall be made available for the
		  Rural Innovation Fund for grants to Indian tribes, State housing finance
		  agencies, State community and/or economic development agencies, local rural
		  nonprofits and community development corporations to address the problems of
		  concentrated rural housing distress and community poverty: 
		  Provided further, That
		  of the funding made available under the previous proviso, at least
		  $5,000,000 shall be made available to promote
		  economic development and entrepreneurship for federally recognized Indian
		  Tribes, through activities including the capitalization of revolving loan
		  programs and business planning and development, funding is also made available
		  for technical assistance to increase capacity through training and outreach
		  activities: 
		  Provided further, That
		  the Department of Housing and Urban Development shall publish a notice of
		  funding availability for the Rural Innovation Fund within 120 days of the
		  enactment of this Act: 
		  Provided further, That
		  of the amounts made available under this heading,
		  $25,000,000 is for grants pursuant to section
		  107 of the Housing and Community Development Act of 1974 (42 U.S.C.
		  5307).
			Community development loan guarantees
		  program accountFor the cost
		  of guaranteed loans, $6,435,000, to remain
		  available until September 30, 2011, as authorized by section 108 of the Housing
		  and Community Development Act of 1974 (42 U.S.C. 5308): 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That
		  these funds are available to subsidize total loan principal, any part of which
		  is to be guaranteed, not to exceed $275,000,000,
		  notwithstanding any aggregate limitation on outstanding obligations guaranteed
		  in section 108(k) of the Housing and Community Development Act of 1974, as
		  amended.
			Home investment partnerships
		  program
			For the HOME investment partnerships
		  program, as authorized under title II of the Cranston-Gonzalez National
		  Affordable Housing Act, as amended,
		  $1,825,000,000, to remain available until
		  September 30, 2013: 
		  Provided, That, funds provided in
		  prior appropriations Acts for technical assistance, that were made available
		  for Community Housing Development Organizations technical assistance, and that
		  still remain available, may be used for HOME technical assistance
		  notwithstanding the purposes for which such amounts were
		  appropriated.
			Self-help and assisted homeownership
		  opportunity programFor the
		  Self-Help and Assisted Homeownership Opportunity Program, as authorized under
		  section 11 of the Housing Opportunity Program Extension Act of 1996, as
		  amended, $82,000,000, to remain available until
		  September 30, 2012: 
		  Provided, That of the total amount
		  provided under this heading, $27,000,000 shall
		  be made available to the Self-Help and Assisted Homeownership Opportunity
		  Program as authorized under section 11 of the Housing Opportunity Program
		  Extension Act of 1996, as amended: 
		  Provided further, That
		  $50,000,000 shall be made available for the
		  second, third and fourth capacity building activities authorized under section
		  4(a) of the HUD Demonstration Act of 1993 (42 U.S.C. 9816 note), of which not
		  less than $5,000,000 may be made available for
		  rural capacity-building activities: 
		  Provided further, That
		  $5,000,000 shall be made available for
		  capacity-building activities as authorized in sections 6301 through 6305 of
		  Public Law 110–246.
			Homeless assistance
		  grants
			(including transfer of funds)For the emergency
		  solutions grants program as authorized
		  under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act, as
		  amended; the continuum of care program as authorized under
		  subtitle C of title IV of such Act; and the
		  rural housing
		  stability assistance program as authorized under
		  subtitle D of title IV of such Act,
		  $2,055,000,000, of which
		  $2,050,000,000 shall remain available until
		  September 30, 2013, and of which $5,000,000
		  shall remain available until expended
		  for project-based
		  rental assistance with rehabilitation projects with 10-year grant terms and any
		  rental assistance amounts that are recaptured under such continuum of care
		  program shall remain available until expended: 
		  Provided, That up to
		  $200,000,000 of the funds appropriated under
		  this heading shall be available for such emergency solutions grants program: 
		  Provided further, That
		  no less than $1,844,000,000 of the funds
		  appropriated under this heading shall be available for such continuum of care
		  and rural housing stability assistance programs:Provided further, That up to
		  $6,000,000 of the funds appropriated under this
		  heading shall be available for the national homeless data analysis project: 
		  Provided further, That
		  for all match requirements applicable to funds made available under this
		  heading for this fiscal year and prior years, a grantee may use (or could have
		  used) as a source of match funds other funds administered by the Secretary and
		  other Federal agencies unless there is (or was) a specific statutory
		  prohibition on any such use of any such funds: 
		  Provided further, That
		  the Secretary shall renew on an annual basis expiring contracts or amendments
		  to contracts funded under the continuum of care program if the program is
		  determined to be needed under the applicable continuum of care and meets
		  appropriate program requirements and financial standards, as determined by the
		  Secretary: 
		  Provided further, That
		  all awards of assistance under this heading shall be required to coordinate and
		  integrate homeless programs with other mainstream health, social services, and
		  employment programs for which homeless populations may be eligible, including
		  Medicaid, State Children's Health Insurance Program, Temporary Assistance for
		  Needy Families, Food Stamps, and services funding through the Mental Health and
		  Substance Abuse Block Grant, Workforce Investment Act, and the Welfare-to-Work
		  grant program: 
		  Provided further, That
		  all balances for Shelter Plus Care renewals previously funded from the Shelter
		  Plus Care Renewal account and transferred to this account shall be available,
		  if recaptured, for continuum of care renewals in fiscal year
		  2011.
			Housing
		  programs
			Project-based rental
		  assistance
			For activities and assistance for the
		  provision of project-based subsidy contracts under the United States Housing
		  Act of 1937 (42 U.S.C. 1437 et seq.) (the Act), not otherwise
		  provided for, $8,982,328,000, to remain
		  available until expended, shall be available on October 1,
		  2010 (in addition
		  to the $393,672,000 previously appropriated
		  under this heading that will become available October 1, 2010), and
		  $400,000,000, to remain available until
		  expended, shall be available on October 1, 2011: 
		  Provided, That the amounts made
		  available under this heading shall be available for expiring or terminating
		  section 8 project-based subsidy contracts (including section 8 moderate
		  rehabilitation contracts), for amendments to section 8 project-based subsidy
		  contracts (including section 8 moderate rehabilitation contracts), for
		  contracts entered into pursuant to section 441 of the McKinney-Vento Homeless
		  Assistance Act (42 U.S.C. 11401), for renewal of section 8 contracts for units
		  in projects that are subject to approved plans of action under the Emergency
		  Low Income Housing Preservation Act of 1987 or the Low-Income Housing
		  Preservation and Resident Homeownership Act of 1990, and for administrative and
		  other expenses associated with project-based activities and assistance funded
		  under this paragraph: 
		  Provided further, That
		  of the total amounts provided under this heading, not to exceed
		  $322,000,000 shall be available for
		  performance-based contract administrators for section 8 project-based
		  assistance: 
		  Provided further,
		  That the Secretary of Housing and Urban Development may also use such amounts
		  in the previous proviso for performance-based contract administrators for the
		  administration of: interest reduction payments pursuant to section 236(a) of
		  the National Housing Act (12 U.S.C. 1715z–1(a)); rent supplement payments
		  pursuant to section 101 of the Housing and Urban Development Act of 1965 (12
		  U.S.C. 1701s); section 236(f)(2) rental assistance payments (12 U.S.C.
		  1715z–1(f)(2)); project rental assistance contracts for the elderly under
		  section 202(c)(2) of the Housing Act of 1959 (12 U.S.C. 1701q); project rental
		  assistance contracts for supportive housing for persons with disabilities under
		  section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act (42
		  U.S.C. 8013(d)(2)); project assistance contracts pursuant to section 202(h) of
		  the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667); and loans under
		  section 202 of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667): 
		  Provided further, That
		  amounts recaptured under this heading, the heading Annual Contributions
		  for Assisted Housing, or the heading Housing Certificate
		  Fund may be used for renewals of or amendments to section 8
		  project-based contracts or for performance-based contract administrators,
		  notwithstanding the purposes for which such amounts were
		  appropriated.
			Housing for the
		  elderly
			For capital advances, including amendments
		  to capital advance contracts, for housing for the elderly, as authorized by
		  section 202 of the Housing Act of 1959, as amended, and for project rental
		  assistance for the elderly under section 202(c)(2) of such Act, including
		  amendments to contracts for such assistance and renewal of expiring contracts
		  for such assistance for up to a 1-year term, and for supportive services
		  associated with the housing, $825,000,000, to
		  remain available until September 30, 2014, of which up to
		  $582,000,000 shall be for capital advance and
		  project-based rental assistance awards: 
		  Provided, That amounts for project
		  rental assistance contracts are to remain available for the liquidation of
		  valid obligations for 10 years following the date of such obligation: 
		  Provided further, That
		  of the amount provided under this heading, up to
		  $90,000,000 shall be for service coordinators
		  and the continuation of existing congregate service grants for residents of
		  assisted housing projects, and of which up to
		  $25,000,000 shall be for grants under section
		  202b of the Housing Act of 1959 (12 U.S.C. 1701q–2) for conversion of eligible
		  projects under such section to assisted living or related use and for
		  substantial and emergency capital repairs as determined by the Secretary: 
		  Provided further, That
		  of the amount made available under this heading,
		  $20,000,000 shall be available to the Secretary
		  of Housing and Urban Development only for making competitive grants to private
		  nonprofit organizations and consumer cooperatives for covering costs of
		  architectural and engineering work, site control, and other planning relating
		  to the development of supportive housing for the elderly that is eligible for
		  assistance under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q): 
		  Provided further, That
		  amounts under this heading shall be available for Real Estate Assessment Center
		  inspections and inspection-related activities associated with section 202
		  capital advance projects: 
		  Provided further, That
		  the Secretary may waive the provisions of section 202 governing the terms and
		  conditions of project rental assistance, except that the initial contract term
		  for such assistance shall not exceed 5 years in
		  duration.
			Housing for persons with
		  disabilities
			For capital advance contracts, including
		  amendments to capital advance contracts, for supportive housing for persons
		  with disabilities, as authorized by section 811 of the Cranston-Gonzalez
		  National Affordable Housing Act (42 U.S.C. 8013) and for project rental
		  assistance for supportive housing for persons with disabilities under section
		  811(d)(2) of such Act, including amendments to contracts for such assistance
		  and renewal of expiring contracts for such assistance for up to a 1-year term,
		  and for supportive services associated with the housing for persons with
		  disabilities as authorized by section 811(b)(1) of such Act,
		  $200,000,000, to remain available until
		  September 30, 2014: 
		  Provided, That amounts for project
		  rental assistance contracts are to remain available for the liquidation of
		  valid obligations for 10 years following the date of such obligation: 
		  Provided further, That
		  the Secretary may waive the provisions of section 811 governing the terms and
		  conditions of project rental assistance, except that the initial contract term
		  for such assistance shall not exceed 5 years in duration: 
		  Provided further, That
		  amounts made available under this heading shall be available for Real Estate
		  Assessment Center inspections and inspection-related activities associated with
		  section 811 Capital Advance Projects.
			Housing counseling assistanceFor contracts, grants, and other assistance
		  excluding loans, as authorized under section 106 of the Housing and Urban
		  Development Act of 1968, as amended,
		  $100,000,000, including up to
		  $2,500,000 for administrative contract services,
		  to remain available until September 30, 2012: 
		  Provided, That funds shall be used
		  for providing counseling and advice to tenants and homeowners, both current and
		  prospective, with respect to property maintenance, financial
		  management/literacy, and such other matters as may be appropriate to assist
		  them in improving their housing conditions, meeting their financial needs, and
		  fulfilling the responsibilities of tenancy or homeownership; for program
		  administration; and for housing counselor
		  training.
			Other assisted housing
		  programs
			Rental housing assistanceFor amendments to contracts under section
		  101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s) and
		  section 236(f)(2) of the National Housing Act (12 U.S.C. 1715z–1) in
		  State-aided, noninsured rental housing projects,
		  $40,600,000, to remain available until
		  expended.
			Rent
		  supplement
			(rescission)Of the amounts recaptured from terminated
		  contracts under section 101 of the Housing and Urban Development Act of 1965
		  (12 U.S.C. 1701s) and section 236 of the National Housing Act (12 U.S.C.
		  1715z–1) $40,600,000 are rescinded: 
		  Provided, That no amounts may be
		  rescinded from amounts that were designated by the Congress as an emergency
		  requirement pursuant to the Concurrent Resolution on the Budget or the Balanced
		  Budget and Emergency Deficit Control Act of 1985, as
		  amended.
			Payment to manufactured housing fees trust
		  fundFor necessary expenses as
		  authorized by the National Manufactured Housing Construction and Safety
		  Standards Act of 1974 (42 U.S.C. 5401 et seq.), up to
		  $14,000,000, to remain available until expended,
		  of which $7,000,000 is to be derived from the
		  Manufactured Housing Fees Trust Fund: 
		  Provided, That not to exceed the
		  total amount appropriated under this heading shall be available from the
		  general fund of the Treasury to the extent necessary to incur obligations and
		  make expenditures pending the receipt of collections to the Fund pursuant to
		  section 620 of such Act: 
		  Provided further, That
		  the amount made available under this heading from the general fund shall be
		  reduced as such collections are received during fiscal year 2011 so as to
		  result in a final fiscal year 2011 appropriation from the general fund
		  estimated at not more than $7,000,000 and fees
		  pursuant to such section 620 shall be modified as necessary to ensure such a
		  final fiscal year 2011 appropriation: 
		  Provided further, That
		  for the dispute resolution and installation programs, the Secretary of Housing
		  and Urban Development may assess and collect fees from any program participant:
		  
		  Provided further, That
		  such collections shall be deposited into the Fund, and the Secretary, as
		  provided herein, may use such collections, as well as fees collected under
		  section 620, for necessary expenses of such Act: 
		  Provided further, That
		  notwithstanding the requirements of section 620 of such Act, the Secretary may
		  carry out responsibilities of the Secretary under such Act through the use of
		  approved service providers that are paid directly by the recipients of their
		  services.
			Federal housing
		  administration
			Mutual mortgage insurance program
		  account
			(including transfers of
		  funds)New commitments to guarantee single
		  family loans insured under the Mutual Mortgage Insurance Fund shall not exceed
		  $400,000,000,000, to remain available until
		  September 30, 2012: 
		  Provided, That for the cost of new
		  guaranteed loans, as authorized by section 255 of the National Housing Act (12
		  U.S.C. 1715z–20), $150,000,000: 
		  Provided further, That
		  during fiscal year 2011, obligations to make direct loans to carry out the
		  purposes of section 204(g) of the National Housing Act, as amended, shall not
		  exceed $50,000,000: 
		  Provided further, That
		  the foregoing amount in the previous proviso shall be for loans to nonprofit
		  and governmental entities in connection with sales of single family real
		  properties owned by the Secretary and formerly insured under the Mutual
		  Mortgage Insurance Fund. For administrative contract expenses of the Federal
		  Housing Administration,
		  $220,000,000,to remain available until
		  September 30,
		  2012, of which up
		  to $71,500,000 may be transferred to and merged
		  with the Working Capital Fund: 
		  Provided further, That
		  to the extent guaranteed loan commitments exceed
		  $200,000,000,000 on or before April 1, 2011, an
		  additional $1,400 for administrative contract
		  expenses shall be available for each $1,000,000
		  in additional guaranteed loan commitments (including a pro rata amount for any
		  amount below $1,000,000), but in no case shall
		  funds made available by this proviso exceed
		  $30,000,000.
			General and special risk program
		  accountDuring fiscal year
		  2011, commitments to guarantee loans incurred under the General and Special
		  Risk Insurance Funds, as authorized by sections 238 and 519 of the National
		  Housing Act (12 U.S.C. 1715z–3 and 1735c), shall not exceed
		  $20,000,000,000 in total loan principal, any
		  part of which is to be guaranteed.Gross obligations for the principal amount
		  of direct loans, as authorized by sections 204(g), 207(l), 238, and 519(a) of
		  the National Housing Act, shall not exceed
		  $20,000,000, which shall be for loans to
		  nonprofit and governmental entities in connection with the sale of
		  single
		  family real
		  properties owned by the Secretary and formerly insured under such
		  Act.
			Government national mortgage
		  association
			Guarantees of mortgage-backed securities
		  loan guarantee program accountNew commitments to issue guarantees to carry
		  out the purposes of section 306 of the National Housing Act, as amended (12
		  U.S.C. 1721(g)), shall not exceed
		  $500,000,000,000, to remain available until
		  September 30, 2012.
			Policy development and
		  research
			Research and technologyFor contracts, grants, and necessary
		  expenses of programs of research and studies relating to housing and urban
		  problems, not otherwise provided for, as authorized by title V of the Housing
		  and Urban Development Act of 1970 (12 U.S.C. 1701z–1 et seq.), including
		  carrying out the functions of the Secretary of Housing and Urban Development
		  under section 1(a)(1)(i) of Reorganization Plan No. 2 of 1968,
		  $62,000,000, to remain available until September
		  30, 2012.
			Fair housing and equal
		  opportunity
			Fair housing activitiesFor contracts, grants, and other assistance,
		  not otherwise provided for, as authorized by title VIII of the Civil Rights Act
		  of 1968, as amended by the Fair Housing Amendments Act of 1988, and section 561
		  of the Housing and Community Development Act of 1987, as amended,
		  $72,000,000, to remain available until September
		  30, 2012, of which $42,500,000 shall be to carry
		  out activities pursuant to such section 561: 
		  Provided, That of the funds made
		  available to carry out section 561, not less than
		  $10,000,000 shall be available to carry out
		  authorized activities, including training, education and enforcement in order
		  to protect the public from discriminatory lending practices and mortgage rescue
		  scams: 
		  Provided further, That
		  the Secretary shall publish a notice of funding availability for amounts made
		  available under the previous proviso within 60 days of the enactment of this
		  Act: 
		  Provided further, That
		  notwithstanding 31 U.S.C. 3302, the Secretary may assess and collect fees to
		  cover the costs of the Fair Housing Training Academy, and may use such funds to
		  provide such training: 
		  Provided further, That
		  no funds made available under this heading shall be used to lobby the executive
		  or legislative branches of the Federal Government in connection with a specific
		  contract, grant or loan: 
		  Provided further, That
		  of the funds made available under this heading,
		  $500,000 shall be available to the Secretary of
		  Housing and Urban Development for the creation and promotion of translated
		  materials and other programs that support the assistance of persons with
		  limited English proficiency in utilizing the services provided by the
		  Department of Housing and Urban Development.
			Office of lead hazard control and healthy
		  homes
			Lead hazard reductionFor the Lead Hazard Reduction Program, as
		  authorized by section 1011 of the Residential Lead-Based Paint Hazard Reduction
		  Act of 1992, $140,000,000, to remain available
		  until September 30, 2012, of which not less than
		  $40,000,000 shall be for the Healthy Homes
		  Initiative, pursuant to sections 501 and 502 of the Housing and Urban
		  Development Act of 1970 that shall include research, studies, testing, and
		  demonstration efforts, including education and outreach concerning lead-based
		  paint poisoning and other housing-related diseases and hazards: 
		  Provided, That for purposes of
		  environmental review, pursuant to the National Environmental Policy Act of 1969
		  (42 U.S.C. 4321 et seq.) and other provisions of the law that further the
		  purposes of such Act, a grant under the Healthy Homes Initiative, Operation
		  Lead Elimination Action Plan (LEAP), or the Lead Technical Studies program
		  under this heading or under prior appropriations Acts for such purposes under
		  this heading, shall be considered to be funds for a special project for
		  purposes of section 305(c) of the Multifamily Housing Property Disposition
		  Reform Act of 1994: 
		  Provided further, That
		  of the total amount made available under this heading,
		  $48,000,000 shall be made available on a
		  competitive basis for areas with the highest lead paint abatement needs: 
		  Provided further, That
		  each recipient of funds provided under the second proviso shall make a matching
		  contribution in an amount not less than 25 percent: 
		  Provided further, That
		  the Secretary may waive the matching requirement cited in the preceding proviso
		  on a case by case basis if the Secretary determines that such a waiver is
		  necessary to advance the purposes of this program: 
		  Provided further, That
		  each applicant shall submit a detailed plan and strategy that demonstrates
		  adequate capacity that is acceptable to the Secretary to carry out the proposed
		  use of funds pursuant to a notice of funding availability: 
		  Provided further, That
		  amounts made available under this heading in this or prior appropriations Acts,
		  and that still remain available, may be used for any purpose under this heading
		  notwithstanding the purpose for which such amounts were appropriated if a
		  program competition is undersubscribed and there are other program competitions
		  under this heading that are oversubscribed.
			WORKING CAPITAL
		  FUND
			For additional capital for the Working
		  Capital Fund (42 U.S.C. 3535) for the maintenance of infrastructure for
		  Department-wide information technology systems, for the continuing operation
		  and maintenance of both Department-wide and program-specific information
		  systems, and for program-related maintenance activities,
		  $243,500,000, to remain available until
		  September 30, 2012: 
		  Provided, That any amounts
		  transferred to this Fund under this Act shall remain available until expended: 
		  Provided further, That
		  any amounts transferred to this Fund from amounts appropriated by previously
		  enacted appropriations Acts may be used for the purposes specified under this
		  Fund, in addition to any other information technology the purposes for which
		  such amounts were appropriated.
			Management and
		  administration
			Office of inspector generalFor necessary salaries and expenses of the
		  Office of Inspector General in carrying out the Inspector General Act of 1978,
		  as amended, $125,000,000: 
		  Provided, That the Inspector
		  General shall have independent authority over all personnel issues within this
		  office.
			Transformation
		  initiative
			(including transfer of funds)For necessary expenses for combating
		  mortgage fraud, $20,000,000, to remain available
		  until expended.In addition, of
		  the amounts made available in this Act under each of the following headings
		  under this title, the Secretary may transfer to, and merge with, this account
		  up to 1 percent from each such account, and such transferred amounts shall be
		  available until September 30, 2013, for (1) research, evaluation, and program
		  metrics; (2) program demonstrations; (3) technical assistance and capacity
		  building; and (4) information technology: Public Housing Capital
		  Fund, Choice Neighborhoods
		  Initiative,Housing Opportunities for
		  Persons With AIDS, Community Development Fund,
		  HOME Investment Partnerships Program, Housing for the
		  Elderly, Housing for Persons With Disabilities,
		  Housing Counseling Assistance, Payment to Manufactured
		  Housing Fees Trust Fund, Mutual Mortgage Insurance Program
		  Account, Lead Hazard Reduction, Rental Housing
		  Assistance, and Fair Housing Activities: 
		  Provided, That of the amounts made
		  available under this paragraph, not less than
		  $80,000,000 and not more than
		  $180,000,000 shall be available for information
		  technology modernization, including development and deployment of a Next
		  Generation of Voucher Management System and development and deployment of
		  modernized Federal Housing Administration systems: 
		  Provided further, That
		  not more than 25 percent of the funds made available for information technology
		  modernization may be obligated until the Secretary submits to the Committees on
		  Appropriations a plan for expenditure that (1) identifies for each
		  modernization project (a) the functional and performance capabilities to be
		  delivered and the mission benefits to be realized, (b) the estimated life-cycle
		  cost, and (c) key milestones to be met; (2) demonstrates that each
		  modernization project is (a) compliant with the department's enterprise
		  architecture, (b) being managed in accordance with applicable life-cycle
		  management policies and guidance, (c) subject to the department's capital
		  planning and investment control requirements, and (d) supported by an
		  adequately staffed project office; and (3) has been reviewed by the Government
		  Accountability Office: 
		  Provided further, That
		  of the amounts made available under this paragraph, not less than
		  $60,000,000 shall be available for technical
		  assistance and capacity building: 
		  Provided further, That
		  technical assistance activities shall include, technical assistance for HUD
		  programs, including HOME, Community Development Block Grant, homeless programs,
		  HOPWA, HOPE VI, Public Housing, the Housing Choice Voucher Program, Fair
		  Housing Initiative Program, Housing Counseling, Healthy Homes, Sustainable
		  Communities, and other technical assistance as determined by the Secretary: 
		  Provided further, That
		  the Secretary shall submit a plan to the House and Senate Committees on
		  Appropriations for approval detailing how the funding provided under this
		  heading will be allocated to each of the four categories identified under this
		  heading and for what projects or activities funding will be used: 
		  Provided further, That
		  following the initial approval of this plan, the Secretary may amend the plan
		  with the approval of the House and Senate Committees on
		  Appropriations:Provided further, That with respect to
		  amounts made available under this heading for research, evaluation, program
		  metrics, and program demonstrations, notwithstanding section 204 of this title,
		  the Secretary may make grants or enter into cooperative agreements that include
		  a substantial match contribution.
			General provisions—Department of housing
		  and urban development
			201.Fifty percent of the amounts of budget
			 authority, or in lieu thereof 50 percent of the cash amounts associated with
			 such budget authority, that are recaptured from projects described in section
			 1012(a) of the Stewart B. McKinney Homeless Assistance Amendments Act of 1988
			 (42 U.S.C. 1437 note) shall be rescinded or in the case of cash, shall be
			 remitted to the Treasury, and such amounts of budget authority or cash
			 recaptured and not rescinded or remitted to the Treasury shall be used by State
			 housing finance agencies or local governments or local housing agencies with
			 projects approved by the Secretary of Housing and Urban Development for which
			 settlement occurred after January 1, 1992, in accordance with such section.
			 Notwithstanding the previous sentence, the Secretary may award up to 15 percent
			 of the budget authority or cash recaptured and not rescinded or remitted to the
			 Treasury to provide project owners with incentives to refinance their project
			 at a lower interest rate.
			202.None of the amounts made available under
			 this Act may be used during fiscal year 2011 to investigate or prosecute under
			 the Fair Housing Act any otherwise lawful activity engaged in by one or more
			 persons, including the filing or maintaining of a nonfrivolous legal action,
			 that is engaged in solely for the purpose of achieving or preventing action by
			 a Government official or entity, or a court of competent jurisdiction.
			203.(a)Notwithstanding section 854(c)(1)(A) of the
			 AIDS Housing Opportunity Act (42 U.S.C. 12903(c)(1)(A)), from any amounts made
			 available under this title for fiscal year 2011 that are allocated under such
			 section, the Secretary of Housing and Urban Development shall allocate and make
			 a grant, in the amount determined under subsection (b), for any State
			 that—
					(1)received an allocation in a prior fiscal
			 year under clause (ii) of such section; and
					(2)is not otherwise eligible for an allocation
			 for fiscal year 2011 under such clause (ii) because the areas in the State
			 outside of the metropolitan statistical areas that qualify under clause (i) in
			 fiscal year 2011 do not have the number of cases of acquired immunodeficiency
			 syndrome (AIDS) required under such clause.
					(b)The amount of the allocation and grant for
			 any State described in subsection (a) shall be an amount based on the
			 cumulative number of AIDS cases in the areas of that State that are outside of
			 metropolitan statistical areas that qualify under clause (i) of such section
			 854(c)(1)(A) in fiscal year 2011, in proportion to AIDS cases among cities and
			 States that qualify under clauses (i) and (ii) of such section and States
			 deemed eligible under subsection (a).
				(c)Notwithstanding any other provision of law,
			 the amount allocated for fiscal year 2011 under section 854(c) of the AIDS
			 Housing Opportunity Act (42 U.S.C. 12903(c)), to the City of New York, New
			 York, on behalf of the New York-Wayne-White Plains, New York-New Jersey
			 Metropolitan Division (hereafter metropolitan division) of the
			 New York-Newark-Edison, NY–NJ–PA Metropolitan Statistical Area, shall be
			 adjusted by the Secretary of Housing and Urban Development by:
					(1)allocating to the City of Jersey City, New
			 Jersey, the proportion of the metropolitan area's or division's amount that is
			 based on the number of cases of AIDS reported in the portion of the
			 metropolitan area or division that is located in Hudson County, New Jersey, and
			 adjusting for the proportion of the metropolitan division's high-incidence
			 bonus if this area in New Jersey also has a higher than average per capita
			 incidence of AIDS; and
					(2)allocating to the City of Paterson, New
			 Jersey, the proportion of the metropolitan area's or division's amount that is
			 based on the number of cases of AIDS reported in the portion of the
			 metropolitan area or division that is located in Bergen County and Passaic
			 County, New Jersey, and adjusting for the proportion of the metropolitan
			 division's high-incidence bonus if this area in New Jersey also has a higher
			 than average per capita incidence of AIDS. The recipient cities shall use
			 amounts allocated under this subsection to carry out eligible activities under
			 section 855 of the AIDS Housing Opportunity Act (42 U.S.C. 12904) in their
			 respective portions of the metropolitan division that is located in New
			 Jersey.
					(d)Notwithstanding any other provision of law,
			 the amount allocated for fiscal year 2011 under section 854(c) of the AIDS
			 Housing Opportunity Act (42 U.S.C. 12903(c)) to areas with a higher than
			 average per capita incidence of AIDS, shall be adjusted by the Secretary on the
			 basis of area incidence reported over a 3-year period.
				204.Except as explicitly provided in law, any
			 grant, cooperative agreement or other assistance made pursuant to title II of
			 this Act shall be made on a competitive basis and in accordance with section
			 102 of the Department of Housing and Urban Development Reform Act of 1989 (42
			 U.S.C. 3545).
			205.Funds of the Department of Housing and
			 Urban Development subject to the Government Corporation Control Act or section
			 402 of the Housing Act of 1950 shall be available, without regard to the
			 limitations on administrative expenses, for legal services on a contract or fee
			 basis, and for utilizing and making payment for services and facilities of the
			 Federal National Mortgage Association, Government National Mortgage
			 Association, Federal Home Loan Mortgage Corporation, Federal Financing Bank,
			 Federal Reserve banks or any member thereof, Federal Home Loan banks, and any
			 insured bank within the meaning of the Federal Deposit Insurance Corporation
			 Act, as amended (12 U.S.C. 1811–1).
			206.Unless otherwise provided for in this Act
			 or through a reprogramming of funds, no part of any appropriation for the
			 Department of Housing and Urban Development shall be available for any program,
			 project or activity in excess of amounts set forth in the budget estimates
			 submitted to Congress.
			207.Corporations and agencies of the Department
			 of Housing and Urban Development which are subject to the Government
			 Corporation Control Act, are hereby authorized to make such expenditures,
			 within the limits of funds and borrowing authority available to each such
			 corporation or agency and in accordance with law, and to make such contracts
			 and commitments without regard to fiscal year limitations as provided by
			 section 104 of such Act as may be necessary in carrying out the programs set
			 forth in the budget for 2011 for such corporation or agency except as
			 hereinafter provided: 
			 Provided, That collections of
			 these corporations and agencies may be used for new loan or mortgage purchase
			 commitments only to the extent expressly provided for in this Act (unless such
			 loans are in support of other forms of assistance provided for in this or prior
			 appropriations Acts), except that this proviso shall not apply to the mortgage
			 insurance or guaranty operations of these corporations, or where loans or
			 mortgage purchases are necessary to protect the financial interest of the
			 United States Government.
			208.The Secretary of Housing and Urban
			 Development shall provide quarterly reports to the House and Senate Committees
			 on Appropriations regarding all uncommitted, unobligated, recaptured and excess
			 funds in each program and activity within the jurisdiction of the Department
			 and shall submit additional, updated budget information to these Committees
			 upon request.
			209.(a)Notwithstanding any other provision of law,
			 the amount allocated for fiscal year 2011 under section 854(c) of the AIDS
			 Housing Opportunity Act (42 U.S.C. 12903(c)), to the City of Wilmington,
			 Delaware, on behalf of the Wilmington, Delaware-Maryland-New Jersey
			 Metropolitan Division (hereafter metropolitan division), shall
			 be adjusted by the Secretary of Housing and Urban Development by allocating to
			 the State of New Jersey the proportion of the metropolitan division's amount
			 that is based on the number of cases of AIDS reported in the portion of the
			 metropolitan division that is located in New Jersey, and adjusting for the
			 proportion of the metropolitan division's high-incidence bonus if this area in
			 New Jersey also has a higher than average per capita incidence of AIDS. The
			 State of New Jersey shall use amounts allocated to the State under this
			 subsection to carry out eligible activities under section 855 of the AIDS
			 Housing Opportunity Act (42 U.S.C. 12904) in the portion of the metropolitan
			 division that is located in New Jersey.
				(b)Notwithstanding any other provision of law,
			 the Secretary of Housing and Urban Development shall allocate to Wake County,
			 North Carolina, the amounts that otherwise would be allocated for fiscal year
			 2011 under section 854(c) of the AIDS Housing Opportunity Act (42 U.S.C.
			 12903(c)) to the City of Raleigh, North Carolina, on behalf of the
			 Raleigh-Cary, North Carolina Metropolitan Statistical Area. Any amounts
			 allocated to Wake County shall be used to carry out eligible activities under
			 section 855 of such Act (42 U.S.C. 12904) within such metropolitan statistical
			 area.
				(c)Notwithstanding section 854(c) of the AIDS
			 Housing Opportunity Act (42 U.S.C. 12903(c)), the Secretary of Housing and
			 Urban Development may adjust the allocation of the amounts that otherwise would
			 be allocated for fiscal year 2011 under section 854(c) of such Act, upon the
			 written request of an applicant, in conjunction with the State(s), for a
			 formula allocation on behalf of a metropolitan statistical area, to designate
			 the State or States in which the metropolitan statistical area is located as
			 the eligible grantee(s) of the allocation. In the case that a metropolitan
			 statistical area involves more than one State, such amounts allocated to each
			 State shall be in proportion to the number of cases of AIDS reported in the
			 portion of the metropolitan statistical area located in that State. Any amounts
			 allocated to a State under this section shall be used to carry out eligible
			 activities within the portion of the metropolitan statistical area located in
			 that State.
				210The President's formal budget request for
			 fiscal year 2011, as well as the Department of Housing and Urban Development's
			 congressional budget justifications to be submitted to the Committees on
			 Appropriations of the House of Representatives and the Senate, shall use the
			 identical account and sub-account structure provided under this Act.
			211.A public housing agency or such other
			 entity that administers Federal housing assistance for the Housing Authority of
			 the county of Los Angeles, California, the States of Alaska, Iowa, and
			 Mississippi shall not be required to include a resident of public housing or a
			 recipient of assistance provided under section 8 of the United States Housing
			 Act of 1937 on the board of directors or a similar governing board of such
			 agency or entity as required under section (2)(b) of such Act. Each public
			 housing agency or other entity that administers Federal housing assistance
			 under section 8 for the Housing Authority of the county of Los Angeles,
			 California and the States of Alaska, Iowa and Mississippi that chooses not to
			 include a resident of public housing or a recipient of section 8 assistance on
			 the board of directors or a similar governing board shall establish an advisory
			 board of not less than six residents of public housing or recipients of section
			 8 assistance to provide advice and comment to the public housing agency or
			 other administering entity on issues related to public housing and section 8.
			 Such advisory board shall meet not less than quarterly.
			212.(a)Notwithstanding any other provision of law,
			 subject to the conditions listed in subsection (b), for fiscal years 2011 and
			 2012, the Secretary of Housing and Urban Development may authorize the transfer
			 of some or all project-based assistance, debt and statutorily required
			 low-income and very low-income use restrictions, associated with one or more
			 multifamily housing project to another multifamily housing project or
			 projects.
				(b)The transfer authorized in subsection (a)
			 is subject to the following conditions:
					(1)The number of low-income and very
			 low-income units and the net dollar amount of Federal assistance provided by
			 the transferring project shall remain the same in the receiving project or
			 projects.
					(2)The transferring project shall, as
			 determined by the Secretary, be either physically obsolete or economically
			 nonviable.
					(3)The receiving project or projects shall
			 meet or exceed applicable physical standards established by the
			 Secretary.
					(4)The owner or mortgagor of the transferring
			 project shall notify and consult with the tenants residing in the transferring
			 project and provide a certification of approval by all appropriate local
			 governmental officials.
					(5)The tenants of the transferring project who
			 remain eligible for assistance to be provided by the receiving project or
			 projects shall not be required to vacate their units in the transferring
			 project or projects until new units in the receiving project are available for
			 occupancy.
					(6)The Secretary determines that this transfer
			 is in the best interest of the tenants.
					(7)If either the transferring project or the
			 receiving project or projects meets the condition specified in subsection
			 (c)(2)(A), any lien on the receiving project resulting from additional
			 financing obtained by the owner shall be subordinate to any FHA-insured
			 mortgage lien transferred to, or placed on, such project by the
			 Secretary.
					(8)If the transferring project meets the
			 requirements of subsection (c)(2)(E), the owner or mortgagor of the receiving
			 project or projects shall execute and record either a continuation of the
			 existing use agreement or a new use agreement for the project where, in either
			 case, any use restrictions in such agreement are of no lesser duration than the
			 existing use restrictions.
					(9)Any financial risk to the FHA General and
			 Special Risk Insurance Fund, as determined by the Secretary, would be reduced
			 as a result of a transfer completed under this section.
					(10)The Secretary determines that Federal
			 liability with regard to this project will not be increased.
					(c)For purposes of this section—
					(1)the terms low-income and
			 very low-income shall have the meanings provided by the statute
			 and/or regulations governing the program under which the project is insured or
			 assisted;
					(2)the term multifamily housing
			 project means housing that meets one of the following
			 conditions—
						(A)housing that is subject to a mortgage
			 insured under the National Housing Act;
						(B)housing that has project-based assistance
			 attached to the structure including projects undergoing mark to market debt
			 restructuring under the Multifamily Assisted Housing Reform and Affordability
			 Housing Act;
						(C)housing that is assisted under section 202
			 of the Housing Act of 1959 as amended by section 801 of the Cranston-Gonzales
			 National Affordable Housing Act;
						(D)housing that is assisted under section 202
			 of the Housing Act of 1959, as such section existed before the enactment of the
			 Cranston-Gonzales National Affordable Housing Act; or
						(E)housing or vacant land that is subject to a
			 use agreement;
						(3)the term project-based
			 assistance means—
						(A)assistance provided under section 8(b) of
			 the United States Housing Act of 1937;
						(B)assistance for housing constructed or
			 substantially rehabilitated pursuant to assistance provided under section
			 8(b)(2) of such Act (as such section existed immediately before October 1,
			 1983);
						(C)rent supplement payments under section 101
			 of the Housing and Urban Development Act of 1965;
						(D)interest reduction payments under section
			 236 and/or additional assistance payments under section 236(f)(2) of the
			 National Housing Act; and
						(E)assistance payments made under section
			 202(c)(2) of the Housing Act of 1959;
						(4)the term receiving project or
			 projects means the multifamily housing project or projects to which
			 some or all of the project-based assistance, debt, and statutorily required use
			 low-income and very low-income restrictions are to be transferred;
					(5)the term transferring
			 project means the multifamily housing project which is transferring
			 some or all of the project-based assistance, debt and the statutorily required
			 low-income and very low-income use restrictions to the receiving project or
			 projects; and
					(6)the term Secretary means the
			 Secretary of Housing and Urban Development.
					213.The funds made available for Native
			 Alaskans under the heading Native American Housing Block Grants
			 in title III of this Act shall be allocated to the same Native Alaskan housing
			 block grant recipients that received funds in fiscal year 2005.
			214.No funds provided under this title may be
			 used for an audit of the Government National Mortgage Association that makes
			 applicable requirements under the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661 et seq.).
			215.(a)No assistance shall be provided under
			 section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) to any
			 individual who—
					(1)is enrolled as a student at an institution
			 of higher education (as defined under section 102 of the Higher Education Act
			 of 1965 (20 U.S.C. 1002));
					(2)is under 24 years of age;
					(3)is not a veteran;
					(4)is unmarried;
					(5)does not have a dependent child;
					(6)is not a person with disabilities, as such
			 term is defined in section 3(b)(3)(E) of the United States Housing Act of 1937
			 (42 U.S.C. 1437a(b)(3)(E)) and was not receiving assistance under such section
			 8 as of November 30, 2005; and
					(7)is not otherwise individually eligible, or
			 has parents who, individually or jointly, are not eligible, to receive
			 assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C.
			 1437f).
					(b)For purposes of determining the eligibility
			 of a person to receive assistance under section 8 of the United States Housing
			 Act of 1937 (42 U.S.C. 1437f), any financial assistance (in excess of amounts
			 received for tuition) that an individual receives under the Higher Education
			 Act of 1965 (20 U.S.C. 1001 et seq.), from private sources, or an institution
			 of higher education (as defined under the Higher Education Act of 1965 (20
			 U.S.C. 1002)), shall be considered income to that individual, except for a
			 person over the age of 23 with dependent children.
				216.Notwithstanding the limitation in the first
			 sentence of section 255(g) of the National Housing Act (12 U.S.C. 1715z–g)),
			 the Secretary of Housing and Urban Development may, until September 30, 2011,
			 insure and enter into commitments to insure mortgages under section 255(g) of
			 the National Housing Act (12 U.S.C. 1715z–20).
			217.Notwithstanding any other provision of law,
			 in fiscal year 2011, in managing and disposing of any multifamily property that
			 is owned or has a mortgage held by the Secretary of Housing and Urban
			 Development, and during the process of foreclosure on any property with a
			 contract for rental assistance payments under section 8 of the United States
			 Housing Act of 1937 or other Federal programs, the Secretary shall maintain any
			 rental assistance payments under section 8 of the United States Housing Act of
			 1937 and other programs that are attached to any dwelling units in the
			 property. To the extent the Secretary determines, in consultation with the
			 tenants and the local government, that such a multifamily property owned or
			 held by the Secretary is not feasible for continued rental assistance payments
			 under such section 8 or other programs, based on consideration of (1) the costs
			 of rehabilitating and operating the property and all available Federal, State,
			 and local resources, including rent adjustments under section 524 of the
			 Multifamily Assisted Housing Reform and Affordability Act of 1997
			 (MAHRAA) and (2) environmental conditions that cannot be
			 remedied in a cost-effective fashion, the Secretary may, in consultation with
			 the tenants of that property, contract for project-based rental assistance
			 payments with an owner or owners of other existing housing properties, or
			 provide other rental assistance. The Secretary shall also take appropriate
			 steps to ensure that project-based contracts remain in effect prior to
			 foreclosure, subject to the exercise of contractual abatement remedies to
			 assist relocation of tenants for imminent major threats to health and safety
			 after written notice to and informed consent of the affected tenants and use of
			 other available remedies, such as partial abatements or receivership. After
			 disposition of any multifamily property described under this section, the
			 contract and allowable rent levels on such properties shall be subject to the
			 requirements under section 524 of MAHRAA.
			218.During fiscal year 2011, in the provision
			 of rental assistance under section 8(o) of the United States Housing Act of
			 1937 (42 U.S.C. 1437f(o)) in connection with a program to demonstrate the
			 economy and effectiveness of providing such assistance for use in assisted
			 living facilities that is carried out in the counties of the State of Michigan
			 notwithstanding paragraphs (3) and (18)(B)(iii) of such section 8(o), a family
			 residing in an assisted living facility in any such county, on behalf of which
			 a public housing agency provides assistance pursuant to section 8(o)(18) of
			 such Act, may be required, at the time the family initially receives such
			 assistance, to pay rent in an amount exceeding 40 percent of the monthly
			 adjusted income of the family by such a percentage or amount as the Secretary
			 of Housing and Urban Development determines to be appropriate.
			219.The Secretary of Housing and Urban
			 Development shall report quarterly to the House of Representatives and Senate
			 Committees on Appropriations on HUD's use of all sole-source contracts,
			 including terms of the contracts, cost, and a substantive rationale for using a
			 sole-source contract.
			220.Notwithstanding any other provision of law,
			 the recipient of a grant under section 202b of the Housing Act of 1959 (12
			 U.S.C. 1701q) after December 26, 2000, in accordance with the unnumbered
			 paragraph at the end of section 202(b) of such Act, may, at its option,
			 establish a single-asset nonprofit entity to own the project and may lend the
			 grant funds to such entity, which may be a private nonprofit organization
			 described in section 831 of the American Homeownership and Economic Opportunity
			 Act of 2000.
			221.(a)The amounts provided under the subheading
			 Program Account under the heading Community Development
			 Loan Guarantees may be used to guarantee, or make commitments to
			 guarantee, notes, or other obligations issued by any State on behalf of
			 nonentitlement communities in the State in accordance with the requirements of
			 section 108 of the Housing and Community Development Act of 1974
			 in fiscal year
			 2011 and subsequent years: 
			 Provided, That, any State
			 receiving such a guarantee or commitment shall distribute all funds subject to
			 such guarantee to the units of general local government in nonentitlement areas
			 that received the commitment.
				(b)Not later than 60 days after the date of
			 enactment of this Act, the Secretary of Housing and Urban Development shall
			 promulgate regulations governing the administration of the funds described
			 under subsection (a).
				222.Section 24 of the United States Housing Act
			 of 1937 (42 U.S.C. 1437v) is amended—
				(1)in subsection (m)(1), by striking
			 fiscal year and all that follows through the period at the end
			 and inserting fiscal year 2011.; and
				(2)in subsection (o), by striking
			 September and all that follows through the period at the end and
			 inserting September 30, 2011..
				223.Public housing agencies that own and
			 operate 400 or fewer public housing units may elect to be exempt from any asset
			 management requirement imposed by the Secretary of Housing and Urban
			 Development in connection with the operating fund rule: 
			 Provided, That an agency seeking
			 a discontinuance of a reduction of subsidy under the operating fund formula
			 shall not be exempt from asset management requirements.
			224.With respect to the use of amounts provided
			 in this Act and in future Acts for the operation, capital improvement and
			 management of public housing as authorized by sections 9(d) and 9(e) of the
			 United States Housing Act of 1937 (42 U.S.C. 1437g(d) and (e)), the Secretary
			 shall not impose any requirement or guideline relating to asset management that
			 restricts or limits in any way the use of capital funds for central office
			 costs pursuant to section 9(g)(1) or 9(g)(2) of the United States Housing Act
			 of 1937 (42 U.S.C. 1437g(g)(1), (2)): 
			 Provided, That a public housing
			 agency may not use capital funds authorized under section 9(d) for activities
			 that are eligible under section 9(e) for assistance with amounts from the
			 operating fund in excess of the amounts permitted under section 9(g)(1) or
			 9(g)(2).
			225.No official or employee of the Department
			 of Housing and Urban Development shall be designated as an allotment holder
			 unless the Office of the Chief Financial Officer has determined that such
			 allotment holder has implemented an adequate system of funds control and has
			 received training in funds control procedures and directives. The Chief
			 Financial Officer shall ensure that, not later than 90 days after the date of
			 enactment of this Act, a trained allotment holder shall be designated for each
			 HUD subaccount under the headings Executive Direction and
			 heading Administration, Operations, and Management as well as
			 each account receiving appropriations for personnel compensation and
			 benefits within the Department of Housing and Urban Development.
			226.The Secretary of Housing and Urban
			 Development shall report quarterly to the House of Representatives and Senate
			 Committees on Appropriations on the status of all section 8 project-based
			 housing, including the number of all project-based units by region as well as
			 an analysis of all federally subsidized housing being refinanced under the
			 Mark-to-Market program. The Secretary shall in the report identify all existing
			 units maintained by region as section 8 project-based units and all
			 project-based units that have opted out of section 8 or have otherwise been
			 eliminated as section 8 project-based units. The Secretary shall identify in
			 detail and by project all the efforts made by the Department to preserve all
			 section 8 project-based housing units and all the reasons for any units which
			 opted out or otherwise were lost as section 8 project-based units. Such
			 analysis shall include a review of the impact of the loss of any subsidized
			 units in that housing marketplace, such as the impact of cost and the loss of
			 available subsidized, low-income housing in areas with scarce housing resources
			 for low-income families.
			227.Payment of attorney fees in program-related
			 litigation must be paid from individual program office personnel benefits and
			 compensation funding. The annual budget submission for program office personnel
			 benefit and compensation funding must include program-related litigation costs
			 for attorney fees as a separate line item request.
			228.The Secretary of the Department of Housing
			 and Urban Development shall for fiscal year 2011 and subsequent fiscal years,
			 notify the public through the Federal Register and other means, as determined
			 appropriate, of the issuance of a notice of the availability of assistance or
			 notice of funding availability (NOFA) for any program or discretionary fund
			 administered by the Secretary that is to be competitively awarded.
			 Notwithstanding any other provision of law, for
			 fiscal year 2011 and subsequent fiscal
			 years, the Secretary may make the NOFA available only on the Internet at the
			 appropriate Government Web site or Web site or through other electronic media,
			 as determined by the Secretary.
			229.(a)Approval of Prepayment of
			 DebtUpon request of the
			 project sponsor of a project assisted with a loan under section 202 of the
			 Housing Act of 1959 (as in effect before the enactment of the Cranston-Gonzalez
			 National Affordable Housing Act), for which the Secretary's consent to
			 prepayment is required, the Secretary may approve the prepayment of any
			 indebtedness to the Secretary relating to any remaining principal and interest
			 under the loan as part of a prepayment plan under which—
					(1)the project sponsor agrees to operate the
			 project until the maturity date of the original loan under terms at least as
			 advantageous to existing and future tenants as the terms required by the
			 original loan agreement or any project-based rental assistance payments
			 contract under section 8 of the United States Housing Act of 1937 (or any other
			 project-based rental housing assistance programs of the Department of Housing
			 and Urban Development, including the rent supplement program under section 101
			 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s)) or any
			 successor project-based rental assistance program, except as provided by
			 subsection (a)(2)(B); and
					(2)the prepayment may involve refinancing of
			 the loan if such refinancing results—
						(A)in a lower interest rate on the principal
			 of the loan for the project and in reductions in debt service related to such
			 loan; or
						(B)in the case of a project that is assisted
			 with a loan under such section 202 carrying an interest rate of 6 percent or
			 lower, a transaction under which—
							(i)the project owner shall address the
			 physical needs of the project;
							(ii)the prepayment plan for the transaction,
			 including the refinancing, shall meet a cost benefit analysis, as established
			 by the Secretary, that the benefit of the transaction outweighs the cost of the
			 transaction including any increases in rent charged to unassisted
			 tenants;
							(iii)the overall cost for providing rental
			 assistance under section 8 for the project (if any) is not increased, except,
			 upon approval by the Secretary to—
								(I)mark-up-to-market contracts pursuant to
			 section 524(a)(3) of the Multifamily Assisted Housing Reform and Affordability
			 Act (42 U.S.C. 1437f note), as such section is carried out by the Secretary for
			 properties owned by nonprofit organizations; or
								(II)mark-up-to-budget contracts pursuant to
			 section 524(a)(4) of the Multifamily Assisted Housing Reform and Affordability
			 Act (42 U.S.C. 1437f note), as such section is carried out by the Secretary for
			 properties owned by eligible owners (as such term is defined in section 202(k)
			 of the Housing Act of 1959 (12 U.S.C. 1701q(k));
								(iv)the project owner may charge tenants rent
			 sufficient to meet debt service payments and operating cost requirements, as
			 approved by the Secretary, if project-based rental assistance is not available
			 or is insufficient for the debt service and operating cost of the project after
			 refinancing. Such approval by the Secretary—
								(I)shall be the basis for the owner to agree
			 to terminate the project-based rental assistance contract that is insufficient
			 for the debt service and operating cost of the project after refinancing;
			 and
								(II)shall be an eligibility event for the
			 project for purposes of section 8(t) of the United States Housing Act of 1937
			 (42 U.S.C. 1437f(t));
								(v)units to be occupied by tenants assisted
			 under section 8(t) of the United States Housing Act of 1937 (42 U.S.C.
			 1437f(t)) shall, upon termination of the occupancy of such tenants, become
			 eligible for project-based assistance under section 8(o)(13) of the United
			 States Housing Act of 1937 (42 U.S.C. 1437f(o)(13)) without regard to the
			 percentage limitations provided in such section; and
							(vi)there shall be a use agreement of 20 years
			 from the date of the maturity date of the original 202 loan for all units,
			 including units to be occupied by tenants assisted under section 8(t) of the
			 United States Housing Act of 1937 (42 U.S.C. 1437f(t)).
							230.No property identified by the Secretary of
			 Housing and Urban Development as surplus Federal property for use to assist the
			 homeless shall be made available to any homeless group unless the group is a
			 member in good standing under any of HUD's homeless assistance programs or is
			 in good standing with any other program which receives funds from any other
			 Federal or State agency or entity: 
			 Provided, That an exception may
			 be made for an entity not involved with Federal homeless programs to use
			 surplus Federal property for the homeless only after the Secretary or another
			 responsible Federal agency has fully and comprehensively reviewed all relevant
			 finances of the entity, the track record of the entity in assisting the
			 homeless, the ability of the entity to manage the property, including all
			 costs, the ability of the entity to administer homeless programs in a manner
			 that is effective to meet the needs of the homeless population that is expected
			 to use the property and any other related issues that demonstrate a commitment
			 to assist the homeless: 
			 Provided further,
			 That the Secretary shall not require the entity to have cash in hand in order
			 to demonstrate financial ability but may rely on the entity's prior
			 demonstrated fund-raising ability or commitments for in-kind donations of goods
			 and services: 
			 Provided further,
			 That the Secretary shall make all such information and its decision regarding
			 the award of the surplus property available to the committees of jurisdiction,
			 including a full justification of the appropriateness of the use of the
			 property to assist the homeless as well as the appropriateness of the group
			 seeking to obtain the property to use such property to assist the homeless: 
			 Provided further,
			 That, this section shall apply to properties in fiscal years 2010 and 2011 made
			 available as surplus Federal property for use to assist the homeless.
			231.The Secretary of the Department of Housing
			 and Urban Development is authorized to transfer up to 5 percent of the funds
			 made available for personnel or nonpersonnel expenses under any account or any
			 set-aside within any account under this title under the general heading
			 Personnel Compensation and Benefits, and under the account
			 headings Executive Direction and Administration,
			 Operations and Management, to any other such account or any other such
			 set-aside within any such account: 
			 Provided, That any transfer over
			 5 percent must be submitted to and receive the prior written approval of the
			 House and Senate Committees on Appropriations.
			232.The Disaster Housing Assistance Programs,
			 administered by the Department of Housing and Urban Development, shall be
			 considered a program of the Department of Housing and Urban
			 Development under section 904 of the McKinney Act for the purpose of
			 income verifications and matching.
			233.Of the amounts made available for salaries
			 and expenses under all accounts under this title (except for the Office of
			 Inspector General account), a total of up to
			 $15,000,000 may be transferred to and merged
			 with amounts made available in the Working Capital Fund account
			 or the Transformation Initiative account under this title. Any
			 amounts transferred to the Transformation Initiative account
			 shall only be available for information technology requirements and shall
			 remain available until September 30, 2013.
			234.Section 203(c)(2)(B) of the National
			 Housing Act (12 U.S.C. 1709(c)(2)(B)) is amended to read as follows:
				(B)In addition to the premium under
			 subparagraph (A), the Secretary may establish and collect annual premium
			 payments in an amount not exceeding 1.50 percent of the remaining insured
			 principal balance (excluding the portion of the remaining balance attributable
			 to the premium collected under subparagraph (A) and without taking into account
			 delinquent payments or prepayments). The Secretary, by publication of a notice
			 in the Federal Register, may establish or change the amount of the premium
			 under subparagraph (A) or the annual premium, and the period of the mortgage
			 term for which an annual premium amount shall apply..
					235.Title II of division I of Public Law
			 108–447 and title III of Public Law 109–115 are each amended by striking the
			 item related to Flexible Subsidy Fund.
			236.(a)Loan Limit Floor Based on 2008
			 LevelsFor mortgages for
			 which the mortgagee issues credit approval for the borrower during fiscal year
			 2011, if the dollar amount limitation on the principal obligation of a mortgage
			 determined under section 203(b)(2) of the National Housing Act (12 U.S.C.
			 1709(b)(2)) for any size residence for any area is less than such dollar amount
			 limitation that was in effect for such size residence for such area for 2008
			 pursuant to section 202 of the Economic Stimulus Act of 2008 (Public Law
			 110–185; 122 Stat. 620), notwithstanding any other provision of law or of this
			 Act, the maximum dollar amount limitation on the principal obligation of a
			 mortgage for such size residence for such area for purposes of such section
			 203(b)(2) shall be considered (except for purposes of section 255(g) of such
			 Act (12 U.S.C. 1715z–20(g))) to be such dollar amount limitation in effect for
			 such size residence for such area for 2008.
				(b)Discretionary Authority for
			 Sub-AreasNotwithstanding any
			 other provision of law or of this joint resolution, if the Secretary of Housing
			 and Urban Development determines, for any geographic area that is smaller than
			 an area for which dollar amount limitations on the principal obligation of a
			 mortgage are determined under section 203(b)(2) of the National Housing Act,
			 that a higher such maximum dollar amount limitation is warranted for any
			 particular size or sizes of residences in such sub-area by higher median home
			 prices in such sub-area, the Secretary may, for mortgages for which the
			 mortgagee issues credit approval for the borrower during fiscal year 2011,
			 increase the maximum dollar amount limitation for such size or sizes of
			 residences for such sub-area that is otherwise in effect (including pursuant to
			 subsection (a) of this section), but in no case to an amount that exceeds the
			 amount specified in section 202(a)(2) of the Economic Stimulus Act of
			 2008.
				237.(a)Loan Limit Floor Based on 2008
			 LevelsFor mortgages
			 originated during fiscal year 2011, if the limitation on the maximum original
			 principal obligation of a mortgage that may be purchased by the Federal
			 National Mortgage Association or the Federal Home Loan Mortgage Corporation
			 determined under section 302(b)(2) of the Federal National Mortgage Association
			 Charter Act (12 U.S.C. 1717(b)(2)) or section 305(a)(2) of the Federal Home
			 Loan Mortgage Corporation Act (12 U.S.C. 1754(a)(2)) respectively, for any size
			 residence for any area is less than such maximum original principal obligation
			 limitation that was in effect for such size residence for such area for 2008
			 pursuant to section 201 of the Economic Stimulus Act of 2008 (Public Law
			 110–185; 122 Stat. 619), notwithstanding any other provision of law or of this
			 Act, the limitation on the maximum original principal obligation of a mortgage
			 for such Association and Corporation for such size residence for such area
			 shall be such maximum limitation in effect for such size residence for such
			 area for 2008.
				(b)Discretionary Authority for
			 Sub-AreasNotwithstanding any
			 other provision of law or of this Act, if the Director of the Federal Housing
			 Finance Agency determines, for any geographic area that is smaller than an area
			 for which limitations on the maximum original principal obligation of a
			 mortgage are determined for the Federal National Mortgage Association or the
			 Federal Home Loan Mortgage Corporation, that a higher such maximum original
			 principal obligation limitation is warranted for any particular size or sizes
			 of residences in such sub-area by higher median home prices in such sub-area,
			 the Director may, for mortgages originated during fiscal year 2011, increase
			 the maximum original principal obligation limitation for such size or sizes of
			 residences for such sub-area that is otherwise in effect (including pursuant to
			 subsection (a) of this section) for such Association and Corporation, but in no
			 case to an amount that exceeds the amount specified in the matter following the
			 comma in section 201(a)(l)(B) of the Economic Stimulus Act of 2008.
				238.Notwithstanding any other provision of this
			 Act, for mortgages for which the mortgagee issues credit approval for the
			 borrower during fiscal year 2011, the second sentence of section 255(g) of the
			 National Housing Act (12 U.S.C. 1715z–20(g)) shall be considered to require
			 that in no case may the benefits of insurance under such section 255 exceed 150
			 percent of the maximum dollar amount in effect under the sixth sentence of
			 section 305(a)(2) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C.
			 1454(a)(2)).
			IIIRelated agencies
			Access
		  board
			Salaries and expensesFor expenses necessary for the Access Board,
		  as authorized by section 502 of the Rehabilitation Act of 1973, as amended,
		  $7,367,000: 
		  Provided, That, notwithstanding any
		  other provision of law, there may be credited to this appropriation funds
		  received for publications and training expenses.
			Federal maritime
		  commission
			Salaries and expensesFor necessary expenses of the Federal
		  Maritime Commission as authorized by section 201(d) of the Merchant Marine Act,
		  1936, as amended (46 U.S.C. App. 1111), including services as authorized by 5
		  U.S.C. 3109; hire of passenger motor vehicles as authorized by 31 U.S.C.
		  1343(b); and uniforms or allowances therefore, as authorized by 5 U.S.C.
		  5901–5902, $25,498,000: 
		  Provided, That not to exceed
		  $2,000 shall be available for official reception
		  and representation expenses.
			National railroad passenger corporation
		  office of inspector general
			office of inspector
		  general
			salaries and expensesFor necessary expenses of the Office of
		  Inspector General for the National Railroad Passenger Corporation to carry out
		  the provisions of the Inspector General Act of 1978, as amended,
		  $19,500,000: 
		  Provided, That the Inspector
		  General shall have all necessary authority, in carrying out the duties
		  specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to
		  investigate allegations of fraud, including false statements to the government
		  (18 U.S.C. 1001), by any person or entity that is subject to regulation by the
		  National Railroad Passenger Corporation: 
		  Provided further, That
		  the Inspector General may enter into contracts and other arrangements for
		  audits, studies, analyses, and other services with public agencies and with
		  private persons, subject to the applicable laws and regulations that govern the
		  obtaining of such services within the National Railroad Passenger Corporation: 
		  Provided further, That
		  the Inspector General may select, appoint, and employ such officers and
		  employees as may be necessary for carrying out the functions, powers, and
		  duties of the Office of Inspector General, subject to the applicable laws and
		  regulations that govern such selections, appointments, and employment within
		  Amtrak: 
		  Provided further, That
		  concurrent with the President's budget request for fiscal year 2012, the
		  Inspector General shall submit to the House and Senate Committees on
		  Appropriations a budget request for fiscal year 2012 in similar format and
		  substance to those submitted by executive agencies of the Federal
		  Government.
			National transportation safety
		  board
			Salaries and expensesFor necessary expenses of the National
		  Transportation Safety Board, including hire of passenger motor vehicles and
		  aircraft; services as authorized by 5 U.S.C. 3109, but at rates for individuals
		  not to exceed the per diem rate equivalent to the rate for a GS–15; uniforms,
		  or allowances therefor, as authorized by law (5 U.S.C. 5901–5902),
		  $104,300,000, of which not to exceed
		  $2,000 may be used for official reception and
		  representation expenses. The amounts made available to the National
		  Transportation Safety Board in this Act include amounts necessary to make lease
		  payments on an obligation incurred in fiscal year 2001 for a capital
		  lease.
			Neighborhood reinvestment
		  corporation
			Payment to the neighborhood reinvestment
		  corporationFor payment to the
		  Neighborhood Reinvestment Corporation for use in neighborhood reinvestment
		  activities, as authorized by the Neighborhood Reinvestment Corporation Act (42
		  U.S.C. 8101–8107), $140,000,000, of which
		  $5,000,000 shall be for a multi-family rental
		  housing program: 
		  Provided, That in addition,
		  $35,000,000 shall be made available until
		  expended for capital grants to rehabilitate or finance the rehabilitation of
		  affordable housing units, including necessary administrative expenses: 
		  Provided further, That
		  in addition, $125,000,000 shall be made
		  available until expended to the Neighborhood Reinvestment Corporation for
		  mortgage foreclosure mitigation activities, under the following terms and
		  conditions:
				(1)The Neighborhood Reinvestment Corporation
			 (NRC), shall make grants to counseling intermediaries approved
			 by the Department of Housing and Urban Development (HUD) (with match to be
			 determined by the NRC based on affordability and the economic conditions of an
			 area; a match also may be waived by the NRC based on the aforementioned
			 conditions) to provide mortgage foreclosure mitigation assistance primarily to
			 States and areas with high rates of defaults and foreclosures to help eliminate
			 the default and foreclosure of mortgages of owner-occupied single-family homes
			 that are at risk of such foreclosure. Other than areas with high rates of
			 defaults and foreclosures, grants may also be provided to approved counseling
			 intermediaries based on a geographic analysis of the Nation by the NRC which
			 determines where there is a prevalence of mortgages that are risky and likely
			 to fail, including any trends for mortgages that are likely to default and face
			 foreclosure. A State Housing Finance Agency may also be eligible where the
			 State Housing Finance Agency meets all the requirements under this paragraph. A
			 HUD-approved counseling intermediary shall meet certain mortgage foreclosure
			 mitigation assistance counseling requirements, as determined by the NRC, and
			 shall be approved by HUD or the NRC as meeting these requirements.
				(2)Mortgage foreclosure mitigation assistance
			 shall only be made available to homeowners of owner-occupied homes with
			 mortgages in default or in danger of default. These mortgages shall likely be
			 subject to a foreclosure action and homeowners will be provided such assistance
			 that shall consist of activities that are likely to prevent foreclosures and
			 result in the long-term affordability of the mortgage retained pursuant to such
			 activity or another positive outcome for the homeowner. No funds made available
			 under this paragraph may be provided directly to lenders or homeowners to
			 discharge outstanding mortgage balances or for any other direct debt reduction
			 payments.
				(3)The use of Mortgage Foreclosure Mitigation
			 Assistance by approved counseling intermediaries and State Housing Finance
			 Agencies shall involve a reasonable analysis of the borrower's financial
			 situation, an evaluation of the current value of the property that is subject
			 to the mortgage, counseling regarding the assumption of the mortgage by another
			 non-Federal party, counseling regarding the possible purchase of the mortgage
			 by a non-Federal third party, counseling and advice of all likely restructuring
			 and refinancing strategies or the approval of a work-out strategy by all
			 interested parties.
				(4)NRC may provide up to 15 percent of the
			 total funds under this paragraph to its own charter members with expertise in
			 foreclosure prevention counseling, subject to a certification by the NRC that
			 the procedures for selection do not consist of any procedures or activities
			 that could be construed as an unacceptable conflict of interest or have the
			 appearance of impropriety.
				(5)HUD-approved counseling entities and State
			 Housing Finance Agencies receiving funds under this paragraph shall have
			 demonstrated experience in successfully working with financial institutions as
			 well as borrowers facing default, delinquency and foreclosure as well as
			 documented counseling capacity, outreach capacity, past successful performance
			 and positive outcomes with documented counseling plans (including post mortgage
			 foreclosure mitigation counseling), loan workout agreements and loan
			 modification agreements. NRC may use other criteria to demonstrate capacity in
			 underserved areas.
				(6)Of the total amount made available under
			 this paragraph, up to $3,000,000 may be made
			 available to build the mortgage foreclosure and default mitigation counseling
			 capacity of counseling intermediaries through NRC training courses with
			 HUD-approved counseling intermediaries and their partners, except that private
			 financial institutions that participate in NRC training shall pay market rates
			 for such training.
				(7)Of the total amount made available under
			 this paragraph, up to 4 percent may be used for associated administrative
			 expenses for the NRC to carry out activities provided under this
			 section.
				(8)Mortgage foreclosure mitigation assistance
			 grants may include a budget for outreach and advertising, and training, as
			 determined by the NRC.
				(9)The NRC shall continue to report
			 bi-annually to the House and Senate Committees on Appropriations as well as the
			 Senate Banking Committee and House Financial Services Committee on its efforts
			 to mitigate mortgage default.
				United states interagency council on
		  homelessness
			Operating expensesFor necessary expenses (including payment of
		  salaries, authorized travel, hire of passenger motor vehicles, the rental of
		  conference rooms, and the employment of experts and consultants under section
		  3109 of title 5, United States Code) of the United States Interagency Council
		  on Homelessness in carrying out the functions pursuant to title II of the
		  McKinney-Vento Homeless Assistance Act, as amended,
		  $2,680,000.Section 209 of the
		  McKinney-Vento Homeless Assistance Act (42 U.S.C. 11319) is amended by striking
		  the date specified in such section and inserting October 1,
		  2012.
			IVGeneral provisions—this act
			401.Such sums as may be necessary for fiscal
			 year 2010 pay raises for programs funded in this Act shall be absorbed within
			 the levels appropriated in this Act or previous appropriations Acts.
			402.None of the funds in this Act shall be used
			 for the planning or execution of any program to pay the expenses of, or
			 otherwise compensate, non-Federal parties intervening in regulatory or
			 adjudicatory proceedings funded in this Act.
			403.None of the funds appropriated in this Act
			 shall remain available for obligation beyond the current fiscal year, nor may
			 any be transferred to other appropriations, unless expressly so provided
			 herein.
			404.The expenditure of any appropriation under
			 this Act for any consulting service through procurement contract pursuant to
			 section 3109 of title 5, United States Code, shall be limited to those
			 contracts where such expenditures are a matter of public record and available
			 for public inspection, except where otherwise provided under existing law, or
			 under existing Executive order issued pursuant to existing law.
			405.Except as otherwise provided in this Act,
			 none of the funds provided in this Act, provided by previous appropriations
			 Acts to the agencies or entities funded in this Act that remain available for
			 obligation or expenditure in fiscal year 2011, or provided from any accounts in
			 the Treasury derived by the collection of fees and available to the agencies
			 funded by this Act, shall be available for obligation or expenditure through a
			 reprogramming of funds that: (1) creates a new program; (2) eliminates a
			 program, project, or activity; (3) increases funds or personnel for any
			 program, project, or activity for which funds have been denied or restricted by
			 the Congress; (4) proposes to use funds directed for a specific activity by
			 either the House or Senate Committees on Appropriations for a different
			 purpose; (5) augments existing programs, projects, or activities in excess of
			 $5,000,000 or 10 percent, whichever is less; (6)
			 reduces existing programs, projects, or activities by
			 $5,000,000 or 10 percent, whichever is less; or
			 (7) creates, reorganizes, or restructures a branch, division, office, bureau,
			 board, commission, agency, administration, or department different from the
			 budget justifications submitted to the Committees on Appropriations or the
			 table accompanying the explanatory statement accompanying this Act, whichever
			 is more detailed, unless prior approval is received from the House and Senate
			 Committees on Appropriations: 
			 Provided, That not later than 60
			 days after the date of enactment of this Act, each agency funded by this Act
			 shall submit a report to the Committees on Appropriations of the Senate and of
			 the House of Representatives to establish the baseline for application of
			 reprogramming and transfer authorities for the current fiscal year: 
			 Provided further,
			 That the report shall include: (1) a table for each appropriation with a
			 separate column to display the President's budget request, adjustments made by
			 Congress, adjustments due to enacted rescissions, if appropriate, and the
			 fiscal year enacted level; (2) a delineation in the table for each
			 appropriation both by object class and program, project, and activity as
			 detailed in the budget appendix for the respective appropriation; and (3) an
			 identification of items of special congressional interest: 
			 Provided further,
			 That the amount appropriated or limited for salaries and expenses for an agency
			 shall be reduced by $100,000 per day for each
			 day after the required date that the report has not been submitted to the
			 Congress.
			406.Except as otherwise specifically provided
			 by law, not to exceed 50 percent of unobligated balances remaining available at
			 the end of fiscal year 2011 from appropriations made available for salaries and
			 expenses for fiscal year 2011 in this Act, shall remain available through
			 September 30, 2012, for each such account for the purposes authorized: 
			 Provided, That a request shall be
			 submitted to the House and Senate Committees on Appropriations for approval
			 prior to the expenditure of such funds: 
			 Provided further,
			 That these requests shall be made in compliance with reprogramming guidelines
			 under section 405 of this Act.
			407.All Federal agencies and departments that
			 are funded under this Act shall issue a report to the House and Senate
			 Committees on Appropriations on all sole-source contracts by no later than July
			 30, 2011. Such report shall include the contractor, the amount of the contract
			 and the rationale for using a sole-source contract.
			408.(a)None of the funds made available in this
			 Act may be obligated or expended for any employee training that—
					(1)does not meet identified needs for
			 knowledge, skills, and abilities bearing directly upon the performance of
			 official duties;
					(2)contains elements likely to induce high
			 levels of emotional response or psychological stress in some
			 participants;
					(3)does not require prior employee
			 notification of the content and methods to be used in the training and written
			 end of course evaluation;
					(4)contains any methods or content associated
			 with religious or quasi-religious belief systems or new age
			 belief systems as defined in Equal Employment Opportunity Commission Notice
			 N–915.022, dated September 2, 1988; or
					(5)is offensive to, or designed to change,
			 participants' personal values or lifestyle outside the workplace.
					(b)Nothing in this section shall prohibit,
			 restrict, or otherwise preclude an agency from conducting training bearing
			 directly upon the performance of official duties.
				409.No funds in this Act may be used to support
			 any Federal, State, or local projects that seek to use the power of eminent
			 domain, unless eminent domain is employed only for a public use: 
			 Provided, That for purposes of
			 this section, public use shall not be construed to include economic development
			 that primarily benefits private entities: 
			 Provided further,
			 That any use of funds for mass transit, railroad, airport, seaport or highway
			 projects as well as utility projects which benefit or serve the general public
			 (including energy-related, communication-related, water-related and
			 wastewater-related infrastructure), other structures designated for use by the
			 general public or which have other common-carrier or public-utility functions
			 that serve the general public and are subject to regulation and oversight by
			 the government, and projects for the removal of an immediate threat to public
			 health and safety or brownsfield as defined in the Small Business Liability
			 Relief and Brownsfield Revitalization Act (Public Law 107–118) shall be
			 considered a public use for purposes of eminent domain.
			410.None of the funds made available in this
			 Act may be transferred to any department, agency, or instrumentality of the
			 United States Government, except pursuant to a transfer made by, or transfer
			 authority provided in, this Act or any other appropriations Act.
			411.No part of any appropriation contained in
			 this Act shall be available to pay the salary for any person filling a
			 position, other than a temporary position, formerly held by an employee who has
			 left to enter the Armed Forces of the United States and has satisfactorily
			 completed his period of active military or naval service, and has within 90
			 days after his release from such service or from hospitalization continuing
			 after discharge for a period of not more than 1 year, made application for
			 restoration to his former position and has been certified by the Office of
			 Personnel Management as still qualified to perform the duties of his former
			 position and has not been restored thereto.
			412.No funds appropriated pursuant to this Act
			 may be expended by an entity unless the entity agrees that in expending the
			 assistance the entity will comply with sections 2 through 4 of the Act of March
			 3, 1933 (41 U.S.C. 10a–10c, popularly known as the Buy American
			 Act).
			413.No funds appropriated or otherwise made
			 available under this Act shall be made available to any person or entity that
			 has been convicted of violating the Buy American Act (41 U.S.C.
			 10a–10c).
			414.None of the funds made available in this
			 Act may be used for first-class airline accommodations in contravention of
			 sections 301–10.122 and 301–10.123 of title 41, Code of Federal
			 Regulations.
			415.None of the funds made available in this
			 Act may be used to purchase a light bulb for an office building unless the
			 light bulb has, to the extent practicable, an Energy Star or Federal Energy
			 Management Program designation.
			416.(a)None of the funds made available in this
			 Act may be used to establish, issue, implement, administer, or enforce any
			 prohibition or restriction on the establishment or effectiveness of any
			 occupancy preference for veterans in supportive housing for the elderly that:
			 (1) is provided assistance by the Department of Housing and Urban Development;
			 and (2)(A) is or would be located on property of the Department of Veterans
			 Affairs; or (B) is subject to an enhanced use lease with the Department of
			 Veterans Affairs.
				417.None of the funds made available under this
			 Act or any prior Act may be provided to the Association of Community
			 Organizations for Reform Now (ACORN), or any of its affiliates, subsidiaries,
			 or allied organizations.
			418.After any notice of funding availability or
			 any other notice designed to solicit applications for funding issued by either
			 of the following departments for a competitive grant program with an annual
			 budget, including grants, equal to or exceeding
			 $100,000,000, the Secretary of the Department of
			 Transportation and the Secretary of Housing and Urban Development shall post on
			 their Web sites the following information regarding any of the applicable
			 programs including, but not limited to, the primary purpose of the grant
			 program, the criteria for grant selection, and the process for the
			 decisionmaking by the Department: 
			 Provided, That once all valid
			 applications have been received by the Department for a program by a date
			 certain established by the Department, the Department shall post on its Web
			 site a summary of the primary information in each grant application, including
			 the applicant’s name, address, phone number, point of contact, and the primary
			 funding or other request of each grantee: 
			 Provided further,
			 That a department shall post on its Web site the name of all successful
			 grantees, the grant award amount, and the justification for the selection by
			 the department as well as the methodology for the award selections, including
			 how the selected awards are consistent with program goals, and as soon as is
			 available, a summary of all benchmarks and deadlines that are expected to be
			 met by a grantee.
				This Act may be cited as the
		  Transportation, Housing and Urban
		  Development, and Related Agencies Appropriations Act,
		  2011.
				
	
		July 23, 2010
		Read twice and placed on
		  the calendar
	
